Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 1 of 190 PageID #:
                                  13406




                              EXHIBIT 6
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 2 of 190 PageID #:
                                  13407




                                      UNITED STATES DISTRICT COURT
                                      EASTERN DISTRICT OF NEW YORK
     ---------------------------------------------------------------x
                                                                    :
     SARAH EDMONDSON; TONI NATALIE;                                 :
     JANE DOES 1-13, JANE DOES 15-39,                               :
     JANE DOES 41-60; MARK VICENTE;                                 :
     JOHN DOES 1-17, and JOHN DOES 19-20,                           :
                                                                    : CIVIL ACTION
                                Plaintiffs,                         :
                                                                    : NO. 20-CV-485
              v.                                                    :
                                                                    :
                                                                    :
     KEITH RANIERE; NANCY SALZMAN;                                  :
     CLARE BRONFMAN; SARA BRONFMAN;                                 :
     LAUREN SALZMAN; ALLISON MACK;                                  :
     KATHY RUSSELL; KAREN UNTERREINER; :
     DR. BRANDON PORTER;                                            :
     DR. DANIELLE ROBERTS;                                          :
     DANIELLA PADILLA BERGERON;                                     :
     ROSA LAURA JUNCO; LORETA J. GARZA                              :
     DAVILA; MONICA DURAN; NICKI CLYNE;                             :
     NXIVM CORPORATION;                                             :
     EXECUTIVE SUCCESS PROGRAMS, INC.;                              :
     ETHICAL SCIENCE FOUNDATION; and                                :
     FIRST PRINCIPLES,                                              :
                                                                    :
                                Defendants.                         :
     ---------------------------------------------------------------x

                                               COMPLAINT

              Plaintiffs file this complaint pseudonymously against the Defendants for conspiring to



                                                                                      V

     commit sex trafficking, peonage, forced labor and human trafficking offenses in violation of

     Chapter 77 of Title 18. The central purpose of the conspiracy, Enterprise, and Venture was to

     entice Plaintiffs to join NXIVM, which functioned as both a Ponzi scheme and a coercive

     community. Defendants exerted power over the Plaintiffs; took their money; made it



     {00207518 }
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 3 of 190 PageID #:
                                  13408




     financially, physically and psychologically difficult, and in some cases impossible, to leave the

     coercive community; and systematically abused Plaintiffs physically and emotionally. In doing

     so, the Defendants achieved a number of personal benefits including but not limited to enriching

     themselves; wielding power over others; advancing in the perverse social order they created; and

     enhancing their own feelings of self-esteem. Many of the Defendants also benefitted financially

     through the receipt of profits and substantial access to free labor, including personal assistants,

     housekeepers, drivers, personal shoppers and others.

              In pursuit of both the Enterprise and the Venture, Defendants engaged in a variety of

     wrongdoing, some of it tortious and some of it criminal. Each Defendant played a critical role in

     the conspiracy, and neither the Enterprise nor the Venture could have functioned without them

     particularly Keith Raniere and Nancy Salzman who created NXIVM, as well as Clare and Sara

     Bronfman, who served in leadership positions and who invested their vast wealth        reportedly

     $150 million    to fund the operations and obstruct the ability of others to uncover the

     misconduct. It was foreseeable that each of the Plaintiffs would be harmed by this conduct, and

     all conspirators are liable for the entire amount of the physical, emotional, psychological, and

     economic harm caused to the Plaintiffs.

                                      SUMMARY OF THE ACTION

              1.

     (pronounced /NEX-ee-um/), an organization based in Albany, New York and founded by

     Def                                                          .

              2.                                   is the sale of personal improvement and professional

                                                                                                      )



     {00207518 }
                                                       2
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 4 of 190 PageID #:
                                  13409




     and other entities.1

     just ESP, and it was far more than simply a personal improvement program.

              3.     Drawing from methods used in pyramid schemes and multilevel marketing,

     NXIVM induced students to recruit and form their own downstream sales organizations within

     NXIVM, so that the students                                                            Stripe

     P                       striped sashes members wore to indicate rank and recruitment

     achievements), to a level where they could earn commissions and build careers and income for

     themselves.

              4.     However, few students ever qualified for commissions, because the Defendants

     continually manipulated the program requirements, expanded the required curriculum, and




     fewer than one hundred eve

     twenty-five received substantial earnings within NXIVM. Most of the earnings were received by

                                                                                   .

              5.     Raniere claimed to




     a child prodigy, speaking in complete sentences at age one, mastering college level mathematics

     in two days at age eleven, winning championship judo and track tournaments, and graduating

     college with three degrees. None of this was true.


     1

     NXIVM-related entities identified as such herein. Members of NXIVM were sometimes referred

     {00207518 }
                                                     3
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 5 of 190 PageID #:
                                  13410




              6.     Before forming ESP with Nancy Salzman, Raniere ran another pyramid scheme

     called Consumers Buyline Inc.            that was investigated by 25 state attorneys general and

     eventually                                                Robert Abrams on September 3, 1996.

     Pursuant to the consent decree entered in that case, Raniere was permanently prohibited from



               Two years later he was back at it with ESP.

                                              Rational Inquiry

              7.                          were based upon a system Raniere and Nancy Salzman

     labeled Rational Inquiry. Defendants claimed this was a patent-pending technology for changing

     behavior and thinking. They claimed that it was based in science and could thus be replicated,

     producing empirically

                                                                                          -Compulsive

     Disorder. None of this was true.

              8.     Rational Inquiry had two primary components: (1) a self-esteem eroding



     radical reframing of ethics, morality, and gender roles and relations, among other things, and (2)



     was administered by so-called EM Practitioners       EMPs , all of whom were unqualified to

     practice psychoanalysis, psychology or mental health counseling. Nancy Salzman, the principal

     therapist and head of this individual therapy branch of NXIVM, held a nursing license and

     claimed to have a background as a psychiatric nurse. In fact, she worked as a nurse for only one

     year in a general practice and did not have a license to practice psychotherapy.

              9.     Defendants intended, knew, or deliberately disregarded the fact that EM exposed

     {00207518 }
                                                      4
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 6 of 190 PageID #:
                                  13411




     its subjects to a high risk of injury, because over time it produced disturbing alterations in the

                                  , and emotional experience.

              10.   The longer someone was immersed in this system, the more likely it became that

     they would suffer moderate-to-severe psychological and emotional injuries, including post-

     traumatic stress disorder and complex post-traumatic stress disorder. Many of the Plaintiffs in

     this action were injured in this way and still struggle with the effects of their time in NXIVM and



                                 Psychological Dependence and Coercion

              11.   Through the continual and systematic application of the Rational Inquiry

     methods, Defendants obtained the complete trust of their victims, rendering them

     psychologically and emotionally dependent upon the Defendants. On a near-daily basis, these

     victims were told that they were failing to advance on the Stripe Path and improve their careers,

     income and well-being,                                                                    and thus

     needed to take additional courses and receive additional EMs.

              12.   Once Defendants had stripped members of their psychological defenses, they

     exploited these highly vulnerable people for advantage and gain. This included coercing

     members into working for the

     undercompensated or even uncompensated for their labors, but for which they supposedly would

     earn credits toward the additional expensive courses and EMs that they were assured would

     improve their lives.

              13.   Quitting was failure and would result in immense shame and humiliation.

     Further, it could expose the victim to malicious litigation, a common tactic of the Defendants,

                                                                                         , and cut off

     {00207518 }
                                                       5
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 7 of 190 PageID #:
                                  13412




     from the community of friends that had,                                                         ,

     become his or her entire world.

     community of people who were impoverished and in debt, having abandoned their former

     careers to devote their lives to NXIVM, made it impossible in many cases to simply walk away.

                               Illegal Experimentation on Human Beings

              14.   The Enterprise and Defendants were also responsible for conducting experiments

     on NXIVM members that strayed far beyond the bounds of what is acceptable in the medical and

     psychotherapeutic professions. Indeed, these reckless experiments, sponsored, financed, and

     facilitated by Defendants Clare and Sara Bronfman, seriously damaged many people.

              15.   For instance, at least forty members of the NXIVM community, trusting in

     Raniere, Nancy                                                                , were subjected to

        human fright experiment,

     electroencephalogram              electrodes placed on their skulls to measure brainwaves. These

     subjects believed they were going to watch a talk by Raniere, but instead were subjected to

     scenes of escalating violence including actual, extremely graphic footage of the brutal beheading

     and dismemberment of five women in Mexico.

              16.   There were other so-called medical studies as well, which purported to prove that

     use of Rational Inquiry could cure i                                             Obsessive-

     Compulsive Disorder.

              17.

     New York State Board for Professional Medical Conduct. Multiple hearings were held between

     June 2018 and April 2019, witnesses were heard, documents were reviewed.

              18.   Ultimately, an opinion was issued, vilifying Porter and terminating his license to

     {00207518 }
                                                      6
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 8 of 190 PageID #:
                                  13413




     practice medicine in New York. It laid out in excruciating detail the many reckless, unethical

     experiments on human beings that Porter performed at the behest and with the complicity of his

     co-conspirators at NXIVM.

                          DOS     The Subjugation and Exploitation of Women

              19.   Beginning in or about 2015, the Defendants formed an organization within

                                              secretly headed by Raniere. Defendants Allison Mack,

     Lauren Salzman, Rosa Laura Junco, Daniela Padilla Bergeron, Loreta J. Garza Davila, Monica

     Duran, and Nicki Clyne held high positions in DOS          irst Line Masters.

              20.   First Line Masters were tasked with selecting attractive, trustworthy women who

     could become sexual partners for Raniere. Recruits were told they were being invited to join a

     sisterhood, which would empower them to overcome the weaknesses that Raniere and the other

     Defendants taught held them back in life. Recruits were told that DOS offered a unique

     opportunity to enter a one-on-one mentorship with women who had been elevated in stature

     within the community, and who thus were looked up to as role models.

              21.   Recruits were also told that DOS was an all-female group in which no male had a

     role. These features made DOS appear unique and desirable for women who, through subjection

                                                                       such a once-in-a-lifetime



              22.   In order to find out more about this sisterhood, prospective DOS recruits were

                                      to prove their trustworthiness. The collateral could consist of

     assets, compromising confessionals, letters falsely accusing close family members or friends of

     unethical, immoral or illegal conduct, nude photos, videos, or other materials that would, if

     released, subject the recruits or their loved ones to loss, humiliation or shame.

     {00207518 }
                                                       7
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 9 of 190 PageID #:
                                  13414




              23.   After supplying collateral, which had to be approved by the First Line Masters

     and Raniere, DOS was revealed to the recruits. But to their surprise and dismay, they were told

     that now, before they could learn about the structure and nature of this sisterhood, they had to

     provide additional humiliating and damaging collateral. Thus, before knowing anything about

     the internal workings of DOS, they were trapped, fearful that if they did not do precisely as

     instructed, the collateral that they had already provided would be released.

              24.   Once that second collateral had been given and approved, the recruiter/master

                                                                                             ,

     explained as no different from a guru and disciple or a mentor-mentee relationship, which would

     strengthen women by testing and challenging their boundaries but would require absolute trust



     were commanded to provide additional collateral every month.

              25.   Even after providing abundant collateral, however, the slaves were never told

     certain material facts: that Raniere created and ran DOS with the assistance of the First Line

     Masters (if asked, the First Line M

     collateral was intended to coerce women into a lifetime of personal servitude; and that the

     ultimate objective of DOS was to recruit and groom women for sexual slavery under their

                      Raniere.

              26.   In exchange for developing and operating this pipeline of attractive young women

     for Raniere, the First Line Masters of DOS acquired personal servants             , garnered

     favor with Raniere and achieved elevated status, stature, and power within NXIVM.

              27.                                    a severely abusive environment, which included

     caloric deprivation, sleep deprivation, arduous physical labor, performance of menial tasks, and a

     {00207518 }
                                                      8
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 10 of 190 PageID #:
                                   13415




      variety of punishments for any failure to fully comply with their                         They had




               28.   Further, they had to be available to their masters twenty-four hours a day, because

      they were subjected to a stress-inducing sleep-




               29.   Failure to timely respond to their                resulted in punishments called




      ridicule, extreme diets, being forced to strip naked and be paddled on the buttocks, and, if a

      master so chose, imposition of these same punishments on other slaves.

               30.    Slaves were also

      (at times with their own money), buy gifts for their masters, do their work for them and, for some

       slaves, be available for sex with Raniere on demand.

               31.   At all times, in addition to the continual threat of punishments within this highly

      regimented and abusive environment, slaves were acutely aware of the ultimate punishment

      hanging over their heads: the very real threat that their collateral would be released. Thus,

       slaves were rendered fully compliant, striving to achieve extremely unhealthy weight loss

      goals, adhering to diets of as little as 500-800 calories per day, having to ask permission to eat,

      having to weigh their food and calculate calories precisely, even having to send photographs of

      everything they ate to their masters.

               32.             were thus in a constant state of near-starvation, sleep deprivation, forced

      {00207518 }
                                                          9
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 11 of 190 PageID #:
                                   13416




      to physically exert themselves and push themselves well beyond exhaustion, always anxious and

      fearful that anything they said or asked might be interpreted as rebellious and subject them to

      punishments, both mental and corporeal.

               33.     Not a single DOS member understood when she gave that first collateral that she

      was signing up for a life of servitude and sexual slavery under a cruel grandmaster and his circle

      of mistresses.

                                                   Branding

               34.     Some         slaves were branded. In a secret ceremony, they were forced to

      disrobe, read from a script stating they requested to be branded, lie down on a table, and submit

      to branding with a cauterizing iron in their pubic region. No anesthesia was administered during

      this procedure, which was extremely painful. The ceremonies were recorded, thereby creating an

      additional piece of collateral. They were told that the brand was a symbol representing the

      elements of nature. Only later did they come to realize that they would be carrying Keith

      Raniere

                                          Abuse of Foreign Nationals

               35.     Defendants also recruited people from foreign countries, offering false promises

      of educational or financial gain. Ultimately, they left these recruits in compromised

      circumstances, without an immigration status, leaving them working for little or nothing,

      accumulating debt and fearful that if they left the NXIVM community they would be arrested

      and deported.

                                Vexatious Litigation and Threats of Litigation

               36.     In order to silence critics and witnesses, Defendants engaged in withering

      campaigns of abusive, vexatious litigation and the initiation of bogus criminal investigations, by

      {00207518 }
                                                       10
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 12 of 190 PageID #:
                                   13417




      falsely accusing people who left the community, going so far as to inject themselves into these

                    NXIVM-caused bankruptcy proceedings. It has been reported that, with the

      involvement and backing of Defendant Clare Bronfman, NXIVM hired 50-60 lawyers from 30 or

      so law firms to pursue litigation or threats of litigation against actual or perceived potential

      NXIVM critics.

               37.       These highly publicized in terrorem legal wars were financed in large part by

      Defendants Clare and Sara Bronfman. Also, as part of a pattern of vexatious litigation, witness

      tampering, and retaliation, Defendants engaged in and directed unlawful activities including

      perjury, making false statements to law enforcement agencies, destroying or altering evidence,

      spying on victims and their attorneys, computer hacking, intercepting communications, and even

      attempts to unlawfully obtain financial account records and other private information about

                                           .

               38.       These activities intimidated victims and witnesses, who were so fearful of ending

      up on the receiving end of a destructive legal onslaught that they were, in fact, silenced,

      prevented from asserting claims for their injuries, prevented from making statements in support

      of others who had been injured, and prevented from reporting to and/or cooperating as witnesses

      for law enforcement with resp

               39.       Numerous Plaintiffs suffered in silence for years, even avoiding cooperation with

      law enforcement authorities once it became known that the federal government was investigating

      Defendants. Only now, after the guilty pleas and convictions of a number of the Defendants, do

      Plaintiffs feel safe enough to come forward and assert their claims. So great was the fear

      generated by Defendants, that Plaintiffs believe there are still many victims and witnesses hiding

      in the shadows, frightened at the prospect of seeing their lives further destroyed if they come

      {00207518 }
                                                         11
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 13 of 190 PageID #:
                                   13418




      forward and assert their rightful claims in this or any other legal proceeding.

                       Investigation, Indictments, Guilty Pleas, and Guilty Verdict

               40.   The United States Department of Justice              investigated NXIVM.

               41.   On April 19, 2018, the first of several indictments was unsealed, charging

      Defendants Keith Raniere and Allison Mack with federal sex trafficking and conspiracy crimes

      based on with their operation of the Enterprise, Venture, and conspiracy.

               42.   On July 23, 2018, a second indictment was unsealed, adding new charges and four

      more Defendants, Clare Bronfman, Nancy Salzman, Lauren Salzman, and Kathy Russell.

               43.   On March 13, 2019, Nancy Salzman pled guilty to one count of Racketeering

      Conspiracy, admitting to predicate acts of identity theft and altering records for use in an official

      proceeding.

               44.   On March 25, 2019, Lauren Salzman pled guilty to counts of Racketeering

      Conspiracy and Racketeering, admitting to predicate acts of Trafficking and Document

      Servitude, State Law Extortion, and Forced Labor.

               45.   On April 8, 2019, Allison Mack pled guilty to counts of Racketeering and

      Racketeering Conspiracy, admitting to predicate acts of State Law Extortion and Forced Labor.

               46.   On April 19, 2019, Clare Bronfman pled guilty to counts of Conspiracy to

      Conceal and Harbor Aliens for Financial Gain, and Fraudulent Use of Identification.

               47.   On April 19, 2019, Kathy Russell pled guilty to Visa Fraud.

               48.   These five women will be sentenced in the next few months. Each is expected to

      be sentenced to terms of imprisonment ranging from 18 months to five years or longer.

               49.   Defendant Keith Raniere, the commander-in-chief of the Enterprise, went to trial

                                                    was convicted by a jury of Racketeering

      {00207518 }
                                                       12
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 14 of 190 PageID #:
                                   13419




      Conspiracy, Racketeering, Forced Labor Conspiracy, Sex Trafficking Conspiracy, Sex

      Trafficking, Attempted Sex Trafficking, and Wire Fraud Conspiracy, all involving NXIVM. He

      faces possible life imprisonment.

               50.   The Defendants benefitted from participation in the forced labor and trafficking

      Venture within the Enterprise in several ways. First, they received enhanced status, titles, and

      power to wield over the rank-and-file members, as well as enhanced feelings of self-esteem and



      financially through the receipt of profits and substantial access to free labor, including personal

      assistants, housekeepers, drivers, personal shoppers and others. Third, the Defendants received

      the satisfaction of believing that they were at the forefront of a new era in the history of human

      civilization, and they were poised to benefit by gaining exceptional status within this remade

      society they were setting out to create. Indeed, for Defendants Clare Bronfman and Sara

      Bronfman, the benefits they received, including perceived future benefits, warranted an

      investment of a reported $150 million.



               51.   Each of the Plaintiffs in this action was a member of the NXIVM community. As

      set forth below, some Plaintiffs were recruited into DOS, others were subjected to one or more

      medical experiments, and others were manipulated and coerced into servitude. All Plaintiffs in

      this action expended substantial sums of money for what they were led to believe were legitimate

      courses in self-development.

               52.   None of the Plaintiffs consented to be the subject of the unauthorized practice of

      psychoanalysis, psychology or mental health counseling, and indeed none recognized that they

      were psychotherapy subjects, because those elements were masked within the larger frame of

      {00207518 }
                                                       13
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 15 of 190 PageID #:
                                   13420




      Rational Inquiry. Many of the Plaintiffs suffered emotional and psychological injuries as a result

      of their subjection to the Rational Inquiry methods and the highly abusive environment of the

      NXIVM community.

               53.   Plaintiffs bring claims for compensatory and punitive damages, disgorgement and

      other equitable relief against Defendants for conspiring to and operating a criminal Enterprise

      and Venture, the objects of which were financial gain, self-aggrandizement, and psychological

      benefits through a continuing pattern of multiple acts of mail fraud; wire fraud; identity theft;

      unlawful interception of wire and electronic communications; unlawful accessing of electronic

      data storage devices; visa fraud; peonage; document servitude; forced labor and sex trafficking;

      negligence per se and negligence for engaging in, aiding and abetting, and acting in concert to

      engage in the unauthorized practice of psychoanalysis, psychology and/or mental health

      counseling; negligence per se for engaging in, aiding and abetting and acting in concert to

      engage in unauthorized and unlawful human medical experiments; malicious abuse of legal

      process; and claims arising under 18 U.S.C. § 1595(a) for peonage, forced labor, sex trafficking,

      and conspiring and attempting to engage in peonage; forced labor and sex trafficking in violation

      of 18 U.S.C. §§1581, 1589, 1590, 1591, 1592; and 1593A, and violations of the Racketeer

      Influenced and Corrupt Organizations Act, 18 U.S.C §§ 1962(c) and (d).



                                                   PARTIES

      Plaintiffs

               54.   Plaintiff Jane Doe 1 is a resident of Mexico. After taking an intensive2 in Mexico,

      she traveled to the Albany, New York area, lured with promises of training and employment as a



      {00207518 }
                                                       14
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 16 of 190 PageID #:
                                   13421




      computer programmer and personal tutoring and mentoring by Raniere, so that she might

                                                                               She was 16 years old at the

      time, and her parents gave her permission to forgo a year of study on a full scholarship to a

      prestigious Swiss academy, because they believed Raniere to be a great man working to build a

      better world. Raniere assured Jane Doe 1 and her parents that he would provide her with a

      superior, university level education.

               55.                            bogus claims that Raniere was a brilliant scientist,

      mathematician, inventor and philosopher, who was developing a revolutionary system to

      advance humanity, Jane Doe 1 remained in the Albany, NY area and devoted all of her time to

      working for Raniere and several of his Inner Circle of co-conspirators, including Individual

      Defendants. Jane Doe 1                                            that Raniere had invented a

      scientific, patent-pending technology that would lead to greater success and fulfillment in her life

                                                                     Jane Doe 1 was never informed that

                                                            ipulative and coercive psychotherapeutic

      methods by persons unauthorized and unqualified to utilize such techniques, and she would not

      have moved to Albany and subjected herself to these methods had she known that she was

      risking serious emotional injury. Nor was Jane Doe 1

      predator with a lust for young women, or that he had designs for her as a sexual partner.

               56.   Raniere and his Inner Circle spent two years grooming her, ultimately leading her

      to believe that having sex with Raniere was necessary for their relationship to evolve to a higher

      stage, which she continued to believe would lead to her partnering with Raniere in the

      development of his revolutionary technology and securing her the Ivy League university level

      education she had been promised.

      {00207518 }
                                                       15
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 17 of 190 PageID #:
                                   13422




               57.   For years, Jane Doe 1 worked for NXIVM entities and the Individual Defendants

      without ever receiving compensation, performing labor and services in: IT and cybersecurity;

      office administration; researching dense tomes on science, social science and other subjects in

      order to generate a series of book reports for Raniere so that he could maintain the appearance of

      being well-read and educated; creating, organizing, and maintaining archival recordings of

      Ra

      homes; and conducting research for Raniere, frequently under the supervision of Defendants

      Raniere, Karen Unterreiner, Nancy Salzman, and Lauren Salzman.

               58.   After she briefly visited Mexico, Raniere instructed her to re-enter the United

      States via Canada, utilizing a false                                                          by

      Defendant Kathy Russell on direction from Raniere. Russell also traveled to Canada to

      personally escort her

                                                    -conspirators. From that point forward, Jane Doe 1

      was frequently informed that if she left NXIVM she would be deported and cut off from her

      family, including in response to any requests she made to be compensated for her work.

               59.   At some point, Jane Doe 1 informed Raniere that she was attracted to another man

      and was experiencing romantic feelings that she had never felt for him. She informed Raniere

      that she would no longer have sex with him. Thereafter, he and members of his Inner Circle,

      including Defendants Nancy Salzman, Lauren Salzman and Karen Unterreiner began a campaign

      of extreme isolation, harassment and other abuse that lasted years, culminating in her

      confinement to a room with virtually no human contact for nearly two years, during which her

      pleas to be let out were either rejected or ignored. Defendants eventually sent her back to

      Mexico with almost no money and no identity papers (which they had taken and refused to give

      {00207518 }
                                                      16
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 18 of 190 PageID #:
                                   13423




      back to her) and cut her off from all contact with her immediate and extended family.

               60.                                                         and misrepresentations and

      omissions, and abuse, including her confinement, Jane Doe 1 was harmed.

               61.   Also,

      labor, working for many hours without compensation for the benefit of the Defendants.

               62.   Plaintiff Sarah Edmondson is a resident of Canada. Sarah Edmondson enrolled in

      and paid for NXIVM curriculum.

               63.   Sarah Edmondson

      material representations that Rational Inquiry provided a scientific, patent-pending technology

      that would lead to a successful career and self-fulfillment.

               64.

      nor patentable. Defendants also failed to disclose a material fact    that Rational Inquiry was

      actually a pseudo-scientific hodgepodge of psychotherapeutic methods which, when practiced by

      unlicensed and unqualified lay-people, subjected its participants to an unreasonable risk of

      serious psychological injury and emotional distress.

               65.   Sarah Edmondson became a                  oach and worked her way up the

      NXIVM Stripe Path, eventually becoming a Proctor. Sarah Edmondson also took five levels

      of NXIVM EMP training, believing that this would enhance her ability to work with NXIVM

      students and increase her income.

               66.   However, while she was taking these trainings, the Defendants announced that all

      EMP students, no matter what level they had achieved, had to begin again at level 1 because of

      alleged changes in the curriculum, so Sarah Edmondson ceased pursuing that career path.

               67.   Sarah Edmondson was recruited into DOS, then referred to only as The Vow,

      {00207518 }
                                                       17
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 19 of 190 PageID #:
                                   13424




      by Defendant Lauren Salzman, who presented the group as an all-female sorority that would be

      advance her personal growth. Sarah was required to give Lauren Salzman collateral to learn

      about this group and was regularly required to submit additional collateral. After giving several

      forms of collateral, Sarah was instructed to participate in an initiation ceremony where she would

      receive a small tattoo. While Lauren Salzman stood watch over her, Sarah was required to read

      from a script and request to be branded, creating a false appearance of consent, after which she

      was branded. She was told that this brand was a symbol of the five elements, but, in fact, it was



                68.   Sarah Edmondson believed that refusal to proceed with the branding would be



      teachings about the inferiority of women. Sarah had also been told by Lauren Salzman and

      others that because of her high rank within NXIVM, she had an obligation to give the appearance

      of strength at all times, and she feared that if she refused to submit to the branding she would be

      perceived as weak and would be shamed and rejected by the other women present at the

      ceremony, with possibly broader repercussions given that her master was one of the highest

                                                   Inner Circle.

                69.   Sarah was so embarrassed by the brand that she hid it from her spouse for months.

      Eventually, he saw it, and around that time Sarah also learned that the brand was not a symbol of

                                                  ing her daily that he would forever claim her as his

       slave.

                70.   The shame and humiliation of this experience was more than she could bear, and

      Sarah Edmondson requested that Lauren Salzman return her collateral, which she refused to do.

                71.   After Sarah Edmondson stopped participating in all NXIVM programs, the

      {00207518 }
                                                      18
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 20 of 190 PageID #:
                                   13425




      Defendants attempted to silence her. Among other things, Clare Bronfman made false

      statements to the Vancouver Police Department that Edmondson had allegedly committed crimes

      against NXIVM. As a result of the police investigation, Sarah retained an attorney to defend her,

      incurring legal fees and other expenses. The police department ultimately concluded there was



               72.   Sarah, a professional actress, was also refused meetings with casting directors and

      agents as a result of these allegations and lost opportunities for employment. Subsequently, after

      Sarah Edmondson filed a complaint about her branding with the NY State Department of Health,

      and spoke out publicly about her brand and DOS, Defendants retaliated against her by having

      one of their co-conspirators in Mexico hire an attorney to lodge false criminal charges against

      her and by sending her

      the charges been withdrawn, and thus Sarah is still subject to this retaliation and, among other

      things, has been unable to travel to Mexico for business or personal reasons out of fear of arrest.

               73.   Sarah Edmondson continues to suffer from her traumatic experiences in NXIVM,

      remaining personally and reputationally under assault by the Defendants, who personally and/or

      through their agents persisted in publicly accusing her of committing crimes against NXIVM that

      they knew to be false and, through other public statements, further attempted to harass and

      intimidate her through improper public statements about how their counsel intended to embarrass

      and humiliate her and her spouse if she testified at the criminal trial. Defendants had also

      provided an edited video of Plaintiff being branded to the Mexican media and it was broadcast in

      Mexico during the criminal trial. The release of the video was in and of itself a criminal act of

      retaliation intended to further the purposes of Raniere and the Enterprise. The airing of the video

      triggered panic attacks, psychological breakdowns and major setbacks in Sarah PTSD therapy.

      {00207518 }
                                                       19
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 21 of 190 PageID #:
                                   13426




               74.

      omissions, Sarah Edmonson was emotionally and financially harmed.

               75.   Jane Doe 2 is a resident of California. Jane Doe 2 enrolled in and paid for

      NXIVM curriculum.

               76.   Jane Doe 2

      material representations that Rational Inquiry provided a scientific, patent-pending technology

      that would lead to a successful career and self-fulfillment.

               77.   Contrary to De

      nor patentable. Defendants also failed to disclose a material fact   that Rational Inquiry was

      actually a pseudo-scientific hodgepodge of psychotherapeutic methods which, when practiced by

      unlicensed and unqualified lay-people, subjected its participants to an unreasonable risk of

      serious psychological injury and emotional distress.

               78.   Jane Doe 2 was recruited into DOS, then referred to only as The Vow, by a DOS

       slave acting under the direction of Defendant and First-Line Master Alison Mack. Jane Doe 2

      was required to provide collateral and do unpaid work for                    and Mack.

               79.   Jane Doe 2 had frequent direct communications with Defendant Raniere, both in

      person when she visited Albany and through text messages, wherein among other things he

      promised that, if she moved to Albany, she could start a              -shirt business with him (a

      ploy he had previously used on others to draw them closer to him). The t-shirt company and all

      of its equipment was owned by Defendant Clare Bronfman.

               80.   After Jane Doe 2 moved to Albany and gave collateral several times, Defendant

      Mack instructed her to have sex with Raniere, stating that this was a special assignment that

      would help her get over trauma from past abuse. Mack further insisted that Jane Doe 2

      {00207518 }
                                                       20
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 22 of 190 PageID #:
                                   13427




      photograph the encounter, and she told Jane Doe 2

      the experience.

               81.    Eventually, the shame and humiliation of what she had to do as part of The Vow

      was more than she could bear, and Jane Doe 2 informed Mack that she was repudiating her Vow

      and requested that her collateral not be released. Paralyzed by the dual fears of release of her

                                                            gal tactics, Jane Doe 2 left the NXIVM

      community and kept silent about her experience.

               82.    Subsequent to her departure from NXIVM, Defendants Raniere and Clare

      Bronfman directed a co-conspirator to cause false criminal charges to be lodged against Jane Doe

      2.

               83.    Raniere and Clare Bronfman then instructed an attorney to send Jane Doe 2 a

      letter threatening legal action if she told anyone about what Defendants did to her. That letter

      and the charges have never been rescinded, and thus Jane Doe 2 is still subject to this

      intimidation.

               84.

      omissions, Jane Doe 2 was emotionally and financially harmed.

               85.    Also,                                              2 performed uncompensated labor,

      working for many hours without compensation for the benefit of the Defendants.

               86.    Jane Doe 3 is a resident of the state of New York. Jane Doe 3 enrolled in and

      paid for NXIVM curriculum.

               87.    Jane Doe 3

      material representations that Rational Inquiry provided a scientific, patent-pending technology

      that would lead her to a successful career and self-fulfillment.

      {00207518 }
                                                       21
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 23 of 190 PageID #:
                                   13428




               88.    Contrary to Defenda

      nor patentable. Defendants also failed to disclose a material fact   that Rational Inquiry was

      actually a pseudo-scientific hodgepodge of psychotherapeutic methods which, when practiced by

      unlicensed and unqualified lay-people, subjected its participants to an unreasonable risk of

      serious psychological injury and emotional distress.

               89.    Jane Doe 3 was recruited into DOS, then referred to only as The Vow, by a DOS

       slave to Defendant Allison Mack. Jane Doe 3 was required to provide collateral and do unpaid

      work for                          and others. Throughout her time in DOS, Jane Doe 3 was

      given direction and commands directly from, and had to answer to, Defendant Mack.

               90.    After Jane Doe 3 moved to Albany and gave collateral several times, she was

      instructed to have sex with Raniere. Jane Doe 3 acquiesced out of fear of punishment and release

      of her collateral.

               91.    Eventually, the shame and humiliation of this abusive experience was more than

      she could bear, and Jane Doe 3 left DOS and the NXIVM community. Paralyzed by the dual

                                                                                                Jane Doe

      3 left the NXIVM community and kept silent about her experience.

               92.    Subsequent to her departure from NXIVM, Defendants Raniere and Clare

      Bronfman directed a co-conspirator to lodge false criminal charges against her.

               93.    Defendants Raniere and Clare Bronfman then wrote several letters threatening

      prosecution if she told anyone about what Defendants did to her, which they sent to an attorney,



      judicial District, where she resided. Defendants Raniere and Clare Bronfman subsequently

      directed another attorney to send an additional threatening letter to Jane Doe 3. The letters

      {00207518 }
                                                       22
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 24 of 190 PageID #:
                                   13429




      caused her to experience tremendous fear and intimidation, and instead of coming forward and

      speaking with an attorney or authorities, she went into hiding and avoided contact with

      authorities for a period, even after learning that the FBI was investigating the Defendants and

      others. Those letters and charges have never been rescinded.

               94.

      omissions, Jane Doe 3 was emotionally and financially harmed.

               95.    Also,                                           3 performed uncompensated labor,

      working many hours without compensation for the benefit of the Defendants.

               96.    Jane Doe 4 is a resident of the state of New York. Jane Doe 4 enrolled in and

      paid for NXIVM curriculum.

               97.    Jane Doe 4

      material representations that Rational Inquiry provided a scientific, patent-pending technology

      that would lead to a successful career and self-fulfillment.

               98.

      nor patentable. Defendants also failed to disclose a material fact   that Rational Inquiry was

      actually a pseudo-scientific hodgepodge of psychotherapeutic methods which, when practiced by

      unlicensed and unqualified lay-people, subjected its participants to an unreasonable risk of

      serious psychological injury and emotional distress.

               99.    Jane Doe 4 worked for The Source3 and taught 2-hour long classes three times a

      week.

               100.   Jane Doe 4 was recruited into DOS, then referred to only as The Vow, by

      Defendant Allison Mack. Mack required Jane Doe 4 to provide collateral, initially justifying the


      3
      {00207518 }
                                                       23
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 25 of 190 PageID #:
                                   13430




      exercise as a method of demonstrating her loyalty and commitment to the group. Only later did

      Mack reveal that their relationship would be that of master and slave, and that Jane Doe 4

      was required to continue giving additional collateral, which Jane Doe 4 provided out of fear that

      her previously provided collateral would be r

      demands.

               101.   Defendant Mack assigned Jane Doe 4 to establish contact with Raniere and

      acquiesce to his demands. Mack informed her that if she failed, there would be punishment.

               102.   Raniere demanded that Jane Doe 4 engage in sexual acts with him. Out of fear of

      punishment and release of her collateral, Jane Doe 4

      demands. Eventually, the shame and humiliation of this abuse was more than she could bear,

      and Jane Doe 4 left DOS

      infamous abusive litigation tactics, Jane Doe 4 left the NXIVM community and kept silent about

      her experience.

               103.                                                                             and

      omissions, Jane Doe 4 was emotionally and financially harmed.

               104.   Also,                                           3 performed uncompensated labor,

      working many hours without compensation for the benefit of the Defendants.

               105.   Jane Doe 5 is a resident of California. Jane Doe 5 enrolled in and paid for

      NXIVM curriculum.

               106.   Jane Doe 5

      material representations that Rational Inquiry provided a scientific, patent-pending technology

      that would lead to a successful career and self-fulfillment.

               107.

      {00207518 }
                                                       24
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 26 of 190 PageID #:
                                   13431




      nor patentable. Defendants also failed to disclose a material fact   that Rational Inquiry was

      actually a pseudo-scientific hodgepodge of psychotherapeutic methods which, when practiced by

      unlicensed and unqualified lay-people, subjected its participants to an unreasonable risk of

      serious psychological injury and emotional distress.

               108.   Jane Doe 5 was recruited into DOS by Defendant Lauren Salzman. Lauren

      Salzman told Jane Doe 5 that she would need to provide three pieces of collateral at two

      intervals: first to hear the pitch, second as a commitment to joining. After giving several rounds

      of collateral, Jane Doe 5 was coerced into being branded. She later discovered the brand



               109.   Eventually, Jane Doe 5 repudiated her Vow and left the NXIVM community.

      Paralyzed by the dua

      for abusive litigation tactics, Jane Doe 5 went into hiding.

               110.   Subsequent to                departure from NXIVM, Defendants Raniere and

      Clare Bronfman directed a co-conspirator to cause false criminal charges to be lodged against

      her. Defendants Raniere and Clare Bronfman then directed an attorney to send a threatening

      letter to Jane Doe 5 at an address in this judicial District, where she had been hiding. The letter,

      delivered to an address that was not hers, caused her to experience tremendous fear and

      intimidation, and she                                                                                  .

      The letter and the charges have never been rescinded.

               111.

      omissions, Jane Doe 5 was emotionally and financially harmed.

               112.   Also,                                           5 performed uncompensated labor,

      working for many hours without compensation for the benefit of the Defendants.

      {00207518 }
                                                       25
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 27 of 190 PageID #:
                                   13432




               113.   Jane Doe 6 is a resident of Mexico. Jane Doe 6 enrolled in and paid for NXIVM

      curriculum.

               114.   Jane Doe 6

      material representations that Rational Inquiry provided a scientific, patent-pending technology

      that would lead to a successful career and self-fulfillment.

               115.

      nor patentable. Defendants also failed to disclose a material fact   that Rational Inquiry was

      actually a pseudo-scientific hodgepodge of psychotherapeutic methods which, when practiced by

      unlicensed and unqualified lay-people, subjected its participants to an unreasonable risk of

      serious psychological injury and emotional distress.

               116.   Jane Doe 6 was recruited into DOS, then referred to only as The Vow, by

      Defendant Padilla                       , a First Line DOS Master who created and ran DOS

      along with Raniere and other First-Line Masters. Jane Doe 6 had frequent direct

      communications with Defendant Raniere about The Vow in which, among other things, he

      romantically seduced her, telling her she was his only love interest and that she was so special

      that he wanted her to bear a child for him. However, Raniere conditioned any possibility of a

      full relationship with him on her agreeing to submit and become subservient to Padilla and to

      Raniere as her grandmaster.

               117.   To comply with their demands, Jane Doe 6 provided multiple rounds of extremely

      embarrassing collateral that, if released, would bring harm to herself, her loved ones and her

      career. She was also required to wear a lock and chain to symbolize her submission. Raniere

      insisted that taking these steps was important because a woman should experience humiliation to

      progress on the path.

      {00207518 }
                                                       26
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 28 of 190 PageID #:
                                   13433




               118.   At first, Jane Doe 6 complied, but she grew increasingly uncomfortable with the

      persistent fear that her collateral could be released, and that the demands would never cease.

      Jane Doe 6 asked Raniere to release her from The Vow, and he refused. Eventually, the shame

      and humiliation of The Vow was more than she could bear, and Jane Doe 6 informed Raniere

      and Padilla that she was repudiating her Vow and she requested the return of her collateral,



      infamous abusive litigation tactics, Jane Doe 6 severed her ties to the NXIVM community and

      kept silent about her experience.

               119.                                      , criminal acts, and misrepresentations and

      omissions, Jane Doe 6 was emotionally and financially harmed.

               120.   Also,                                           6 performed uncompensated labor,

      working for many hours without compensation for the benefit of the Defendants.

               121.   Jane Doe 7 is a resident of Mexico. Jane Doe 7 enrolled in and paid for NXIVM

      curriculum.

               122.   Jane Doe 7

      material representations that Rational Inquiry provided a scientific, patent-pending technology

      that would lead to a successful career and self-fulfillment.

               123.

      nor patentable. Defendants also failed to disclose a material fact   that Rational Inquiry was

      actually a pseudo-scientific hodgepodge of psychotherapeutic methods which, when practiced by

      unlicensed and unqualified lay-people, subjected its participants to an unreasonable risk of

      serious psychological injury and emotional distress.

               124.   Jane Doe 7 was recruited into DOS, then referred to only as The Vow, by a

      {00207518 }
                                                       27
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 29 of 190 PageID #:
                                   13434




                                      -                                    . She was told to provide

      property or finances as collateral; however, since she did not have either, she was told to provide

      a false video confession to having an affair. Once the video was approved, she was required to

      sign a contract. Jane Doe 7 agreed to this because she believed it was an extension

      philosophy an

      not something to be alarmed about. Jane Doe 7 was not allowed to read the entire contract nor

      was she provided a copy. Because she knew the woman who recruited her well and trusted her,

                                                                          -only empowerment group was

                                                                   collateral and contract were merely

      exercises in trust-building.

               125.   Jane Doe 7 was then directed to participate in readiness drills and told that a

      failure to respond to messages within 60 seconds would result in punishments for the other

      women in her line in the Vow. The stated purpose of these drills was to teach women

      accountability and build character. She was also required to provide additional collateral in the

      form of nude photos on a regular basis.

               126.   Jane Doe 7 was then instructed to attend a NXIVM event, where she was forced

      to participate in what turned out to be a branding ceremony. Prior to the ceremony she was

      blindfolded and driven to a location where she was led upstairs to a room on the second floor.

      She was instructed to remove her blindfold and on doing so she saw a First-Line Master and

      another DOS slave. Something about the ritual was read, but Jane Doe 7 was terrified and

      could not understand. The other woman volunteered to go first, and Jane Doe 7 was instructed to

      hold her feet while she was branded. When it was                   turn, she realized that she was

      being videotaped. She was branded on her pubic region with a cauterizing pen in a process that

      {00207518 }
                                                       28
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 30 of 190 PageID #:
                                   13435




      was extremely painful. The wound did not close for two months.

               127.   Eventually, the shame and humiliation of The Vow was more than she could bear,

      and Jane Doe 7 repudiated her Vow and requested the return of her collateral, which was refused.

      Paralyzed by the dual fears of release of the release of

      abusive litigation tactics, Jane Doe 7 left the NXIVM community and kept silent about her

      experience.

               128.

      omissions, Jane Doe 7 was emotionally and financially harmed.

               129.   Also,                                           7 performed uncompensated labor,

      working for many hours without compensation for the benefit of the Defendants.

               130.   Jane Doe 8 is a resident of Canada and a professional actress. Jane Doe 8

      enrolled in and paid for NXIVM curriculum.

               131.   Jane Doe 8

      material representations that Rational Inquiry provided a scientific, patent-pending technology

      that would lead to a successful career and self-fulfillment.

               132.   Contrary to

      nor patentable. Defendants also failed to disclose a material fact   that Rational Inquiry was

      actually a pseudo-scientific hodgepodge of psychotherapeutic methods which, when practiced by

      unlicensed and unqualified lay-people, subjected its participants to an unreasonable risk of

      serious psychological injury and emotional distress.

               133.   Jane Doe 8 was also recruited into DOS, then referred to only as The Vow, by

      Defendant Nicki Clyne             . Defendant Clyne told Jane Doe 8 that she needed collateral in

      the form of nude photographs to tell her about it. Clyne also required Jane Doe 8 to provide her

      {00207518 }
                                                       29
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 31 of 190 PageID #:
                                   13436




      with the email addresses of her colleagues at work as collateral and then revealed that Jane Doe 8

      had entered into a master-slave relationship.

               134.   Shortly thereafter, Clyne directed Jane Doe 8 to wear a chain as a symbol of

      slavery and to be branded at an upcoming NXIVM event. Jane Doe 8 was also directed to

      provide additional collateral in the form of letters describing a false sexual attack by an actor.

      Clyne directed her to sign these letters and place them in envelopes addressed to casting

      directors.

               135.   At some point Jane Doe 8 asked Clyne to release her from The Vow, and Clyne

      refused. Eventually, the shame and humiliation of what she had to do as part of The Vow was

      more than Jane Doe 8 could bear, and she informed Defendant Clyne that she was repudiating

      her Vow and requested the return of her collateral, which Clyne refused. Paralyzed by the dual

                                                                                            Jane Doe 8

      left the NXIVM community and kept silent about her experience.

               136.

      omissions, Jane Doe 8 was emotionally and financially harmed.

               137.   Also,                                            8 performed uncompensated labor,

      working for many hours without compensation for the benefit of the Defendants.

               138.   Jane Doe 9 is a resident of Canada. Jane Doe 9 enrolled in and paid for NXIVM

      curriculum.

               139.   Jane Doe 9

      material representations that Rational Inquiry provided a scientific, patent-pending technology

      that would lead to a successful career and self-fulfillment.

               140.                                          ns, Rational Inquiry was neither scientific

      {00207518 }
                                                       30
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 32 of 190 PageID #:
                                   13437




      nor patentable. Defendants also failed to disclose a material fact   that Rational Inquiry was

      actually a pseudo-scientific hodgepodge of psychotherapeutic methods which, when practiced by

      unlicensed and unqualified lay-people, subjected its participants to an unreasonable risk of

      serious psychological injury and emotional distress.

               141.   Jane Doe 9 was recruited into DOS by a DOS member who was slave to one of

      the DOS First-Line Masters. The DOS slave told Jane Doe 9 that she needed collateral to tell

      her more about it. Defendant Mack also spoke directly with Jane Doe 9 as part of this

      recruitment effort.

               142.   After agreeing to join what she had been told was a secret sorority run entirely by

      women, Jane Doe 9 was instructed to provide additional collateral that would destroy her life and

      the lives of those around her, if released publicly. Jane Doe 9 was required to participate in 24/7

      readiness drills, to send private messages to her master each morning and night, and to provide

      services to her master.

               143.   Later, when another DOS slave told Jane Doe 9 that she was leaving NXIVM

      and showed Jane Doe 9 her brand, Jane Doe 9 quietly left DOS and NXIVM. Paralyzed by the

                                                                                                Jane Doe

      9 severed her ties to the NXIVM community and kept silent about her experience.

               144.                                                              epresentations and

      omissions, Jane Doe 9 was emotionally and financially harmed.

               145.   Also,                                           9 performed uncompensated labor,

      working for many hours without compensation for the benefit of the Defendants.

               146.   Jane Doe 10 is a resident of Canada. Jane Doe 10 enrolled in and paid for

      NXIVM curriculum.

      {00207518 }
                                                       31
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 33 of 190 PageID #:
                                   13438




               147.   Jane Doe 10

      material representations that Rational Inquiry provided a scientific, patent-pending technology

      that would lead to a successful career and self-fulfillment.

               148.

      nor patentable. Defendants also failed to disclose a material fact   that Rational Inquiry was

      actually a pseudo-scientific hodgepodge of psychotherapeutic methods which, when practiced by

      unlicensed and unqualified lay-people, subjected its participants to an unreasonable risk of

      serious psychological injury and emotional distress.

               149.   Jane Doe 10 was recruited into DOS and told that she needed to provide collateral

      in the form of a humiliating video to learn more about it. She was subsequently required to

      provide additional collateral, all of which, if released, would have caused herself and others to

      suffer humiliation, shame and damage to their reputations.

               150.   Jane Doe 10 was required to provide services to her master, participate in 24/7

      readiness drills, and send a private message to her master each morning and night.

               151.   Eventually, the shame and humiliation of what she had to do as part of The Vow

      was more than she could bear, and Jane Doe 10 requested the return of her collateral from

      Defendants Alison Mack and Raniere, which she never received. Paralyzed by the dual fears of

                                                                                   Jane Doe 10 severed

      her ties to the NXIVM community and kept silent about her experience.

               152.

      omissions, Jane Doe 10 was emotionally and financially harmed.

               153.   Also,                                          e 10 performed uncompensated

      labor, working for many hours without compensation for the benefit of the Defendants.

      {00207518 }
                                                       32
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 34 of 190 PageID #:
                                   13439




               154.   Jane Doe 11 is a resident of California. Jane Doe 11 enrolled in and paid for

      NXIVM curriculum.

               155.   Jane Doe 11 enrolled in NXIVM curriculum ba

      material representations that Rational Inquiry provided a scientific, patent-pending technology

      that would lead to a successful career and self-fulfillment.

               156.                                                                          scientific

      nor patentable. Defendants also failed to disclose a material fact   that Rational Inquiry was

      actually a pseudo-scientific hodgepodge of psychotherapeutic methods which, when practiced by

      unlicensed and unqualified lay-people, subjected its participants to an unreasonable risk of

      serious psychological injury and emotional distress.

               157.   Jane Doe 11 was recruited into DOS, then referred to only as The Vow, by

      Allison Mack and another person. On several occasions, Jane Doe 11 was required to provide

      collateral, which would destroy her family, business, and reputation, if released publicly. Jane

      Doe 11 was required to participate in 24/7 readiness drills, send a private message to her master

      each morning and night, and provide services to her master.

               158.   However, the shame and humiliation of what she had to do as part of The Vow

      was more than she could bear, and Jane Doe 11 requested that Mack return her collateral, which



      abusive litigation tactics, Jane Doe 11 left the NXIVM community and kept silent about her

      experience.

               159.                                    e, criminal acts, and misrepresentations and

      omissions, Jane Doe 11 was emotionally and financially harmed.

               160.   Also,                                           11 performed uncompensated

      {00207518 }
                                                       33
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 35 of 190 PageID #:
                                   13440




      labor, working for many hours without compensation for the benefit of the Defendants.

               161.   Jane Doe 12 is a resident of California. Jane Doe 12 enrolled in and paid for

      NXIVM curriculum.

               162.   Jane Doe 12

      material representations that Rational Inquiry provided a scientific, patent-pending technology

      that would lead to a successful career and self-fulfillment.

               163.                                          s, Rational Inquiry was neither scientific

      nor patentable. Defendants also failed to disclose a material fact   that Rational Inquiry was

      actually a pseudo-scientific hodgepodge of psychotherapeutic methods which, when practiced by

      unlicensed and unqualified lay-people, subjected its participants to an unreasonable risk of

      serious psychological injury and emotional distress.

               164.   Jane Doe 12 was recruited into DOS, then referred to only as The Vow, by

      Defendant Allison Mack. Mack required Jane Doe 12 to provide collateral, initially justifying

      the exercise as a means of demonstrating her loyalty and commitment to the group. Only later

      did Mack reveal that their relationship would be that of master and slave, and that Jane Doe

      12 was required to continue giving additional collateral, which Jane Doe 12 provided out of fear

      that her previously provided collateral would be released if she did not comply with all of

                demands. Mack required Jane Doe 12 to obtain her permission to travel, meet with

      people and eat, and to report her whereabouts every hour. Mack put Jane Doe 12 on a restricted

      calorie diet which caused Jane Doe 12 to develop medical conditions including a hormonal

      imbalance. Mack gave Jane Doe 12 an assignment which required her to establish contact with

      Raniere and acquiesce to his demands. Mack informed her that if she failed, there would be

      punishment. Raniere demanded that Jane Doe 12 engage in sexual acts with himself on

      {00207518 }
                                                       34
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 36 of 190 PageID #:
                                   13441




      numerous occasions. Out of fear of punishment and release of her collateral, Jane Doe 12

                                                                             Jane Doe 12 to recruit other

      women to DOS and told her that she would be punished if she did not. After giving several

      rounds of collateral, Jane Doe 12 was coerced into being branded; she later discovered the brand

                                                                               what she had to do as part

      of the Vow was more than she could bear, and Jane Doe 12 left DOS. Paralyzed by the dual

                                                                                           Jane Doe 12

      severed her ties to the NXIVM community and kept silent about her experience.

               165.                                                                          ns and

      omissions, Jane Doe 12 was emotionally and financially harmed.

               166.   Also,                                           12 performed uncompensated

      labor, working for many hours without compensation for the benefit of the Defendants.

               167.   Jane Doe 13 is a resident of Canada. Jane Doe 13 enrolled in and paid for

      NXIVM curriculum.

               168.   Jane Doe 13

      material representations that Rational Inquiry provided a scientific, patent-pending technology

      that would lead to a successful career and self-fulfillment.

               169.

      nor patentable. Defendants also failed to disclose a material fact   that Rational Inquiry was

      actually a pseudo-scientific hodgepodge of psychotherapeutic methods which, when practiced by

      unlicensed and unqualified lay-people, subjected its participants to an unreasonable risk of

      serious psychological injury and emotional distress. Defendants also attempted to recruit Jane

      Doe 13 into DOS.

      {00207518 }
                                                       35
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 37 of 190 PageID #:
                                   13442




               170.

      omissions, Jane Doe 13 was emotionally and financially harmed.

               171.                                         Jane Doe 13 performed uncompensated

      labor, working for many hours without compensation for the benefit of the Defendants.

               172.   Jane Doe 15 is a resident of California. Jane Doe 15 enrolled in and paid for

      NXIVM curriculum.

               173.   Jane Doe 15

      material representations that Rational Inquiry provided a scientific, patent-pending technology

      that would lead to a successful career and self-fulfillment.

               174.

      nor patentable. Defendants also failed to disclose a material fact   that Rational Inquiry was

      actually a pseudo-scientific hodgepodge of psychotherapeutic methods which, when practiced by

      unlicensed and unqualified lay-people, subjected its participants to an unreasonable risk of

      serious psychological injury and emotional distress. Jane Doe 15 was also in DOS.

               175.

      omissions, Jane Doe 15 was emotionally and financially harmed.

               176.                                         Jane Doe 15 performed uncompensated

      labor, working for many hours without compensation for the benefit of the Defendants.

               177.   Jane Doe 16 is a resident of Colorado. Jane Doe 16 enrolled in and paid for

      NXIVM curriculum.

               178.   Jane Doe 16

      material representations that Rational Inquiry provided a scientific, patent-pending technology

      that would lead to a successful career and self-fulfillment.

      {00207518 }
                                                       36
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 38 of 190 PageID #:
                                   13443




               179.                                          s, Rational Inquiry was neither scientific

      nor patentable. Defendants also failed to disclose a material fact   that Rational Inquiry was

      actually a pseudo-scientific hodgepodge of psychotherapeutic methods which, when practiced by

      unlicensed and unqualified lay-people, subjected its participants to an unreasonable risk of

      serious psychological injury and emotional distress.

               180.   In 2014, Defendant Raniere invited Jane Doe 16

      Ultima committee tasked with developing the curriculum for programs including exo/eso, The

      Knife, Ethicist, and The Source. Raniere assigned Jane Doe 16 to work with five other women,

      all of whom he personally selected with assistance from the Individual Defendants, to develop

      and run a program called exo/eso, work for which she was never fully compensated. Jane Doe

      16 was required to be available around the clock for this work, particularly to attend meetings

      with Raniere that were often held in the middle of the night.

               181.   Eventually, Jane Doe 16 concluded she could no longer endure the hardships and

      coercion Defendants and others subjected her to, the abject poverty she had fallen into, and the

      psychological abuse inflicted upon her by Clare Bronfman whenever she tried to complain about

      her lack of compensation and her poor working conditions. Paralyzed by the fear of retaliation

      by NXIVM, Jane Doe 16 quietly severed her ties to the NXIVM community, moved far away,

      and kept silent about her experience.

               182.                                                                       ations and

      omissions, Jane Doe 16 was emotionally and financially harmed.

               183.   Also,                                           16 performed uncompensated

      labor, working for hours without compensation for the benefit of the Defendants.

               184.   Jane Doe 17 is a resident of Canada. Jane Doe 17 enrolled in and paid for

      {00207518 }
                                                       37
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 39 of 190 PageID #:
                                   13444




      NXIVM curriculum.

               185.   Jane Doe 17

      material representations that Rational Inquiry provided a scientific, patent-pending technology

      that would lead to a successful career and self-fulfillment.

               186.

      nor patentable. Defendants also failed to disclose a material fact   that Rational Inquiry was

      actually a pseudo-scientific hodgepodge of psychotherapeutic methods which, when practiced by

      unlicensed and unqualified lay-people, subjected its participants to an unreasonable risk of

      serious psychological injury and emotional distress.

               187.   In 2014 Raniere invited Jane Doe 17 to be a member of the Ultima committee

      tasked with developing and running exo/eso, which required meeting with Raniere, often in the

      middle of the night. Raniere, Clare Bronfman and other Individual Defendants convinced Jane

      Doe 17 that she had a promising career waiting for her at NXIVM, and so she moved to the U.S.

      on a work visa based upon terms required by that visa and promised by Defendants, including

      Clare Bronfman who personally wrote a letter attesting to the terms of her employment.

               188.   Once in the U.S. and immersed in the NXIVM system and community, Jane Doe

      17 realized that Defendants had no intention of providing her with the kind of work or the level

      of compensation required by her visa. Raniere assigned her to help develop and run exo/eso, as

      one of six women he personally selected with assistance from Clare Bronfman and other

      Individual Defendants. She was required to work enormous numbers of hours, including

      meeting with Raniere, often in the middle of the night. She was also required to continue

      performing other work for the Defendants. Only after she complained to Clare Bronfman that

                                              , and thus in the U.S. without immigration status, did

      {00207518 }
                                                       38
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 40 of 190 PageID #:
                                   13445




      Clare Bronfman began to provide her with the funds required by her visa. Later, however, Clare

      Bronfman informed Jane Doe 17 that the payments she received were not compensation, but

      rather a loan that she would have to repay, leaving Jane Doe 17 in mounting debt and with no

      real compensation.

               189.   Eventually, she Jane Doe 17 was unable to keep up with the requirements of

      NXIVM. She was constantly fearful that if she was labeled

      Individual Defendants she could be reported to authorities for being and working unlawfully in

      the United States, and so she returned to Canada.

               190.   After leaving the NXIVM community, Defendant Clare Bronfman harassed Jane

      Doe 17

      a yoga instructor, which they alleged was a violation of exo/eso. They insisted that she return to

      NXIVM and Albany and earn her way back into their good graces. Paralyzed by the fear of even

                                                                                Jane Doe 17 quietly

      severed her ties to the NXIVM community and kept silent about her experience.

               191.

      omissions, Jane Doe 17 was emotionally and financially harmed.

               192.   Also,                                          17 performed uncompensated

      labor, working for many hours without compensation for the benefit of the Defendants.

               193.   Jane Doe 18 is a resident of California. Jane Doe 18 enrolled in and paid for

      NXIVM curriculum.

               194.   Jane Doe 18

      material representations that Rational Inquiry provided a scientific, patent-pending technology

      that would lead to a successful career and self-fulfillment.

      {00207518 }
                                                       39
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 41 of 190 PageID #:
                                   13446




               195.                                   sentations, Rational Inquiry was neither scientific

      nor patentable. Defendants also failed to disclose a material fact    that Rational Inquiry was

      actually a pseudo-scientific hodgepodge of psychotherapeutic methods which, when practiced by

      unlicensed and unqualified lay-people, subjected its participants to an unreasonable risk of

      serious psychological injury and emotional distress.

               196.                             Jane Doe 18 also helped develop and run exo/eso, often

      working more than 18 hours per day on the project. Ultimately, Defendants Raniere and Clare

      Bronfman refused her requests to be paid the full compensation promised to her for this work.

               197.   Paralyzed by the fear o

      possibility of retaliation against her family who were still members of NXIVM, and traumatized

      by years of manipulation, coercion and abuse, Jane Doe 18 left the NXIVM community and went

      into hiding, where she remained for several years.

               198.

      omissions, Jane Doe 18 was emotionally and financially harmed.

               199.   Also,                                            18 performed uncompensated

      labor, working for many hours without compensation for the benefit of the Defendants.

               200.   Jane Doe 19 is a resident of Canada. Jane Doe 19 enrolled in and paid for

      NXIVM curriculum.

               201.

      material representations that Rational Inquiry provided a scientific, patent-pending technology

      that would lead to a successful career and self-fulfillment.

               202.

      nor patentable. Defendants also failed to disclose a material fact    that Rational Inquiry was

      {00207518 }
                                                        40
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 42 of 190 PageID #:
                                   13447




      actually a pseudo-scientific hodgepodge of psychotherapeutic methods which, when practiced by

      unlicensed and unqualified lay-people, subjected its participants to an unreasonable risk of

      serious psychological injury and emotional distress.

               203.   At some point she was asked to participate in a study. Defendant Dr. Brandon

      Porter            picked her up from her apartment and drove her to Apropos, a NXIVM facility,

      connected her to an EEG to record her physiological responses, and played a series of disturbing

      and graphically violent scenes from commercials, short films and movie clips. These clips

      included a video depicting the actual dismemberment of five women and movie scenes showing

      a gang rape and a racially motivated murder of an African American male. Porter also used a

      video camcorder to record her expressions. Jane Doe 19 experienced shock, disgust, fear and

      horror and showed visible signs of distress, including crying and asking Porter to turn it off. At

      no time did Porter inform her of the details, risks, benefits, the right to withdraw or plans for

      confidentiality protection and minimization of risks or obtain her voluntary informed written

      consent. Porter recommended that she undergo                EMs if she had an intense reaction to

      the study. Following the study, she was unable to sleep for 12 days.

               204.   After Jane Doe 19 left NXIVM, Defendants filed a police report on July 5, 2017

      with the Vancouver Police Department ( VPD ), falsely accusing Jane Doe 19 of illegally

      accessing NXIVM s main server in New York and deleting a number of client files, claiming

      that as a result, NXIVM could not process monthly payments from clients at a loss in excess of

      $100,000. On September 20, 2017 the VPD called her and advised her that she was named as a

      suspect by NXIVM for mischief and theft. Jane Doe 19 was shocked and afraid that NXIVM was

      using the VPD to harass her. Because the affected clients contacted by VPD stated that they had

      voluntarily left NXIVM, the VPD closed the investigation.

      {00207518 }
                                                       41
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 43 of 190 PageID #:
                                   13448




               205.

      omissions, Jane Doe 19 was emotionally and financially harmed.

               206.   Also,                                             19 performed uncompensated

      labor, working for many hours without compensation for the benefit of the Defendants.

               207.   Jane Doe 20 is a resident of Canada. Jane Doe 20 enrolled in and paid for

      NXIVM curriculum.

               208.   Jane Doe 20

      material representations that Rational Inquiry provided a scientific, patent-pending technology

      that would lead to a successful career and self-fulfillment.

               209.                                         tions, Rational Inquiry was neither scientific

      nor patentable. Defendants also failed to disclose a material fact    that Rational Inquiry was

      actually a pseudo-scientific hodgepodge of psychotherapeutic methods which, when practiced by

      unlicensed and unqualified lay-people, subjected its participants to an unreasonable risk of

      serious psychological injury and emotional distress.

               210.   Defendant Nancy Salzman was aware that Jane Doe 20 suffered from Obsessive

                                      and told her that Defendants

      that if Raniere approved, she would be eligible for this treatment, administered by Nancy

      Salzman and Porter. Raniere subsequently approved this treatment, after which Jane Doe 20 was

      subjected to nightly 4-hour long EMs and periodic questioning by Porter, who had also

      instructed her to cease taking medications prescribed by a previous doctor. Jane Doe 20 was

      subjected to extreme verbal abuse, and began to suffer severe physical and psychological

      problems, which Nancy Salzman and Dr. Porter insisted were a result of her failure to fully



      {00207518 }
                                                       42
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 44 of 190 PageID #:
                                   13449




               211.   Eventually, in addition to worsening physical ailments, Jane Doe 20 realized that

      she was in a serious psychiatric crisis, which included having persistent suicidal thoughts, and

      which Defendants dismissed and blaming on her own alleged failures. Fearing that she would

      take her own life, Jane Doe 20 fled back to Canada, went into hiding, and delayed seeking

      medical treatment, out of fear that if she told anyone about her experience Defendants would

      retaliate.

               212.   Jane Doe 20 eventually sought and obtained medical treatment and reported her

      experience to the New York State Department of Health, which refused to investigate her

      complaint.

               213.   Jane Doe 20 also learned that Defendants had retaliated against two other former

      members of the NXIVM community residing in Canada by making false statements to law

      enforcement authorities in Vancouver, BC, which traumatized her and once again caused her to

      experience a mental health crisis. Only after Defendant Clare Bronfman was indicted and

      arrested, and seeing that there were no reports of additional retaliatory actions by the Defendants,

      did Jane Doe 20 feel safe enough to take legal action through the instant lawsuit.

               214.

      omissions, Jane Doe 20 was emotionally and financially harmed.

               215.   Also,                                           20 performed uncompensated

      labor, working for many hours without compensation for the benefit of the Defendants.

               216.   Jane Doe 21 is a resident of the New York State. Jane Doe 21 enrolled in NXIVM

      curriculum.

               217.   Jane Doe 21

      material representations that Rational Inquiry provided a scientific, patent-pending technology

      {00207518 }
                                                      43
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 45 of 190 PageID #:
                                   13450




      that would lead to a successful career and self-fulfillment.

               218.                                           ns, Rational Inquiry was neither scientific

      nor patentable. Defendants also failed to disclose a material fact    that Rational Inquiry was

      actually a pseudo-scientific hodgepodge of psychotherapeutic methods which, when practiced by

      unlicensed and unqualified lay-people, subjected its participants to an unreasonable risk of

      serious psychological injury and emotional distress.

               219.   In October 2014, Defendants Porter and Nancy Salzman told Jane Doe 21 that she

      qualified to participate in a study of a NXIVM treatmen

      being conducted, sponsored and/or funded in whole or in part by the Ethical Science Foundation4

          ESF . In November 2014 and December 2014, Jane Doe 21 was instructed to participate in a

      sleep study at a local hospital in Buffalo, conducted                                   . The stated

      purpose of the sleep study was to record Jane Doe         tics and determine how NXIVM



               220.   Jane Doe 21 was thereafter directed to move to Albany for the purpose of treating



      When Jane Doe 21 moved to Albany, she was instructed to take curriculum, and Nancy Salzman

      provided her with purported medical treatment in the form of the 16-day intensive, which

      entailed daily group psychotherapy sessions for 12 hours per day over 16 consecutive days, and

      then another advanced level intensive for 8 additional consecutive days. Nancy Salzman also

      practiced unauthorized psychotherapy on Jane Doe 21 in private EM sessions which were

      recorded on video. Nancy Salzman also told Jane Doe 21 that she would be in a film about the

                                               by Clare Bronfman.


      4
          The non-profit arm of NXIVM, which funded unauthorized medical experiments.
      {00207518 }
                                                       44
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 46 of 190 PageID #:
                                   13451




               221.

      omissions, Jane Doe 21 was emotionally and financially harmed.

               222.   Also,                                           21 performed uncompensated

      labors, working for many hours without compensation for the benefit of the Defendants.

               223.   Jane Doe 22 is a resident of Wisconsin. Jane Doe 22 enrolled in NXIVM

      curriculum.

               224.   Jane Doe 22

      material representations that Rational Inquiry provided a scientific, patent-pending technology

      that would lead to a successful career and self-fulfillment.

               225.

      nor patentable. Defendants also failed to disclose a material fact   that Rational Inquiry was

      actually a pseudo-scientific hodgepodge of psychotherapeutic methods which, when practiced by

      unlicensed and unqualified lay-people, subjected its participants to an unreasonable risk of

      serious psychological injury and emotional distress.

               226.   Defendant Nancy Salzman was aware that Jane Doe 22

                                                                                    with a treatment

      administered by Nancy Salzman and Porter, which Clare Bronfman would pay for. Thereafter,

      Jane Doe 22 was subjected to 16-day, on-camera interviews and EMs with Nancy Salzman.

      During these EMs, Nancy Salzman told her that having a child would ruin her life and when Jane

      Doe 22 became pregnant, Nancy Salzman cut off all contact with her.

               227.   Jane Doe 22 was also subjected to extreme verbal abuse, and began to suffer

      severe psychological problems, which Salzman and Porter insisted were a result of her failure to

                                                       22 continues to have nightmares and panic

      {00207518 }
                                                       45
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 47 of 190 PageID #:
                                   13452




      attacks.

               228.   As a

      omissions, Jane Doe 22 was emotionally and financially harmed.

               229.   Also,                                           22 performed uncompensated

      labors, working for many hours without compensation for the benefit of the Defendants.

               230.   Jane Doe 23 is a resident of Canada. She enrolled in and paid for NXIVM

      curriculum. She was also the subject of a false criminal complaint that Clare Bronfman filed in

      Vancouver.

               231.   Jane Doe 23 enrolled in NXIVM curr

      material representations that Rational Inquiry provided a scientific, patent-pending technology

      that would lead to a successful career and self-fulfillment.

               232.                                                                 s neither scientific

      nor patentable. Defendants also failed to disclose a material fact   that Rational Inquiry was

      actually a pseudo-scientific hodgepodge of psychotherapeutic methods which, when practiced by

      unlicensed and unqualified lay-people, subjected its participants to an unreasonable risk of

      serious psychological injury and emotional distress.

               233.

      omissions, Jane Doe 23 was emotionally and financially harmed.

               234.   Also, as part o                                 23 performed uncompensated

      labor, working for many hours without compensation for the benefit of the Defendants.

               235.   Plaintiff Toni Natalie is a resident of the state of New York. At one time she was

                                              -NXIVM business partner. After she left him,

      Defendants Raniere and Nancy Salzman embarked on a campaign of vexatious abuses of the

      {00207518 }
                                                       46
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 48 of 190 PageID #:
                                   13453




      legal system by: improperly intervening in her bankruptcy proceeding and that of her mother;

      repeatedly filing baseless criminal complaints against her; hiring investigators to dig into her life

      and the lives of her family members; having lawyers send her threatening letters; and

      commencing meritless litigation against her, all of which drove her into poverty and severely

      traumatized her.

               236.   Plaintiff Mark Vicente is a resident of the state of California and a filmmaker.

      Mark Vicente enrolled in and paid for NXIVM curriculum.

               237.   Mark Vicente

      material representations that Rational Inquiry provided a scientific, patent-pending technology

      that would lead to a successful career and self-fulfillment.

               238.                            representations, Rational Inquiry was neither scientific

      nor patentable. Defendants also failed to disclose a material fact   that Rational Inquiry was

      actually a pseudo-scientific hodgepodge of psychotherapeutic methods which, when practiced by

      unlicensed and unqualified lay-people, subjected its participants to an unreasonable risk of

      serious psychological injury and emotional distress.

               239.   Defendants Nancy Salzman and Clare Bronfman began recruiting him by asking

      him to help them interview scientists previously featured in an award-winning film he made.



      him to come to Albany discuss how they could use NXIVM                     to fund his film projects.

               240.   Later, Mark Vicente became a NXIVM Coach5 and worked his way up the Stripe

      Path to become a Procter.6 As he did this, Mark began to have daily contact with Raniere, and


      5
        To become a coach, a person completed curriculum, recruited three new members, and
      committed to work as an intern and advance on the Stripe Path.
      6
        A Procter could earn commissions on recruitment and teach curriculum.
      {00207518 }
                                                       47
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 49 of 190 PageID #:
                                   13454




      with the increased contact his status within the community increased.

               241.   At some point, Raniere asked Mark to alter video tapes of an intensive so that it

      would appear less damaging in litigation. Mark was unaware                           and agreed in

      order to

               242.   Shortly after the successful completion of that editing project, he was asked to

      quell fears within the community after nine high-level members of NXIVM challenged Raniere

      and resigned. Thereafter, Mark was praised by the Inner Circle7 for his loyalty to NXIVM and

      Raniere, and he was invited to become a member of the Executive Board.

               243.   Mark Vicente was thereafter promoted to the rank of Senior Proctor and promised

      an opportunity to open his own NXIVM center. Vicente also took EMP training, believing that

      this would enhance his ability to work with NXIVM students and increase his income. However,

      while taking these trainings, the Defendants announced that all EMP students, no matter what

      level they had achieved, had to begin again at level 1 because of alleged changes in the

      curriculum, so he ceased pursuing that career path.

               244.   In his role of overseeing video production for NXIVM, he spent hours shooting

      footage of intensives, V-week8 and forums, and training people to work in the video department.

               245.                                                                 Society of Protectors

        SOP , through which he was entitled to receive commissions for enrollments and trainings.

      However, Raniere would often refuse to conduct the trainings and refuse to pay Mark his

      commissions.




        The highest-ranking members of the NXIVM committee or those who had close personal
      relationships with Raniere.
      8
        V-                                      multi-
      birthday.
      {00207518 }
                                                       48
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 50 of 190 PageID #:
                                   13455




               246.   Mark Vicente began to notice the effect of             insidious, misogynistic

      curriculum on its students; for example, many women were put on strict diets and forced to lose

      weight, and Raniere was having sexual relationships with many students and members of the

      Executive Board. Then, Vicente found out about DOS.

               247.   Thereafter, Mark resigned from his positions in NXIVM and the companies and

      left the NXIVM community. P

      tactics, he went into hiding for several years.

               248.

      omissions, Mark Vicente was emotionally and financially harmed.

               249.   Also,                                  Mark Vicente performed uncompensated

      labor, working for many hours without compensation for the benefit of the Defendants.

               250.   John Doe 1 is a resident of Canada. John Doe 1 enrolled in and paid for NXIVM

      curriculum.

               251.   John Doe 1

      material representations that Rational Inquiry provided a scientific, patent-pending technology

      that would lead to a successful career and self-fulfillment.

               252.

      nor patentable. Defendants also failed to disclose a material fact   that Rational Inquiry was

      actually a pseudo-scientific hodgepodge of psychotherapeutic methods which, when practiced by

      unlicensed and unqualified lay-people, subjected its participants to an unreasonable risk of

      serious psychological injury and emotional distress.

               253.

      omissions, John Doe 1 was harmed. He suffered serious emotional trauma as a result of being

      {00207518 }
                                                        49
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 51 of 190 PageID #:
                                   13456




                                                                                               John Doe

      1 also spent thousands of dollars on curriculum and EMs .

               254.   Also,                                           1 performed uncompensated labor.

      John Doe 1 worked for many hours without compensation for the benefit of the Defendants.

               255.   John Doe 2 is a resident of California. John Doe 2 enrolled in and paid for

      NXIVM curriculum.

               256.   John Doe 2

      material representations that Rational Inquiry provided a scientific, patent-pending technology

      that would lead to a successful career and self-fulfillment.

               257.

      nor patentable. Defendants also failed to disclose a material fact   that Rational Inquiry was

      actually a pseudo-scientific hodgepodge of psychotherapeutic methods which, when practiced by

      unlicensed and unqualified lay-people, subjected its participants to an unreasonable risk of

      serious psychological injury and emotional distress.

               258.   In retaliation against John Doe 2 for raising concerns about NXIVM and to

      intimidate and silence him, Clare Bronfman directed persons working for NXIVM to file a false

      criminal complaint against John Doe 2 in Mexico. As a result of the criminal complaint, John

      Doe 2 retained an attorney to defend him and incurred substantial legal fees and other expenses.

      The experience also left John Doe 2 extremely traumatized.

               259.

      omissions, John Doe 2 was emotionally and financially harmed.

               260.   Also,                                           2 performed uncompensated labor,

      working for many hours without compensation for the benefit of the Defendants.

      {00207518 }
                                                       50
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 52 of 190 PageID #:
                                   13457




               261.     John Doe 3 is a resident of the state of North Carolina. John Doe 3 enrolled in

      and paid for NXIVM curriculum.

               262.     John Doe 3 enrolled in NXIVM curriculum                               false,

      material representations that Rational Inquiry provided a scientific, patent-pending technology

      that would lead to a successful career and self-fulfillment.                       ing, John Doe 3



                    relying on Defendants false representations that it was staffed by qualified teachers

                                                               .9

               263.                                                 ,

      nor patentable. Defendants also failed to disclose a material fact    that Rational Inquiry was

      actually a pseudo-scientific hodgepodge of psychotherapeutic methods which, when practiced by

      unlicensed and unqualified lay-people, subjected its participants to an unreasonable risk of

      serious psychological injury and emotional distress.

               264.                                 scheme, criminal acts, and misrepresentations and

      omissions, John Doe 3 was emotionally and financially harmed.

               265.     Also,                                            3 performed uncompensated labor,

      working for many hours without compensation for the benefit of the Defendants.

               266.     John Doe 4 is a resident of New York State. John Doe 4 enrolled in and paid for

      NXIVM curriculum.

               267.     John Doe 4

      material representations that Rational Inquiry provided a scientific, patent-pending technology

      that would lead to a successful career and self-fulfillment.


      9
                                                                                               mbers.
      {00207518 }
                                                         51
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 53 of 190 PageID #:
                                   13458




               268.   Contrary to Defendants

      nor patentable. Defendants also failed to disclose a material fact   that Rational Inquiry was

      actually a pseudo-scientific hodgepodge of psychotherapeutic methods which, when practiced by

      unlicensed and unqualified lay-people, subjected its participants to an unreasonable risk of

      serious psychological injury and emotional distress.

               269.

      omissions, John Doe 4 was emotionally and financially harmed.

               270.                                                   4 performed uncompensated labor,

      working for many hours without compensation for the benefit of the Defendants.

               271.   Jane Doe 24 is a resident of Canada. Jane Doe 24 enrolled in and paid for

      NXIVM curriculum.

               272.   Jane Doe 24 enrolled in NXIVM curriculum based upon                         ,

      material representations that Rational Inquiry provided a scientific, patent-pending technology

      that would lead to a successful career and self-fulfillment.

               273.                                             Rational Inquiry was neither scientific

      nor patentable. Defendants also failed to disclose a material fact   that Rational Inquiry was

      actually a pseudo-scientific hodgepodge of psychotherapeutic methods which, when practiced by

      unlicensed and unqualified lay-people, subjected its participants to an unreasonable risk of

      serious psychological injury and emotional distress.

               274.

      omissions, Jane Doe 24 was emotionally and financially harmed.

               275.                                          Jane Doe 24 performed uncompensated

      labor, working for many hours without compensation for the benefit of the Defendants.

      {00207518 }
                                                       52
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 54 of 190 PageID #:
                                   13459




               276.   Jane Doe 25 is a resident of Maryland. Jane Doe 25 enrolled in and paid for

      NXIVM curriculum.

               277.   Jane Doe 25 enrolled in NXIVM curriculum based upon

      representations that Rational Inquiry provided a scientific, patent-pending technology that would

      lead to a successful career and self-fulfillment.

               278.                                               Rational Inquiry was neither scientific

      nor patentable. Defendants also failed to disclose a material fact    that Rational Inquiry was

      actually a pseudo-scientific hodgepodge of psychotherapeutic methods which, when practiced by

      unlicensed and unqualified lay-people, subjected its participants to an unreasonable risk of

      serious psychological injury and emotional distress.

               279.                                                        and misrepresentations and

      omissions, Jane Doe 25 was emotionally and financially harmed.

               280.                                            Jane Doe 25 performed uncompensated

      labor, working for many hours without compensation for the benefit of the Defendants.

               281.   Jane Doe 26 is a resident of Canada. Jane Doe 26 enrolled in and paid for

      NXIVM curriculum.

               282.   Jane Doe 26

      material representations that Rational Inquiry provided a scientific, patent-pending technology

      that would lead to a successful career and self-fulfillment.

               283.

      nor patentable. Defendants also failed to disclose a material fact    that Rational Inquiry was

      actually a pseudo-scientific hodgepodge of psychotherapeutic methods which, when practiced by

      unlicensed and unqualified lay-people, subjected its participants to an unreasonable risk of

      {00207518 }
                                                          53
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 55 of 190 PageID #:
                                   13460




      serious psychological injury and emotional distress.

               284.   As a result of Def

      omissions, Jane Doe 26 was emotionally and financially harmed.

               285.                                          Jane Doe 26 performed uncompensated

      labor, working for many hours without compensation for the benefit of the Defendants.

               286.   John Doe 5 is a resident of Mexico. John Doe 5 enrolled in and paid for NXIVM

      curriculum.

               287.   John Doe 5

      material representations that Rational Inquiry provided a scientific, patent-pending technology

      that would lead to a successful career and self-fulfillment.

               288.

      nor patentable. Defendants also failed to disclose a material fact   that Rational Inquiry was

      actually a pseudo-scientific hodgepodge of psychotherapeutic methods which, when practiced by

      unlicensed and unqualified lay-people, subjected its participants to an unreasonable risk of

      serious psychological injury and emotional distress.

               289.   As a res

      omissions, John Doe 5 was emotionally and financially harmed.

               290.                                                   5 performed uncompensated labor,

      working for many hours without compensation for the benefit of the Defendants.

               291.   Jane Doe 27 is a resident of California. Jane Doe 27 enrolled in and paid for

      NXIVM curriculum.

               292.   Jane Doe 27

      material representations that Rational Inquiry provided a scientific, patent-pending technology

      {00207518 }
                                                       54
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 56 of 190 PageID #:
                                   13461




      that would lead to a successful career and self-fulfillment.

               293.

      nor patentable. Defendants also failed to disclose a material fact   that Rational Inquiry was

      actually a pseudo-scientific hodgepodge of psychotherapeutic methods which, when practiced by

      unlicensed and unqualified lay-people, subjected its participants to an unreasonable risk of

      serious psychological injury and emotional distress.

               294.

      omissions, Jane Doe 27 was emotionally and financially harmed.

               295.                                                   27 performed uncompensated

      labor, working for many hours without compensation for the benefit of the Defendants.

               296.   Jane Doe 28 is a resident of Canada. Jane Doe 28 enrolled in and paid for

      NXIVM curriculum.

               297.   Jane Doe 28

      material representations that Rational Inquiry provided a scientific, patent-pending technology

      that would lead to a successful career and self-fulfillment.

               298.

      nor patentable. Defendants also failed to disclose a material fact   that Rational Inquiry was

      actually a pseudo-scientific hodgepodge of psychotherapeutic methods which, when practiced by

      unlicensed and unqualified lay-people, subjected its participants to an unreasonable risk of

      serious psychological injury and emotional distress.

               299.

      omissions, Jane Doe 28 was emotionally and financially harmed.

               300.                                                   28 performed uncompensated

      {00207518 }
                                                       55
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 57 of 190 PageID #:
                                   13462




      labor, working for many hours without compensation for the benefit of the Defendants.

               301.   Jane Doe 29 is a resident of New York State. Jane Doe 29 enrolled in and paid for

      NXIVM curriculum.

               302.

      material representations that Rational Inquiry provided a scientific, patent-pending technology

      that would lead to a successful career and self-fulfillment.

               303.                              presentations, Rational Inquiry was neither scientific

      nor patentable. Defendants also failed to disclose a material fact   that Rational Inquiry was

      actually a pseudo-scientific hodgepodge of psychotherapeutic methods which, when practiced by

      unlicensed and unqualified lay-people, subjected its participants to an unreasonable risk of

      serious psychological injury and emotional distress.

               304.

      omissions, Jane Doe 29 was emotionally and financially harmed.

               305.

      labor, working for many hours without compensation for the benefit of the Defendants.

               306.   John Doe 6 is a resident of Canada. John Doe 6 enrolled in and paid for NXIVM

      curriculum.

               307.   John Doe 6

      material representations that Rational Inquiry provided a scientific, patent-pending technology

      that would lead to a successful career and self-fulfillment.

               308.

      nor patentable. Defendants also failed to disclose a material fact   that Rational Inquiry was

      actually a pseudo-scientific hodgepodge of psychotherapeutic methods which, when practiced by

      {00207518 }
                                                       56
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 58 of 190 PageID #:
                                   13463




      unlicensed and unqualified lay-people, subjected its participants to an unreasonable risk of

      serious psychological injury and emotional distress.

               309.

      omissions, John Doe 6 was emotionally and financially harmed.

               310.                                                   6 performed uncompensated labor,

      working for many hours without compensation for the benefit of the Defendants.

               311.   Jane Doe 30 is a resident of Canada. Jane Doe 30 enrolled in and paid for

      NXIVM curriculum.

               312.   Jane Doe 30

      material representations that Rational Inquiry provided a scientific, patent-pending technology

      that would lead to a successful career and self-fulfillment.

               313.

      nor patentable. Defendants also failed to disclose a material fact   that Rational Inquiry was

      actually a pseudo-scientific hodgepodge of psychotherapeutic methods which, when practiced by

      unlicensed and unqualified lay-people, subjected its participants to an unreasonable risk of

      serious psychological injury and emotional distress.

               314.                                                                       ations and

      omissions, Jane Doe 30 was emotionally and financially harmed.

               315.                                                   30 performed uncompensated

      labor, working for many hours without compensation for the benefit of the Defendants.

               316.   Jane Doe 31 is a resident of Canada. Jane Doe 31 enrolled in and paid for

      NXIVM curriculum.

               317.   Jane Doe 31

      {00207518 }
                                                       57
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 59 of 190 PageID #:
                                   13464




      material representations that Rational Inquiry provided a scientific, patent-pending technology

      that would lead to a successful career and self-fulfillment.

               318.

      nor patentable. Defendants also failed to disclose a material fact   that Rational Inquiry was

      actually a pseudo-scientific hodgepodge of psychotherapeutic methods which, when practiced by

      unlicensed and unqualified lay-people, subjected its participants to an unreasonable risk of

      serious psychological injury and emotional distress.

               319.                                                        nd misrepresentations and

      omissions, Jane Doe 31 was emotionally and financially harmed.

               320.                                                   31 performed uncompensated

      labor, working for many hours without compensation for the benefit of the Defendants.

               321.   John Doe 7 is a resident of Canada. John Doe 7 enrolled in NXIVM curriculum.

               322.   John Doe 7

      material representations that Rational Inquiry provided a scientific, patent-pending technology

      that would lead to a successful career and self-fulfillment.

               323.

      nor patentable. Defendants also failed to disclose a material fact   that Rational Inquiry was

      actually a pseudo-scientific hodgepodge of psychotherapeutic methods which, when practiced by

      unlicensed and unqualified lay-people, subjected its participants to an unreasonable risk of

      serious psychological injury and emotional distress.

               324.                                                  ts, and misrepresentations and

      omissions, John Doe 7 was emotionally and financially harmed.

               325.                                                   7 performed uncompensated labor,

      {00207518 }
                                                       58
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 60 of 190 PageID #:
                                   13465




      working for many hours without compensation for the benefit of the Defendants.

               326.   Jane Doe 32 is a resident of Canada. Jane Doe 32 enrolled in and paid for

      NXIVM curriculum.

               327.   Jane Doe 32

      material representations that Rational Inquiry provided a scientific, patent-pending technology

      that would lead to a successful career and self-fulfillment.

               328.                                          ns, Rational Inquiry was neither scientific

      nor patentable. Defendants also failed to disclose a material fact   that Rational Inquiry was

      actually a pseudo-scientific hodgepodge of psychotherapeutic methods which, when practiced by

      unlicensed and unqualified lay-people, subjected its participants to an unreasonable risk of

      serious psychological injury and emotional distress.

               329.

      omissions, Jane Doe 32 was emotionally and financially harmed.

               330.                                                   32 performed uncompensated

      labor, working for many hours without compensation for the benefit of the Defendants.

               331.   Jane Doe 33 is a resident of New York State. Jane Doe 33 enrolled in and paid for

      NXIVM curriculum.

               332.   Jane Doe 33

      material representations that Rational Inquiry provided a scientific, patent-pending technology

      that would lead to a successful career and self-fulfillment.

               333.   Contrary to Defe

      nor patentable. Defendants also failed to disclose a material fact   that Rational Inquiry was

      actually a pseudo-scientific hodgepodge of psychotherapeutic methods which, when practiced by

      {00207518 }
                                                       59
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 61 of 190 PageID #:
                                   13466




      unlicensed and unqualified lay-people, subjected its participants to an unreasonable risk of

      serious psychological injury and emotional distress.

               334.

      omissions, Jane Doe 33 was emotionally and financially harmed.

               335.                                                   33 performed uncompensated

      labor, working for many hours without compensation for the benefit of the Defendants.

               336.   John Doe 8 is a resident of New York State. John Doe 8 enrolled in and paid for

      NXIVM curriculum.

               337.   John Doe 8

      material representations that Rational Inquiry provided a scientific, patent-pending technology

      that would lead to a successful career and self-fulfillment.

               338.

      nor patentable. Defendants also failed to disclose a material fact    that Rational Inquiry was

      actually a pseudo-scientific hodgepodge of psychotherapeutic methods which, when practiced by

      unlicensed and unqualified lay-people, subjected its participants to an unreasonable risk of

      serious psychological injury and emotional distress.

               339.                                                        and misrepresentations and

      omissions, John Doe 8 was emotionally and financially harmed.

               340.                                                   8 performed uncompensated labor,

      working for many hours without compensation for the benefit of the Defendants.

               341.   Jane Doe 34 is a resident of Canada. Jane Doe 34 enrolled in and paid for

      NXIVM curriculum.

               342.   Jane Doe 34

      {00207518 }
                                                       60
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 62 of 190 PageID #:
                                   13467




      material representations that Rational Inquiry provided a scientific, patent-pending technology

      that would lead to a successful career and self-fulfillment.

               343.

      nor patentable. Defendants also failed to disclose a material fact    that Rational Inquiry was

      actually a pseudo-scientific hodgepodge of psychotherapeutic methods which, when practiced by

      unlicensed and unqualified lay-people, subjected its participants to an unreasonable risk of

      serious psychological injury and emotional distress.

               344.                                                        and misrepresentations and

      omissions, Jane Doe 34 was emotionally and financially harmed.

               345.                                                   34 performed uncompensated

      labor, working for many hours without compensation for the benefit of the Defendants.

               346.   John Doe 9 is a resident of Canada. John Doe 9 enrolled in and paid for NXIVM

      curriculum.

               347.   John Doe 9

      material representations that Rational Inquiry provided a scientific, patent-pending technology

      that would lead to a successful career and self-fulfillment.

               348.

      nor patentable. Defendants also failed to disclose a material fact    that Rational Inquiry was

      actually a pseudo-scientific hodgepodge of psychotherapeutic methods which, when practiced by

      unlicensed and unqualified lay-people, subjected its participants to an unreasonable risk of

      serious psychological injury and emotional distress.

               349.                                                        and misrepresentations and

      omissions, John Doe 9 was emotionally and financially harmed.

      {00207518 }
                                                       61
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 63 of 190 PageID #:
                                   13468




               350.                                          John Doe 9 performed uncompensated labor,

      working for many hours without compensation for the benefit of the Defendants.

               351.   Jane Doe 35 is a resident of Canada. Jane Doe 35 enrolled in and paid for

      NXIVM curriculum.

               352.   Jane Doe 35

      material representations that Rational Inquiry provided a scientific, patent-pending technology

      that would lead to a successful career and self-fulfillment.

               353.

      nor patentable. Defendants also failed to disclose a material fact    that Rational Inquiry was

      actually a pseudo-scientific hodgepodge of psychotherapeutic methods which, when practiced by

      unlicensed and unqualified lay-people, subjected its participants to an unreasonable risk of

      serious psychological injury and emotional distress.

               354.                                                        and misrepresentations and

      omissions, Jane Doe 35 was emotionally and financially harmed.

               355.   Jane Doe 36 is a resident of New York State who resides in this Judicial District.

      Jane Doe 36 enrolled in and paid for NXIVM curriculum.

               356.   Jane Doe 36

      material representations that Rational Inquiry provided a scientific, patent-pending technology

      that would lead to a successful career and self-fulfillment.

               357.                                          ns, Rational Inquiry was neither scientific

      nor patentable. Defendants also failed to disclose a material fact    that Rational Inquiry was

      actually a pseudo-scientific hodgepodge of psychotherapeutic methods which, when practiced by

      unlicensed and unqualified lay-people, subjected its participants to an unreasonable risk of

      {00207518 }
                                                       62
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 64 of 190 PageID #:
                                   13469




      serious psychological injury and emotional distress.

               358.                                                        and misrepresentations and

      omissions, Jane Doe 36 was emotionally and financially harmed.

               359.                                          Jane Doe 36 performed uncompensated

      labor, working for many hours without compensation for the benefit of the Defendants.

               360.   John Doe 10 is a resident of Canada. John Doe 10 enrolled in and paid for

      NXIVM curriculum.

               361.   John Doe 10

      material representations that Rational Inquiry provided a scientific, patent-pending technology

      that would lead to a successful career and self-fulfillment.

               362.                            representations, Rational Inquiry was neither scientific

      nor patentable. Defendants also failed to disclose a material fact    that Rational Inquiry was

      actually a pseudo-scientific hodgepodge of psychotherapeutic methods which, when practiced by

      unlicensed and unqualified lay-people, subjected its participants to an unreasonable risk of

      serious psychological injury and emotional distress.

               363.                                                        and misrepresentations and

      omissions, John Doe 10 was emotionally and financially harmed.

               364.   John Doe 11 is a resident of Canada. John Doe 11 enrolled in and paid for

      NXIVM curriculum.

               365.   John Doe 11

      material representations that Rational Inquiry provided a scientific, patent-pending technology

      that would lead to a successful career and self-fulfillment.

               366.                                          ns, Rational Inquiry was neither scientific

      {00207518 }
                                                       63
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 65 of 190 PageID #:
                                   13470




      nor patentable. Defendants also failed to disclose a material fact    that Rational Inquiry was

      actually a pseudo-scientific hodgepodge of psychotherapeutic methods which, when practiced by

      unlicensed and unqualified lay-people, subjected its participants to an unreasonable risk of

      serious psychological injury and emotional distress.

               367.                                                        and misrepresentations and

      omissions, John Doe 11 was emotionally and financially harmed.

               368.   Also,

      labor, working many hours without compensation for the benefit of the Defendants.

               369.   Jane Doe 37 is a resident of Canada. Jane Doe 37 enrolled in and paid for

      NXIVM curriculum.

               370.   Jane Doe 37

      material representations that Rational Inquiry provided a scientific, patent-pending technology

      that would lead to a successful career and self-fulfillment.

               371.                               resentations, Rational Inquiry was neither scientific

      nor patentable. Defendants also failed to disclose a material fact    that Rational Inquiry was

      actually a pseudo-scientific hodgepodge of psychotherapeutic methods which, when practiced by

      unlicensed and unqualified lay-people, subjected its participants to an unreasonable risk of

      serious psychological injury and emotional distress.

               372.                                                        and misrepresentations and

      omissions, Jane Doe 37 was emotionally and financially harmed.

               373.                                                   37 performed uncompensated

      labor, working for many hours without compensation for the benefit of the Defendants.

               374.   Jane Doe 38 is a resident of Canada. Jane Doe 38 enrolled in and paid for

      {00207518 }
                                                       64
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 66 of 190 PageID #:
                                   13471




      NXIVM curriculum.

               375.   Jane Doe 38

      material representations that Rational Inquiry provided a scientific, patent-pending technology

      that would lead to a successful career and self-fulfillment.

               376.   Contrary to D

      nor patentable. Defendants also failed to disclose a material fact    that Rational Inquiry was

      actually a pseudo-scientific hodgepodge of psychotherapeutic methods which, when practiced by

      unlicensed and unqualified lay-people, subjected its participants to an unreasonable risk of

      serious psychological injury and emotional distress.

               377.                                                        and misrepresentations and

      omissions, Jane Doe 38 was emotionally and financially harmed.

               378.                                          Jane Doe 38 performed uncompensated

      labor, working for many hours without compensation for the benefit of the Defendants.

               379.   Jane Doe 39 is a resident of New York State. Jane Doe 39 enrolled in and paid for

      NXIVM curriculum.

               380.   Jane Doe 39

      material representations that Rational Inquiry provided a scientific, patent-pending technology

      that would lead to a successful career and self-fulfillment.

               381.

      nor patentable. Defendants also failed to disclose a material fact    that Rational Inquiry was

      actually a pseudo-scientific hodgepodge of psychotherapeutic methods which, when practiced by

      unlicensed and unqualified lay-people, subjected its participants to an unreasonable risk of

      serious psychological injury and emotional distress.

      {00207518 }
                                                       65
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 67 of 190 PageID #:
                                   13472




               382.                                                        and misrepresentations and

      omissions, Jane Doe 39 was emotionally and financially harmed.

               383.                                                   39 performed uncompensated

      labor, working for many hours without compensation for the benefit of the Defendants.

               384.   John Doe 12 is a resident of Canada. John Doe 12 enrolled in and paid for

      NXIVM curriculum.

               385.   John Doe 12

      material representations that Rational Inquiry provided a scientific, patent-pending technology

      that would lead to a successful career and self-fulfillment.

               386.

      nor patentable. Defendants also failed to disclose a material fact    that Rational Inquiry was

      actually a pseudo-scientific hodgepodge of psychotherapeutic methods which, when practiced by

      unlicensed and unqualified lay-people, subjected its participants to an unreasonable risk of

      serious psychological injury and emotional distress.

               387.                                                        and misrepresentations and

      omissions, John Doe 12 was emotionally and financially harmed.

               388.   John Doe 13 is a resident of Canada. John Doe 13 enrolled in and paid for

      NXIVM curriculum.

               389.   John Doe 13

      material representations that Rational Inquiry provided a scientific, patent-pending technology

      that would lead to a successful career and self-fulfillment.

               390.                                          ns, Rational Inquiry was neither scientific

      nor patentable. Defendants also failed to disclose a material fact    that Rational Inquiry was

      {00207518 }
                                                       66
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 68 of 190 PageID #:
                                   13473




      actually a pseudo-scientific hodgepodge of psychotherapeutic methods which, when practiced by

      unlicensed and unqualified lay-people, subjected its participants to an unreasonable risk of

      serious psychological injury and emotional distress.

               391.                                                        and misrepresentations and

      omissions, John Doe 13 was emotionally and financially harmed.

               392.                                                   13 performed uncompensated

      labor, working for many hours without compensation for the benefit of the Defendants.

               393.   John Doe 14 is a resident of California. John Doe 14 enrolled in and paid for

      NXIVM curriculum.

               394.   John Doe 14

      material representations that Rational Inquiry provided a scientific, patent-pending technology

      that would lead to a successful career and self-fulfillment.

               395.   Contrary to Defend

      nor patentable. Defendants also failed to disclose a material fact    that Rational Inquiry was

      actually a pseudo-scientific hodgepodge of psychotherapeutic methods which, when practiced by

      unlicensed and unqualified lay-people, subjected its participants to an unreasonable risk of

      serious psychological injury and emotional distress.

               396.                                                        and misrepresentations and

      omissions, John Doe 14 emotionally and financially harmed.

               397.                                                   14 performed uncompensated

      labor, working for many hours without compensation for the benefit of the Defendants.

               398.   Jane Doe 41 is a resident of Canada. Jane Doe 41 enrolled in and paid for

      NXIVM curriculum.

      {00207518 }
                                                       67
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 69 of 190 PageID #:
                                   13474




               399.   Jane Doe 41

      material representations that Rational Inquiry provided a scientific, patent-pending technology

      that would lead to a successful career and self-fulfillment.

               400.   Contrary

      nor patentable. Defendants also failed to disclose a material fact    that Rational Inquiry was

      actually a pseudo-scientific hodgepodge of psychotherapeutic methods which, when practiced by

      unlicensed and unqualified lay-people, subjected its participants to an unreasonable risk of

      serious psychological injury and emotional distress.

               401.                                                        and misrepresentations and

      omissions, Jane Doe 41 was emotionally and financially harmed.

               402.                                                   41 performed uncompensated

      labor, working for many hours without compensation for the benefit of the Defendants.

               403.   Jane Doe 42 is a resident of New York State. Jane Doe 42 enrolled in and paid for

      NXIVM curriculum.

               404.   Jane Doe 42

      material representations that Rational Inquiry provided a scientific, patent-pending technology

      that would lead to a successful career and self-fulfillment.

               405.

      nor patentable. Defendants also failed to disclose a material fact    that Rational Inquiry was

      actually a pseudo-scientific hodgepodge of psychotherapeutic methods which, when practiced by

      unlicensed and unqualified lay-people, subjected its participants to an unreasonable risk of

      serious psychological injury and emotional distress.

               406.                                      , criminal acts, and misrepresentations and

      {00207518 }
                                                       68
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 70 of 190 PageID #:
                                   13475




      omissions, Jane Doe 42 was emotionally and financially harmed.

               407.   Jane Doe 43 is a resident of Canada. Jane Doe 43 enrolled in and paid for

      NXIVM curriculum.

               408.   Jane Doe 43 enrolled in NXIVM curriculum based upon Defe

      material representations that Rational Inquiry provided a scientific, patent-pending technology

      that would lead to a successful career and self-fulfillment.

               409.

      nor patentable. Defendants also failed to disclose a material fact    that Rational Inquiry was

      actually a pseudo-scientific hodgepodge of psychotherapeutic methods which, when practiced by

      unlicensed and unqualified lay-people, subjected its participants to an unreasonable risk of

      serious psychological injury and emotional distress.

               410.                                                        and misrepresentations and

      omissions, Jane Doe 43 was emotionally and financially harmed.

               411.                                           ne Doe 43 performed uncompensated

      labor, working for many hours without compensation for the benefit of the Defendants.

               412.   John Doe 15 is a resident of Canada. John Doe 15 enrolled in and paid for

      NXIVM curriculum.

               413.   John Doe 15

      material representations that Rational Inquiry provided a scientific, patent-pending technology

      that would lead to a successful career and self-fulfillment.

               414.                                          s, Rational Inquiry was neither scientific

      nor patentable. Defendants also failed to disclose a material fact    that Rational Inquiry was

      actually a pseudo-scientific hodgepodge of psychotherapeutic methods which, when practiced by

      {00207518 }
                                                       69
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 71 of 190 PageID #:
                                   13476




      unlicensed and unqualified lay-people, subjected its participants to an unreasonable risk of

      serious psychological injury and emotional distress.

               415.                                                        and misrepresentations and

      omissions, John Doe 15 was emotionally and financially harmed.

               416.                                          ohn Doe 15 performed uncompensated

      labor, working for many hours without compensation for the benefit of the Defendants.

               417.   Jane Doe 44 is a resident of Canada. Jane Doe 44 enrolled in and paid for

      NXIVM curriculum.

               418.   Jane Doe 44

      material representations that Rational Inquiry provided a scientific, patent-pending technology

      that would lead to a successful career and self-fulfillment.

               419.                             epresentations, Rational Inquiry was neither scientific

      nor patentable. Defendants also failed to disclose a material fact    that Rational Inquiry was

      actually a pseudo-scientific hodgepodge of psychotherapeutic methods which, when practiced by

      unlicensed and unqualified lay-people, subjected its participants to an unreasonable risk of

      serious psychological injury and emotional distress.

               420.                                                        and misrepresentations and

      omissions, Jane Doe 44 was emotionally and financially harmed.

               421.                                                   44 performed uncompensated

      labor working for many hours without compensation for the benefit of the Defendants.

               422.   John Doe 16 is a resident of Canada. John Doe 16 enrolled in and paid for

      NXIVM curriculum.

               423.   John Doe 16

      {00207518 }
                                                       70
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 72 of 190 PageID #:
                                   13477




      material representations that Rational Inquiry provided a scientific, patent-pending technology

      that would lead to a successful career and self-fulfillment.

               424.   Contrary to

      nor patentable. Defendants also failed to disclose a material fact    that Rational Inquiry was

      actually a pseudo-scientific hodgepodge of psychotherapeutic methods which, when practiced by

      unlicensed and unqualified lay-people, subjected its participants to an unreasonable risk of

      serious psychological injury and emotional distress.

               425.                                                        and misrepresentations and

      omissions, John Doe 16 was emotionally and financially harmed.

               426.   Also,                                  John Doe 16 performed uncompensated

      labor, working for many hours without compensation for the benefit of the Defendants.

               427.   Jane Doe 45 is a resident of Canada. Jane Doe 45 enrolled in and paid for

      NXIVM curriculum.

               428.   Jane Doe 45

      material representations that Rational Inquiry provided a scientific, patent-pending technology

      that would lead to a successful career and self-fulfillment.

               429.                                          ns, Rational Inquiry was neither scientific

      nor patentable. Defendants also failed to disclose a material fact    that Rational Inquiry was

      actually a pseudo-scientific hodgepodge of psychotherapeutic methods which, when practiced by

      unlicensed and unqualified lay-people, subjected its participants to an unreasonable risk of

      serious psychological injury and emotional distress.

               430.                                                        and misrepresentations and

      omissions, Jane Doe 45 was emotionally and financially harmed.

      {00207518 }
                                                       71
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 73 of 190 PageID #:
                                   13478




               431.   Jane Doe 46 is a resident of Canada. Jane Doe 46 enrolled in and paid for

      NXIVM curriculum.

               432.   Jane Doe 46 enrolled in NXIVM curriculum based upon

      representations that Rational Inquiry provided a scientific, patent-pending technology that would

      lead to a successful career and self-fulfillment.

               433.                                                                        either scientific

      nor patentable. Defendants also failed to disclose a material fact      that Rational Inquiry was

      actually a pseudo-scientific hodgepodge of psychotherapeutic methods which, when practiced by

      unlicensed and unqualified lay-people, subjected its participants to an unreasonable risk of

      serious psychological injury and emotional distress.

               434.                                   me, criminal acts, and misrepresentations and

      omissions, Jane Doe 46 was emotionally and financially harmed.

               435.                                             Jane Doe 46 performed uncompensated

      labor, working for many hours without compensation for the benefit of the Defendants.

               436.   Jane Doe 47 is a resident of California. Jane Doe 47 enrolled in and paid for

      NXIVM curriculum.

               437.                                                                                            -

      pending technology that would lead to a successful career and self-fulfillment.

               438.                                                 Rational Inquiry was not scientific.

      Defendants also failed to disclose a material fact       that Rational Inquiry was actually a pseudo-

      scientific hodgepodge of psychotherapeutic methods which, when practiced by unlicensed and

      unqualified lay-people, subjected its participants to an unreasonable risk of serious psychological

      injury and emotional distress.

      {00207518 }
                                                          72
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 74 of 190 PageID #:
                                   13479




               439.                                                        and misrepresentations and

      omissions, Jane Doe 47 was emotionally and financially harmed.

               440.                                          ane Doe 47 performed uncompensated

      labor, working for many hours without compensation for the benefit of the Defendants.

               441.   Jane Doe 48 is a resident of West Virginia. Jane Doe 48 enrolled in and paid for

      NXIVM curriculum.

               442.   Jane Doe 48

      material representations that Rational Inquiry provided a scientific, patent-pending technology

      that would lead to a successful career and self-fulfillment.

               443.                                          s, Rational Inquiry was neither scientific

      nor patentable. Defendants also failed to disclose a material fact    that Rational Inquiry was

      actually a pseudo-scientific hodgepodge of psychotherapeutic methods which, when practiced by

      unlicensed and unqualified lay-people, subjected its participants to an unreasonable risk of

      serious psychological injury and emotional distress.

               444.

      omissions, Jane Doe 48 was emotionally and financially harmed.

               445.                                          ane Doe 48 performed uncompensated

      labor, working for many hours without compensation for the benefit of the Defendants.

               446.   Jane Doe 49 is a resident of Mexico. Jane Doe 49 enrolled in NXIVM

      curriculum.

               447.   Jane Doe 49

      material representations that Rational Inquiry provided a scientific, patent-pending technology

      that would lead to a successful career and self-fulfillment.

      {00207518 }
                                                       73
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 75 of 190 PageID #:
                                   13480




               448.                                          ns, Rational Inquiry was neither scientific

      nor patentable. Defendants also failed to disclose a material fact    that Rational Inquiry was

      actually a pseudo-scientific hodgepodge of psychotherapeutic methods which, when practiced by

      unlicensed and unqualified lay-people, subjected its participants to an unreasonable risk of

      serious psychological injury and emotional distress.

               449.                                                        and misrepresentations and

      omissions, Jane Doe 49 was emotionally and financially harmed.

               450.                                                    49 performed uncompensated

      labor, working for many hours without compensation for the benefit of the Defendants.

               451.   Jane Doe 50 is a resident of California. Jane Doe 50 enrolled in and paid for

      NXIVM curriculum.

               452.   Defendants falsely represented that Rational Inquiry provided a scientific, patent-

      pending technology that would lead to a successful career and self-fulfillment.

               453.                                              Rational Inquiry was not scientific.

      Defendants also failed to disclose a material fact    that Rational Inquiry was actually a pseudo-

      scientific hodgepodge of psychotherapeutic methods which, when practiced by unlicensed and

      unqualified lay-people, subjected its participants to an unreasonable risk of serious psychological

      injury and emotional distress.

               454.   Jane Doe 50 was recruited into DOS, then referred to only as The Vow, by a DOS

       slave acting under the direction of Defendant Lauren Salzman. Jane Doe 50 was required to

      provide collateral and perform unpaid work for the DOS slave and Lauren Salzman, who

      pressured and coerced Jane Doe 50 into giving additional damaging collateral, even as Jane Doe

      50 pleaded not to

      {00207518 }
                                                       74
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 76 of 190 PageID #:
                                   13481




      The Vow.

               455.   At some point, Jane Doe 50 asked Lauren Salzman to release her from The Vow,

      and Lauren Salzman refused. Eventually, the shame and humiliation of what she had to do as

      part of The Vow was more than she could bear, and Jane Doe 50 informed Defendant Lauren

      Salzman that she was repudiating her Vow and requested the return of her collateral, which

      Lauren Salzman refused. Jane Doe 50 then wrote to NXIVM leaders, including Defendants

      Clare Bronfman and Karen Unterreiner, informing them that she had been recruited into The

      Vow through lies and manipulation and that she had been coerced into giving extremely

      humiliating and potentially damaging collateral, which she described in her letter. Jane Doe 50

      asked them to direct the return or destruction of her collateral, which they refused to do.



      tactics, Jane Doe 50 left the NXIVM community and kept silent about her experience.

               456.

      omissions, Jane Doe 50 was emotionally and financially harmed.

               457.                                            e Doe 50 performed uncompensated

      labor, working for many hours without compensation for the benefit of the Defendants.

               458.   Jane Doe 51 is a resident of Vermont. Jane Doe 51 enrolled in and paid for

      NXIVM curriculum.

               459.   Jane Doe 51

      material representations that Rational Inquiry provided a scientific, patent-pending technology

      that would lead to a successful career and self-fulfillment.

               460.                                         ns, Rational Inquiry was neither scientific

      nor patentable. Defendants also failed to disclose a material fact   that Rational Inquiry was

      {00207518 }
                                                       75
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 77 of 190 PageID #:
                                   13482




      actually a pseudo-scientific hodgepodge of psychotherapeutic methods which, when practiced by

      unlicensed and unqualified lay-people, subjected its participants to an unreasonable risk of

      serious psychological injury and emotional distress.

               461.   Jane Doe 51                                            RCG, relying on

      Defendants false representations that it was staffed by qualified teachers trained in both child

                                         Jane Doe 51 was also told that enrolling her child in RCG was

      a condition of remaining part of the NXIVM community. Jane Doe 51 spent substantial sums of

      money to keep her child enrolled in RCG.

               462.   Eventually,

      the NXIVM community blamed her for not working on her issues and for not healing her

                        . Specifically, she set up a web page on Go Fund Me to raise money for her

      expensive medical treatments and was told to take it down; Defendants told other members of

      the community not to contribute money because Jane Doe 51 was being a parasite and merely

      seeking attention. Paralyzed by the fear of retaliation against her herself and her family, Jane

      Doe 51 quietly ceased her participation in NXIVM programs but remained in the NXIVM

      community to stay close to family, keeping silent about her experience in order to avoid drawing

      attention to herself.

               463.                                                     and misrepresentations and

      omissions, Jane Doe 51 was emotionally and financially harmed.

               464.                                                   51 performed uncompensated

      labor, working for many hours without compensation for the benefit of the Defendants.

               465.   John Doe 17 is a resident of Canada. John Doe 17 enrolled in and paid for

      NXIVM curriculum.

      {00207518 }
                                                      76
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 78 of 190 PageID #:
                                   13483




               466.   John Doe 17

      material representations that Rational Inquiry provided a scientific, patent-pending technology

      that would lead to a successful career and self-fulfillment.

               467.

      nor patentable. Defendants also failed to disclose a material fact    that Rational Inquiry was

      actually a pseudo-scientific hodgepodge of psychotherapeutic methods which, when practiced by

      unlicensed and unqualified lay-people, subjected its participants to an unreasonable risk of

      serious psychological injury and emotional distress.

               468.                                                        and misrepresentations and

      omissions, John Doe 17 was emotionally and financially harmed.

               469.                                                    17 performed uncompensated

      labor, working for many hours without compensation for the benefit of the Defendants.

               470.   Jane Doe 52 is a resident of Canada. Jane Doe 52 enrolled in and paid for

      NXIVM curriculum.

               471.   Jane Doe 52

      material representations that Rational Inquiry provided a scientific, patent-pending technology

      that would lead to a successful career and self-fulfillment.

               472.                                          ns, Rational Inquiry was neither scientific

      nor patentable. Defendants also failed to disclose a material fact    that Rational Inquiry was

      actually a pseudo-scientific hodgepodge of psychotherapeutic methods which, when practiced by

      unlicensed and unqualified lay-people, subjected its participants to an unreasonable risk of

      serious psychological injury and emotional distress.

               473.                                                        and misrepresentations and

      {00207518 }
                                                       77
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 79 of 190 PageID #:
                                   13484




      omissions, Jane Doe 52 was emotionally and financially harmed.

               474.                                                   52 performed uncompensated

      labor, working for many hours without compensation for the benefit of the Defendants.

               475.   Jane Doe 53 is a resident of California. Jane Doe 53 enrolled in and paid for

      NXIVM curriculum.

               476.   Jane Doe 53

      material representations that Rational Inquiry provided a scientific, patent-pending technology

      that would lead to a successful career and self-fulfillment.

               477.   Contrary to Defendan

      nor patentable. Defendants also failed to disclose a material fact    that Rational Inquiry was

      actually a pseudo-scientific hodgepodge of psychotherapeutic methods which, when practiced by

      unlicensed and unqualified lay-people, subjected its participants to an unreasonable risk of

      serious psychological injury and emotional distress.

               478.                                                        and misrepresentations and

      omissions, Jane Doe 53 was emotionally and financially harmed.

               479.                                                   53 performed uncompensated

      labor, working for many hours without compensation for the benefit of the Defendants.

               480.   Jane Doe 54 is a resident of Canada. Jane Doe 54 enrolled in and paid for

      NXIVM curriculum.

               481.   Jane Doe 54

      material representations that Rational Inquiry provided a scientific, patent-pending technology

      that would lead to a successful career and self-fulfillment.

               482.

      {00207518 }
                                                       78
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 80 of 190 PageID #:
                                   13485




      nor patentable. Defendants also failed to disclose a material fact    that Rational Inquiry was

      actually a pseudo-scientific hodgepodge of psychotherapeutic methods which, when practiced by

      unlicensed and unqualified lay-people, subjected its participants to an unreasonable risk of

      serious psychological injury and emotional distress.

               483.                                            nal acts, and misrepresentations and

      omissions, Jane Doe 54 was emotionally and financially harmed.

               484.   Jane Doe 55 is a resident of California. Jane Doe 55 enrolled in and paid for

      NXIVM curriculum.

               485.   Jane Doe 55 enrolled in NXIVM curriculum based upon Defenda

      material representations that Rational Inquiry provided a scientific, patent-pending technology

      that would lead to a successful career and self-fulfillment.

               486.

      nor patentable. Defendants also failed to disclose a material fact    that Rational Inquiry was

      actually a pseudo-scientific hodgepodge of psychotherapeutic methods which, when practiced by

      unlicensed and unqualified lay-people, subjected its participants to an unreasonable risk of

      serious psychological injury and emotional distress.

               487.                                                        and misrepresentations and

      omissions, Jane Doe 55 was emotionally and financially harmed.

               488.                                          Jane Doe 55 performed uncompensated

      labor, working for many hours without compensation for the benefit of the Defendants.

               489.   Jane Doe 56 is a resident of Canada. Jane Doe 56 enrolled in and paid for

      NXIVM curriculum.

               490.   Jane Doe 56

      {00207518 }
                                                       79
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 81 of 190 PageID #:
                                   13486




      material representations that Rational Inquiry provided a scientific, patent-pending technology

      that would lead to a successful career and self-fulfillment.

               491.                                   ntations, Rational Inquiry was neither scientific

      nor patentable. Defendants also failed to disclose a material fact    that Rational Inquiry was

      actually a pseudo-scientific hodgepodge of psychotherapeutic methods which, when practiced by

      unlicensed and unqualified lay-people, subjected its participants to an unreasonable risk of

      serious psychological injury and emotional distress.

               492.                                                        and misrepresentations and

      omissions, Jane Doe 56 was emotionally and financially harmed.

               493.

      labor, working for many hours without compensation for the benefit of the Defendants.

               494.   Jane Doe 57 is a resident of Massachusetts. Jane Doe 57 enrolled in and paid for

      NXIVM curriculum.

               495.   Jane Doe 57 enrolled in NX

      material representations that Rational Inquiry provided a scientific, patent-pending technology

      that would lead to a successful career and self-fulfillment.

               496.   Con

      nor patentable. Defendants also failed to disclose a material fact    that Rational Inquiry was

      actually a hodgepodge of pseudo-scientific psychotherapeutic methods which, when practiced by

      unlicensed and unqualified lay-people, subjected its participants to an unreasonable risk of

      serious psychological injury and emotional distress.

               497.                                                        and misrepresentations and

      omissions, Jane Doe 57 was emotionally and financially harmed.

      {00207518 }
                                                       80
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 82 of 190 PageID #:
                                   13487




               498.   John Doe 19 is a resident of Canada. John Doe 19 enrolled in and paid for

      NXIVM curriculum.

               499.   John Doe 19

      material representations that Rational Inquiry provided a scientific, patent-pending technology

      that would lead to a successful career and self-fulfillment.

               500.                                          s, Rational Inquiry was neither scientific

      nor patentable. Defendants also failed to disclose a material fact    that Rational Inquiry was

      actually a pseudo-scientific hodgepodge of psychotherapeutic methods which, when practiced by

      unlicensed and unqualified lay-people, subjected its participants to an unreasonable risk of

      serious psychological injury and emotional distress.

               501.                                                        and misrepresentations and

      omissions, John Doe 19 was emotionally and financially harmed.

               502.                                                   19 performed uncompensated

      labor, working for many hours without compensation for the benefit of the Defendants.

               503.   John Doe 20 is a resident of Canada. John Doe 20 enrolled in and paid for

      NXIVM curriculum.

               504.   John Doe 20

      material representations that Rational Inquiry provided a scientific, patent-pending technology

      that would lead to a successful career and self-fulfillment.

               505.

      nor patentable. Defendants also failed to disclose a material fact    that Rational Inquiry was

      actually a pseudo-scientific hodgepodge of psychotherapeutic methods which, when practiced by

      unlicensed and unqualified lay-people, subjected its participants to an unreasonable risk of

      {00207518 }
                                                       81
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 83 of 190 PageID #:
                                   13488




      serious psychological injury and emotional distress.

               506.                                                        and misrepresentations and

      omissions, John Doe 20 was emotionally and financially harmed.

               507.   Jane Doe 58 is a resident of California. Jane Doe 58 enrolled in and paid for

      NXIVM curriculum.

               508.

      material representations that Rational Inquiry provided a scientific, patent-pending technology

      that would lead to a successful career and self-fulfillment.

               509.

      nor patentable. Defendants also failed to disclose a material fact    that Rational Inquiry was

      actually a pseudo-scientific hodgepodge of psychotherapeutic methods which, when practiced by

      unlicensed and unqualified lay-people, subjected its participants to an unreasonable risk of

      serious psychological injury and emotional distress.

               510.                                                        and misrepresentations and

      omissions, Jane Doe 58 was emotionally and financially harmed.

               511.                                                                      ompensated

      labor. Jane Doe 58 worked for many hours without compensation for the benefit of the

      Defendants.

               512.   Jane Doe 59 is a resident of Canada. Jane Doe 59 enrolled in and paid for

      NXIVM curriculum.

               513.   Jane Doe 59 enrolled in NXIVM curriculum based upon De

      material representations that Rational Inquiry provided a scientific, patent-pending technology

      that would lead to a successful career and self-fulfillment.

      {00207518 }
                                                       82
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 84 of 190 PageID #:
                                   13489




               514.

      nor patentable. Defendants also failed to disclose a material fact    that Rational Inquiry was

      actually a hodgepodge of pseudo-scientific psychotherapeutic methods which, when practiced by

      unlicensed and unqualified lay-people, subjected its participants to an unreasonable risk of

      serious psychological injury and emotional distress.

               515.                                                        and misrepresentations and

      omissions, Jane Doe 59 was emotionally and financially harmed.

               516.                                          Jane Doe 59 performed uncompensated

      labor, working for many hours without compensation for the benefit of the Defendants.

               517.   Jane Doe 60 is a resident of Canada. Jane Doe 60 enrolled in and paid for

      NXIVM curriculum.

               518.   Jane Doe 60 enrolled in NXIVM curriculum

      material representations that Rational Inquiry provided a scientific, patent-pending technology

      that would lead to a successful career and self-fulfillment.

               519.                                                                         er scientific

      nor patentable. Defendants also failed to disclose a material fact    that Rational Inquiry was

      actually a hodgepodge of pseudo-scientific psychotherapeutic methods which, when practiced by

      unlicensed and unqualified lay-people, subjected its participants to an unreasonable risk of

      serious psychological injury and emotional distress.

               520.                                                        and misrepresentations and

      omissions, Jane Doe 60 was emotionally and financially harmed.

               521.   Also, as part of

      labor, working for many hours without compensation for the benefit of the Defendants.

      {00207518 }
                                                       83
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 85 of 190 PageID #:
                                   13490




      Defendants

                522.   Defendant Keith Raniere is a life-long resident of New York State, currently

      residing at the Metropolitan Detention Center in Brooklyn, New York. He is the co-founder and

      de facto head of NXIVM, ESP and all other ESP-related entities, including DOS. Raniere was

      the co-creator of Rational Inquiry, the system of curriculum employed by ESP, and its

      Exploration of Meaning psychotherapy program. He was also the co-creator of the pseudo-

      scientific medical experiments performed on non-consenting participants.

                523.   Among the many benefits Raniere received from the Enterprise was ten percent of

      the income of each NXIVM-related entity, and a community of people committed to serving his

      every need, desire and whim. In exchange, Raniere bestowed upon select persons, including

      each of the Individual Defendants and co-conspirators discussed herein, opportunities to enjoy a

      share of the income, along with elevated status and power within the NXIVM community, and

      beyond.

                524.   Defendant Nancy Salzman is a resident of New York State, co-founder of

      NXIVM with Raniere, co-founder and President of Defendant ESP, and a member of the

      executive boards of NXIVM and ESP. Nancy Salzman co-created and co-directed the ESP

      curriculum and the Exploration of Meaning psychotherapy program, both of which were central

      to the NXIVM system and to the perpetration of innumerable injurious acts described herein.

      She shared in the income generated by NXIVM and its related entities.

                525.   Nancy Salzman, along with Raniere, helped design, recruit subjects for and

      oversee the pseudo-scientific medical experiments described

                                ,

      Circle.

      {00207518 }
                                                       84
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 86 of 190 PageID #:
                                   13491




               526.    Defendant Clare Bronfman is a resident of New York State, currently residing in

      Manhattan under home confinement. She is a member of the executive boards of NXIVM and

      ESP, Vice President of Operations of ESP, and the sister of Defendant Sara Bronfman. Clare

      Bronfman is the Trustee and Chief Operating Officer of Defendant Ethical Science Foundation

                                           Inner Circle.

               527.    As part of the operation of the Enterprise, Clare Bronfman, Raniere, and other co-

      conspirators directed and participated in a decades-long pattern of vexatious, ruinous, and

      meritless abuse of the civil and criminal justice system in order to harass, intimidate, silence,

      retaliate against, and destroy the lives of witnesses and persons critical of NXIVM and Raniere.

      Clare Bronfman and her sister and co-defendant, Sara Bronfman, expended millions of dollars to

      finance these abuses. In part due to her position as the person responsible for overseeing and

      handling legal matters in NXIVM, Clare Bronfman also took advantage of many members of the

      NXIVM community by misrepresenting the law to them in order to induce them to act or refrain

      from acting in accordance with her desires and those of her co-defendants.

               528.    Clare Bronfman, along with Raniere and other co-conspirators, also directed and

      participated in efforts and attempts through unlawful means to spy upon and acquire information

      from and/or about perceived critics, enemies and potential witnesses, including the hacking of



               529.    Clare Bronfman also owned and directed the activities of several of the
                10
                                                            which was designed and used to procure,

      groom and provide sexual servants for Raniere.

               530.    Defendant Sara Bronfman is a resident of the New York State, a member of


      10
           The Ultima group included exo/eso, The Source, The Knife, and Ethicist.
      {00207518 }
                                                       85
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 87 of 190 PageID #:
                                   13492




      NXIVM and former NXIVM trainer, head of Defendant Rainbow Cultural Garden, and the sister

      of Cla

      Humanities.

      campaign of legal terror Defendants waged against critics and witnesses. She also financed other

      aspects of the operation, including the acquisition of the three commercial properties that served

      as the headquarters, administrative offices and center for operations of NXIVM, and she was

      directly involved in promoting NXIVM, using her social status as a recruitment tool.

               531.   Defendant Lauren Salzman is a resident of New York State and is the daughter of

      Nancy Salzman. Lauren Salzman was Director of Education for ESP and worked directly with

      Raniere to create and run DOS. Within the DOS structure, Lauren Salzman was a First Line

      Master, where Plaintiffs Edmondson, Jane Doe 5, Jane Doe 7, Jane Doe 9, and Jane Doe 50 were
                                                                 11



               532.   Defendant Allison Mack is a resident of California, and worked directly with

      Raniere to create and run DOS. Within the DOS structure, Mack was a First Line Master, where

      Jane Doe 2, Jane Doe 3, Jane Doe 4, Jane Doe 11, Jane Doe

      her line. She was a member of the Inner Circle.

               533.   Defendant Kathy Russell resides in New York State. Kathy Russell was the



      top people within the Enterprise. She was a member of the Inner Circle.

               534.   Defendant Karen Unterreiner resides in Clifton Park, New York. Karen

      Unterreiner was a member of the Inner Circle and sat on the NXIVM executive board. She was


      11
        Lauren Salzman testified for several days in the Raniere Trial, and her testimony is sometimes
      quoted herein.

      {00207518 }
                                                      86
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 88 of 190 PageID #:
                                   13493




      she was responsible for calculating commissions payable, including the 10 percent of everything

      that was received by Raniere.

               535.   Defendant Brandon Porter is a physician formerly licensed to practice medicine in

      New York. He resides in Waterford, NY. At all times relevant hereto, Porter was regularly

      engaged in the practice of medicine in New York State. Porter was paid by and acted as an agent

      of ESF, under the direction of Raniere, Clare Bronfman, and Nancy Salzman. Porter, along with

      Nancy Salzman and others, conducted experiments on human beings within the NXIVM

                                                                                                   ,

      all without voluntary informed consent or professional oversight.

               536.   Defendant Danielle Roberts, M.D. is a physician licensed to practice medicine in

      New York State, who maintains a professional address in Plainview, New York and resides in

      Port Jefferson Station, New York. At all times relevant hereto, Roberts was regularly engaged in

      the practice of medicine in New York. Roberts used a cauterizing iron to brand numerous DOS

      members in their pubic areas, without their informed consent and without anesthesia.

               537.   Defendant Daniela Padilla Bergeron resides in Laredo, Texas. Until recently, she

      lived for many years in New York state. Padilla worked directly with Raniere to create and run

      DOS. Within the DOS structure, Padilla was a First Line Master, where Plaintiff Jane Doe 6 was



               538.   Defendant Rosa Laura Junco resides in Austin, Texas. Until recently, Junco

      lived for many years in New York State, where she still owns two residences, one in Waterford

      and one in Clifton Park. Junco worked directly with Raniere to create and run DOS. Within the

      DOS structure, Junco was a First Line Master, where Jane Doe 10 and Jane Doe 13 were

      {00207518 }
                                                      87
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 89 of 190 PageID #:
                                   13494




               539.   Defendant Loreta J. Garza Davila resides in Waterford, New York and worked

      directly with Raniere to create and run DOS. Within the DOS structure, Garza was a First Line



               540.   Defendant Monica Duran maintains two New York State residences, in Halfmoon

      and Clifton Park. Duran worked directly with Raniere to create and run DOS. Within the DOS

      structure, Duran was a First Line Master. She was a member of the Inner Circle.

               541.   Defendant Nicki Clyne resides in Brooklyn, New York. Clyne worked directly

      with Raniere to create and run DOS. Within the DOS structure, Clyne was a First Line Master

      and

               542.   Defendant NXIVM Corporation is a corporation organized and existing under the

      laws of the state of Delaware with a principal place of business in Albany, New York. NXIVM

      Corporation was one of as many as one-hundred legal entities set up by various Defendants to

      function as instrumentalities through which to carry out unlawful acts in furtherance of the

      Enterprise, Venture and conspiracy described and defined herein.

               543.   Defendant Executive Success Programs, Inc. is a corporation organized and

      existing under the laws of the state of Nevada with a principal place of business in Albany, New

      York ESP was one of as many as one-hundred legal entities set up by various Defendants to

      function as instrumentalities through which to carry out unlawful acts in furtherance of the

      Enterprise, Venture and conspiracy described and defined herein.

               544.   Defendant Ethical Science Foundation is a Section 501(c)(3) exempt private

      foundation founded and funded by Clare Bronfman and Sara Bronfman as an instrumentality

      through which to carry out unlawful acts in furtherance of the Enterprise, Venture and

      {00207518 }
                                                      88
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 90 of 190 PageID #:
                                   13495




      conspiracy described and defined herein. ESF was the funding vehicle for NXIVM/ESP

      projects, with its principal place of business in Clifton Park, New York. Among these projects

      were dangerous medical experiments on human subjects without proper safeguards, oversight or

      informed consent.

               545.   Defendants also used ESF to sponsor student visas for foreign nationals brought

      to the United States under false pretenses. Many of these foreign nationals were put to work in

      other entities controlled by Defendants, including Rainbow Cultural Garden, and to provide labor

      and services to individual Defendants.

               546.   In order to disguise these unlawful schemes, Defendants falsely recorded



      times Defendants coerced foreign nationals into providing labor and services without

      compensation, or required them to pay back or forfeit compensation, knowing that such persons

      would not complain or leave, out of fear of retaliation, including being arrested due to their

      compromised or lost immigration status.

               547.   Defendant First Principle                 e

      existing under the laws of the state of Delaware with a principal place of business in Albany,

      New York. Ostensibly created by Defendants to hold and administer intellectual property rights,

      First Principles was an instrumentality by which Defendants moved funds among and between

      various other NXIVM-related entities, and through which Defendants channeled funds to be held

      in

                                       JURISDICTION AND VENUE

               548.   The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

      1331, because Plaintiff claims arise under the laws of the United States, including 18 U.S.C. §

      {00207518 }
                                                      89
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 91 of 190 PageID #:
                                   13496




      claims pursuant to 28 U.S.C. § 1337.

               549.   Venue is proper in this Judicial District pursuant 28 U.S.C. § 1391(b)(2) because

      a substantial part of the events or omissions giving rise to the claims occurred in this District,

      including without limitation recruitment of residents of this District to (among other groups)

      DOS and The Source, and that some of the Plaintiffs and Defendants reside in this District.

      Defendants also knowingly and purposely availed themselves of and made use of airports within

      this District as part of the course of conduct at issue in this action, including the transport of

      foreign nationals to the Albany area, where Defendants conspired to, attempted to, and

      committed racketeering acts of peonage, forced labor, document servitude, and sex trafficking

      against such foreign nationals.

               550.   Venue is also proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(3),

      insofar as Defendants Raniere, Mack, Clare Bronfman, Lauren Salzman and Nancy Salzman are

      presently subject to the personal jurisdiction of this Court and Defendant Raniere currently is in

      custody of the Federal Bureau of Prisons at the Metropolitan Detention Center in Brooklyn, New

      York, all with respect to the same matters that are the subject of this Complaint.

               551.   Venue is also proper in this judicial district pursuant to 18 U.S.C. § 1965, insofar

      as Defendants Raniere, Mack, Clare Bronfman, Lauren Salzman and Nancy Salzman are

      presently subject to the personal jurisdiction of this Court and Defendant Raniere currently is in

      custody of the Federal Bureau of Prisons at the Metropolitan Detention Center in Brooklyn, New

      York, all with respect to the same matters that are the subject of this Complaint.




      {00207518 }
                                                        90
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 92 of 190 PageID #:
                                   13497




                                          STATEMENT OF FACTS

                                                    NXIVM

               552.   NXIVM is the brainchild of Defendants Keith Raniere and Nancy Salzman. Prior

                                                                   multilevel marketing, through a

                                                                                 -1990s, CBI was

      investigated as an unlawful pyramid scheme by 25 attorneys general. CBI was ultimately shut

      down in 1996 by the attorney general of New York. As part of his settlement with the state,

      Raniere consented to an order barring him from ever running another chain distribution scheme

      in the State of New York.

               553.   Multilevel marketing, often referred to as pyramid schemes, uses manipulative



      reality. Promoters of these schemes are masters in the use of hyperbole to recruit people and

      keep them highly motivated to continue participating, often long after it would be apparent to a

      neutral observer that the participants were not achieving anything close to expected returns on

      their investments of money and time.

               554.   Such organizations typically have a small number of                  persons held

      out as achieving high income levels who are offered as confirmation that participation can be

      profitable and as motivation to work hard toward that goal. The presence of successful

      producers also generates excitement, enhancing group dynamics and recruitment of new

      participants, the lifeblood of multilevel marketing. Without continuous recruitment, the pyramid

      is unsustainable.

               555.   Raniere understood this. Pyramid promoters, like all con artists, tailor their

      {00207518 }
                                                       91
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 93 of 190 PageID #:
                                   13498




      misrepresentations to make them plausible to the target audience. However, unlike the typical

      con involving intense planning to accomplish one transaction, pyramids plan to operate over long

      periods of time. Consequently, pyramid promoters learn how to recruit new members to pursue

      ever more elusive goals, while retaining existing members with the belief that they are making

      progress.

               556.    Raniere honed his skills at CBI, and when that was shut down, he turned his

      attention to the so-called human potential movement, an area he considered ripe for application

      of these skills. He studied similar schemes to learn how their perpetrators recruited and gained

      control over people, and how they eventually convinced people to part with their money,

      disconnect from their families and friends, and devote their lives to the perpetrators and their

      organizations.

               557.    In the late 1990s, Raniere met Nancy Salzman, a nurse who claimed to have

      previously practiced psychotherapy, but whose actual background was in alternative

      psychological therapies such as neurolinguistic programming, a widely discredited form of

      psychotherapy, but which was used as a behavior modification technique by NIXVM and the

      Defendants to control members. At the time, Nancy Salzman was running motivational

      programs. Together, they founded NXIVM/ESP in 1998.

                           Rational Inquiry Creation and Fraudulent Marketing

               558.    Raniere and Nancy Salzman collaborated in the creation of what they called

                                                               e teachings, methods and practices of the

      human potential movement groups that Raniere had studied.

               559.    Rational Inquiry used verbal and behavioral methods of intervention in

      interpersonal relationships to modify attitudes, thinking, effects, and behaviors which NXIVM

      {00207518 }
                                                       92
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 94 of 190 PageID #:
                                   13499




      taught were intellectually, socially, and emotionally maladaptive. NXIVM taught that the root

      causes of even physical illnesses and psychiatric disorders were these supposedly maladaptive

                                                       could cure medical conditions.

               560.   Raniere and Nancy Salzman falsely claimed that Rational Inquiry was scientific

      that it was based on science, were empirically measurable, and could be consistently replicated.

                                                                    .

               561.   In order to create and advance the illusion that Rational Inquiry was scientific,

                                                   -

      applications for Rational Inquiry had been repeatedly rejected worldwide, because, among other



      measurement, and incapable of consistent replication.

               562.   Among the reasons why Rational Inquiry was considered unoriginal is that it was

      merely an adaptation of cognitive behavioral therapy and other psychotherapeutic methods that

      were well-documented in the existing literature, with changes in nomenclature invented by

      Raniere to give it the sound of something new and different.

               563.   Additionally, Rational Inquiry was not eligible for patent protection, because it

      was designed to cause mental, emotional, and behavioral changes, which are inherently



      bogus patent applications alive, at some point Raniere added the incorporation and use of

      computers and electronic interfaces to apply the methods of Rational Inquiry. This did not

      advance his application in any country.

               564.                                                  -pend

      deceptive statement that was intended to, and did, induce, entice, and persuade people to spend

      {00207518 }
                                                         93
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 95 of 190 PageID #:
                                   13500




      vast sums of money to unwittingly subject themselves to unlicensed and risky psychotherapy

      performed by untrained practitioners, in order to be cured of non-existent maladies that were

      supposedly the root cause of all their troubles and suffering. Thousands of people were bilked

      out of substantial sums of money in the process         leading in many cases, to financial devastation,

      impoverishment, and bankruptcy.

                565.



      and ethicist. Defendants presented him as the genius who generated the conceptual foundations

      of ESP, the corporate entity through which Rational Inquiry was promoted, sold, and applied to

      individuals who enrolled in its programs.

                566.   Compounding the fraud, Defendants also promoted Raniere as a virtual ascetic, a

      monk-like figure who had no wants, needs or attachments to material things, an extraordinarily

      disciplined man who practiced celibacy, spent most of his time in contemplation, and owned no

      possessions or wealth of any kind.

                567.   Raniere was such a humanitarian, claimed the Defendants, that he had given away

                                                                                     Defendant First

      Principles, which administered those rights and, perhaps, any licensing fees generated by them.

      Upon information and belief, First Principles is a related entity to NXIVM/ESP and is part of the

      Enterprise described herein. First Principles, Inc. is a Delaware Corporation in which Raniere

      had a 10% interest in the assets, proceeds, and property and from which he received royalties.12

                568.   In fact, no consequential decisions were ever made by anyone in the Enterprise

      without consulting and obtaining approval from Raniere, who directed the management and


      12
           U.S. v. Raniere et al., ECF 794, filed 09/09/19.
      {00207518 }
                                                         94
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 96 of 190 PageID #:
                                   13501




      operation of ESP and all other NXIVM-related entities from the comfort of his home, out of



                  569.   Even the sales pitch for ESP courses was formalized by Raniere. As Mark

      Vicente testified at the criminal trial of R

      that he would try and formalize the pitch . . . like he would do the different tricks to try to show

      the audience, you know, this is how you do it. Q. And the defendant taught that pitch? A. Yes, he
             13
      di

                                         Rational Inquiry The Courses

                  570.   Rational Inquiry presupposed that most people suffered from mental, nervous,

                                                                                                        -

                                                              systematic immersion in and application of

      the methods of Rational Inquiry could a person be cured of those dis-integrations, become

                                                                                   , and behavioral

      dysfunctions or disorders.

                  571.                                            was identical to the reframing that

      occurred as a result of cognitive behavioral therapy, which, in fact, Rational Inquiry applied to its

      subjects. Defendants never disclosed to ESP students that they were being subjected to

      psychotherapy, let alone unlicensed psychotherapy.

                  572.

                                               fort to systematically subdue and achieve increasing levels

      of control over their subjects.

                  573.   The control that Defendants desired could not be obtained through casual


      13
           May 9, 2019, p. 620.
      {00207518 }
                                                         95
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 97 of 190 PageID #:
                                   13502




                                                                                ;                  to

      sixteen consecutive and grueling fourteen-hour days. Participants were confined to a classroom

      in which lectures were given and individual and group exercises undertaken.

               574.   Recruitment was based upon personal pitches by existing participants to people

      they knew and others with whom they might have had connections. Prospective new participants

      were invited to a session where more seasoned recruiters would run through a sales pitch scripted

      by Raniere.

               575.   To enroll in these courses, prospective students had to first complete an

      application. Upon arrival, each enrollee then had to complete a number of forms and



      aspirations, fears, and self-perceived problems. Defendants falsely represented that they were

      simply gathering data that would be used to empirically measure the effectiveness of the

      program.

               576.   Prior to commencing the intensive, recruits were required to complete a

                      Personal Emotions Inventory and Opinion Questionnaire This intake packet



      emotional responses and the situations that elicited the responses; situations that made them

      healthy or unhealthy and why; positive and negative relationships; wealth and career

      experiences; and their views on competition/free market, socialism, science, religion, having

      children, wealth, pay scales, charities, and theft.

               577.   This exercise, which required thoughtful reflec

      experiences, emotional responses, and opinions, elicited highly personal information and primed

      participants to be receptive to the content of the intensives, because each question had a

      {00207518 }
                                                        96
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 98 of 190 PageID #:
                                   13503




      corresponding module that provided an ESP-approved explanation of the alleged root causes of



               578.   In the initial paperwork process, mental health professionals were filtered out

      because they would be qualified to recognize and understand that what was taking place was the

      unauthorized practice of something that took them years to learn and a professional license to

      undertake: mental health counseling, psychology, and psychoanalysis. This was a deliberate act

      of concealment by the Defendants.

               579.   Additionally, students were forbidden from seeing therapists or undertaking any

      form of outside psychotherapy. Students were admonished if Raniere or other NXIVM leaders

      found out they were contemplating seeking any form of therapy, or even taking meditation



      emotional, psychological, psychiatric, and behavioral problems, no matter how deeply rooted or

      severe they may have been.

               580.   Furthering the concealment, enrollees were also required to sign confidentiality

      agreements asserting that the courses contained proprietary trade secrets or assets acquired at

      great time and expense, supporting the false representation that the courses were original and

      valuable, while also reinforcing the secrecy surrounding the curriculum. Defendants also sued

      students and others who obtained copies of curriculum materials and posted them online.

               581.   NXIVM intensives cost thousands of dollars. They were led by persons who had



      Live presentations and individual and group exercises were interspersed with videotaped

      presentations by Raniere and Nancy Salzman.

               582.   Intensives were composed

      {00207518 }
                                                       97
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 99 of 190 PageID #:
                                   13504




      intensives was highly orchestrated and taught at a pace that allowed for no self-reflection or

      evaluation. At the end of these fourteen-hour days, students would go home exhausted and

      depleted, and even if they were inclined to recount their experiences and seek input from friends

      or loved ones, they could not under the terms of the confidentiality agreement.

               583.    Participants were also taught that disclosing concepts or materials would be

      equivalent to theft, because the recipient would get value without compensating the authors of

      the concepts and materials for the benefit they received. This inflated what Defendants presented

      as the value of the program and resulted in the stricture that disclosure of what students were

      learning and experiencing was dishonorable and unethical.

               584.    Prior to the opening of additional centers, the 16-day intensive was only available

      in Albany. Members who did not live in the area had to travel there and either slept in the

      houses of othe

      contact for the duration of these intensives. Advanced curriculum                , 8-day intensives

      were taught in Albany. Additionally, Coach Summits were also held every quarter in Albany,

      with one immediately following V-week every year. Thus, students who wished to advance on

      the Stripe Path periodically traveled to Albany at personal expense to receive these teachings.

               585.    Raniere and Nancy Salzman later began offering ESP-branded and related

      programs and seminars under the umbrella of NXIVM Corporation. As Defendants spawned

      new programs, they frequently created new companies to offer them, some of which were legal

      entities, some of which were not. Corporate formalities were typically disregarded, in large part

      because the ever-expanding universe of companies was merely a growing set of interchangeable

      instrumentalities through which Defendants could move funds, sponsor visas, and perpetrate the

      wrongdoing set forth herein.

      {00207518 }
                                                        98
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 100 of 190 PageID #:
                                    13505




               586.                                                         -level marketing pyramid

      schemes, with Raniere and Nancy Salzman at the top. Membership in NXIVM was by invitation

      only, with new members recruited through word of mouth. Recruits were initially provided with

      only limited introductory information about NXIVM in order to identify recruits who seemed

      open to NXIVM, while weeding out potential skeptics.

               587.   For example, the introductory 5-day intensive ESP program, which cost up to

      $3,000, was essentially a recruitment tool designed primarily to sell a follow-up 11-day intensive

      that cost $7,500, with part of the sales pitch being that the 5-day intensive was actually just the

      first part of the 16-day program.

               588.   The introductory 5-day intensive opened with a mo




               589.   The Stripe Path was so-called because NXIVM placed heavy emphasis on rank,

      and members wore colored sashes with stripes designating where they were situated in the

      hierarchy and how many members they had enrolled. Participants were taught on the first day of

      their first intensive that, becaus

      system, they always had to be honored.

               590.   Photos of Raniere and Nancy Salzman were displayed in the meeting centers, and

      the hierarchy was reinforced through special handshakes, use of titles, and bowing or standing

      when members of a higher rank entered or departed a room. This was justified by use of

      examples where uniforms, titles, and rituals were used, such as in a military or judicial system,

                                                                pared to the pledge of allegiance.

               591.   Honoring, in the NXIVM system, meant deference, which in practice meant

      {00207518 }
                                                       99
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 101 of 190 PageID #:
                                    13506




      submission to all who had attained a higher rank than oneself. Raniere

      people in the ESP community were required to call him       was to be given absolute deference;

      students were required to completely and unquestioningly submit to his authority. Failure to be

      appropriately submissive could and often did lead to devastating consequences.

               592.   Raniere and his Inner Circle also frequently tested longstanding members of the

      community, sometimes with extreme demands like licking a mud puddle, running head-first into



               593.   During                 first intensive, he or she was assigned a Coach with whom

      to speak regularly. Among other things, this enabled members who were already invested in the

      program to influence new recruits and pressure them into continued participation.

               594.

      could continually monitor the behavior, thoughts, and emotional experiences of each member of



      and norms.

               595.   Participants were taught that people alter information in a way that is not



      up of information that has been distorted, deleted, synthesized, fabricated, or generalized.

               596.   Participants were also taught that Rational Inquiry created a self-awareness that

      would cause discomfort and avoidance patterns, but that they should view this discomfort as an

      opportunity for growth and success. This preempted members who might have questioned their

      instinctively negative reactions to some of the more radical aspects of the teachings, while

      suggesting that feelings of resistance to this reframing of values were a positive sign that the

      member was about to break through a major limitation.

      {00207518 }
                                                      100
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 102 of 190 PageID #:
                                    13507




               597.   One of the key concepts introduced in Rational Inquiry was at cause      Raniere

      taught that being            was synonymous with taking responsibility for         choices and

      their consequences.

               598.   NXIVM students were taught that they alone were responsible for their emotions

        they chose them and generated them because of vested interests or in order to manipulate and

      exert control over others. This concept was employed to convince members who were unable to

      meet their individual goals or NXIVM commitments that they had failed to use the Rational

      Inquiry tools correctly, and that this failure was a consequence of their own choices.

               599.   Because of their supposed failures, they were taught that they must immerse

      themselves even more deeply within the NXIVM system in order to succeed. In cases where



      abuse were the real abusers. This teaching, reinforced through many intensive EM sessions,

      caused those victims to experience severe re-traumatization.

               600.   At its peak, NXIVM offered programs at NXVIM-operated locations throughout

      North America, including the United States, Canada, and Mexico.

                             The Stripe Path    The Illusion of Upward Mobility

               601.   NXIVM pressured current members to purchase additional intensives, recruit new

                                                                                                       -



      increased levels of status, responsibility, and privilege within NXIVM, including the potential to

      earn substantial commissions on sales at the Proctor level. The level system, the Stripe Path, was

      enforced through colored sashes that NXIVM members wore around their necks to signify their

      rank within the organization.

      {00207518 }
                                                     101
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 103 of 190 PageID #:
                                    13508




               602.   All students were strongly encouraged from their first intensive to attain the rank

      of Coach. Indeed, the only offered path to a career within NXIVM was to first become a Coach,

      and one could only become a Coach if she or he made a commitment to work the Stripe Path all

      the way to the rank of Proctor.

               603.   To earn the rank of Coach, students participated in a screening process; they had

                                                                  three new students, all within 6

      months. To become a Proctor, they had to facilitate inquiries, provide coaching to members

      assigned to them, and work on committees, for a minimum of 10 hours per week without pay,

      until they were awarded the rank of Proctor, which they were falsely told would take 9-24

      months.

               604.   In fact, some students became Coaches without completing the requisite

      curriculum, so long as they had recruited enough new students. All along the Stripe Path,

      recruitment was a far more significant contributor to advancement than was successful

      completion of the curriculum.

               605.

                                        ,

      On day 2, the lesson on scripting was reinforced with exercises that instructed participants on

      building excitement, appearing enthusiastic, and establishing rapport.

               606.   In a community that placed a high value on rank, rewarding recruiters with

      promotions incentivized people to devote time and energy to the task. Another incentive offered

      to recruiters was the ability to earn credits that could be applied to expensive curriculum courses

      and programs.

               607.   Unlike recruitment, completing curriculum was rarely rewarded, if ever, despite

      {00207518 }
                                                      102
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 104 of 190 PageID #:
                                    13509




      students being told they needed to take Rational Inquiry (49 modules) three times and certain

      other intensives more than once or twice to advance. Yet continually, new modules were

      introduced, new courses and intensives were added, and there was no end       no student ever did

      or could complete the NXIVM program.

                608.   To a member immersed in the Stripe Path, the program generated an appearance

                                                                                     ,

      scheme to get people to keep spending money on NXIVM courses forever. No one graduated,

      no one ever achieved their initially stated goals or objectives,14 and no one ever became an



                       The Process of Becoming Indentured to Raniere and the Inner Circle

                609.                                                   were designed to foster complete

      devotion and obedience to Raniere. Nxians (as they were called) were expected to refer to

                              ,                                                                      -

      W

                610.   Raniere a

      Path with most of the NXIVM membership subservient to them. As Lauren Salzman testified in

      the criminal trial of Raniere:

                       Q: . . . did the defendant have a special relationship of trust with certain
                       individuals?
                       A: Yes.
                       Q: Did the defendant rely on those individuals to run organizations he created,
                       like NXIVM or DOS?
                       A: Yes.
                                .....
                       Q:

      14
           In fact, members were trained to reevaluate the goals with which they entered the program and

                                                                  y.
      {00207518 }
                                                       103
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 105 of 190 PageID #:
                                    13510




                      A: Yes.
                              .....
                      Q: Miss Salzman, what distinguishes the members of [the inner circle] from
                      others in the NXIVM community?
                      A: I think their relationship with Keith, their belief in him, and their commitment
                      to him and to helping him and his objectives.15

               611.   Members were also taught to consider the exchange of money as a form of trust

      and tribute, and that they should therefore make a conscious effort to feel good about giving

      money, the product of their honest efforts, for something worthy of it. Since Rational Inquiry

      was the toolkit members needed to achieve their goals and create a more ethical society, they

      would get the most value for their money if they spent it on the NXIVM curriculum.

               612.   NXIVM also pressured members to purchase classes they could not afford, and

      many members incurred substantial personal debt to continue purchasing courses in hopes of

      climbing within the ranks of NXIVM. Members also became indebted to NXIVM, other

      NXIVM-related entities, and to persons including Individual Defendants, and were induced to

      take additional courses and intensives that they were told they could pay for through an

      otherwise uncompensated labor                             claimed to be an           transaction in

      the NXIVM world.

               613.   NXIVM members who could no longer afford to pay cash or accrue more debt to

      pay for courses, or to pay off their mounting debts to NXIVM, were pressured into performing

      labor for NXIVM and providing personal services for the Individual Defendants and for other

      NXIVM

      skills, and/or they were assigned menial tasks, in exchange for which they were credited a small

      hourly rate toward the cost of their intensives, or perhaps paid a nominal amount of money on



      15
           May 17, 2019, pp. 1564, 1571.
      {00207518 }
                                                      104
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 106 of 190 PageID #:
                                    13511




      which they were expected to live.

               614.   Members accepted these conditions of employment, because they were taught in

      the first 5-day intensive that only actions that produce tangible results can be classified as work



               615.   The concep                                              as the right to the product



      getting something of extraordinary value, the free labor they provided to NXIVM was not

      considered slavery.

               616.   NXIVM also introduced levels of value, purportedly to ensure that members

      placed appropriate values on the services they provided and to ensure a fair exchange. In fact,



      describing them in abstract terms, with the result that members would be unable to participate in

      profit sharing or earn commissions.

               617.

      coercing members into providing their labor for fear of being characterized as a Parasite and

      being excommunicated. By characterizing complaints as suffering, and suffering as attention-

      seeking behavior, NXIVM discouraged criticism of the NXIVM-taught concepts and decisions

      by individuals of higher ranks.

               618.

      Members were taught that it was unethical and immoral to speak about other another person in

      his or her absence, because he or she was unable to defend him or herself to a speaker who had

      the potential to impact the way the audience perceived the absent person.

               619.   Concern with the success, or lack thereof, of another was labelled as a suppressive

      {00207518 }
                                                      105
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 107 of 190 PageID #:
                                    13512




      tendency and EMs were recommended to members who had such tendencies. Members were

      taught that blame was avoidance of responsibility and an attempt to be a victim, and that the

      inability to resolve conflict was a result of failing to consider information and understand the

      issue.

               620.   Effectively, when members challenged Raniere and high-ranking members

      directly, this gave the latter the opportunity to rationalize or justify the actions being challenged,

      label the criticism a dis-integration, and prescribe additional curriculum or punishment for the

      member in a fashion that discouraged any future challenges.

               621.   Due to the high cost of the courses and the constant pressure to take more classes

      and achieve higher goal levels in the program, many members became stuck in a cycle of

      indebtedness and personal servitude to NXIVM and the Individual Defendants. The pressure to

      conform within this system was intense, and complaining or questioning resulted in social

      ostracism, the very real threat of being shunned from what had become the only community

      these members had, and in EMs to fix a                               pride. Pride was considered a

      dangerous, destructive force that had to be controlled at all cost. Ostracism and potential

      shunning also caused members to fear losing their positions in the Stripe Path, which would

      mean losing the ability to earn money and cover living expenses.

               622.



      that as a function of the overall NXIVM system, feedback was an abusive technique, diminishing

      self-esteem and eroding self-

      reinforced the constant message that one was a failure, that any                               ult,

      that if he or she failed it could imperil the community, and that he or she had to heal this

      {00207518 }
                                                       106
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 108 of 190 PageID #:
                                    13513




               ,                           or the personal cost, because the only other option was to leave.

      The very thought of leaving crippled members with unfathomable shame, along with the very

      real fear that he or she would be permanently cut off from the community that he or she had

      likely devoted years to becoming part of, in which he or she had made a significant financial

      investment, and on which he or she was dependent to earn a living.

                                         Programs for Defined Sub-Groups

               623.       In addition to ESP, NXIVM offered specialized programs, targeted at specific

                                               , through a variety of NXIVM-affiliated companies.16

      Indeed, in her testimony at the criminal trial of Raniere, Lauren Salzman described two of

      them     Jness and S                           OP    (see below)
                    17
      umbrella.          These affiliated programs drew from the ESP curriculum and Rational Inquiry

      concepts.

                                 JNESS     Paving the Way for the Subjugation of Women

               624.       Jness was a program created and headed by Defendant Raniere, along with

      several co-conspirators, for women, and with a curriculum focused subjugating women. For

      example, members were led to examine their relationships and conclude that they women entered

      relationships because of a dependency on another person, and that they had been imposing

      unwritten contracts on the relationship because of their inner deficiencies. This led members to

      terminate their personal relationships in attempts to seek independence/rid themselves of

      supposed dependencies.

               625.       Some of the other teachings of Jness included: (i) that a women s expectation of



      16
           http://www.nxivm.com/companies/
      17
           May 20, 2019, p. 1649.
      {00207518 }
                                                          107
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 109 of 190 PageID #:
                                    13514




      equal pay was untenable, because it cost businesses money to train new employees when women

      quit their jobs to have children and because women could rely on their husbands to provide for

      them; (ii) that women did not have to compete for work because they could rely on their partners

      or families for support, whereas men would be criticized for doing so; (iii) that men should be

                                         paid                s, and that these gendered jobs were not

      interchangeable; and (iv) women were not entitled to equal rights, because women were

      protected and sheltered from the consequences of their actions by men.

               626.    The stated purpose of these teachings was to understand the underpinnings of the

      reality women and men face in order to transcend it. These teachings were intentionally justified

      by comparisons to male and female roles in primitive times to make the contents appear to be

      science based.

               627.    Ultimately, the curriculum lowered              -esteem, created distrust in

      relationships, and legitimized polygamy and abusive conduct by men.

               628.    For example, one member began believing that her partner wanted to have sex

      with other women but did not want to tell her the truth because he was protecting her. Raniere

      eroded resistance to these ideas by acknowledging that there were injustices to women, but that

      considerations of equal treatment for women were outweighed by the injustices suffered by men.

               629.    Additionally, t

      enable the Defendants to obtain unpaid work from women.

               630.    Women were taught, in expensive 8-day intensives, that they were inferior,

      dishonest, untrustworthy, and genetically and evolutionarily predisposed to subservient roles. In



      polygamous. This led to domestic abuse, destroyed marriages and relationships, and a

      {00207518 }
                                                      108
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 110 of 190 PageID #:
                                    13515




      community in which women were particularly traumatized.

               631.   The subjugation of women in the NXIVM community served another purpose for

      Raniere: it prepared select women to be groomed as his sexual partners and Raniere reserved his

      cruelest punishments for any woman who, after being manipulated into a relationship with him,

      wanted to end it.

               632.

      Plaintiff Jane Doe 1 telling him that she no longer wanted to have sex with him was to subject

      her to several years of harassment and abuse, after which she was confined to a room for nearly

      two more years with virtually no human contact and threatened with losing contact with her

      family if she escaped. In fact, when she finally did leave that room after becoming suicidal, she

      was driven to the Mexican border in Texas, sent across with almost no money and no identity

      papers, and cut off from all contact with her family for years.

               633.

      instructing her to lick a mud puddle and

      the test by not smashing her face into a tree, Raniere instructed her to restrict her food intake to

      800 calories per day. She informed Raniere that she had low blood sugar issues, and that

      because he had her working 20 hours per day, she needed her strength and thus could not so

      severely restrict her caloric intake. Later, Raniere asked Jane Doe 18 to go for a walk with him.

      She had not eaten in some time and informed Raniere that she needed to eat before meeting him.

      When she showed up at the meeting point, Raniere berated her, saying that she should have

      skipped the meal, met him when he demanded, and if the lack of food weakened her, then, he

      said,

                                             Society of Protectors

      {00207518 }
                                                       109
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 111 of 190 PageID #:
                                    13516




               634.   The                                           , founded by Raniere, promoted

      men and masculinity. SOP taught that masculinity, power, and aggression were positive traits.

               635.   Men, SOP taught, inherited a code of conduct at birth. According to these

      teachings, men were taught restraint and to think about the consequences of their actions from

      childhood, making men inherently honorable and ethical.

               636.   SOP was a bootcamp that purported to build character through taking

      responsibility and confronting adversity. This concept was

      commitments to SOP and ESP such that breaking a commitment for any reason signified a lack



      members to submit to abusive tactics to supposedly teach them to work harder to become more

                                                                            lls that would build

      character.

               637.   These exercises broke participants down and distorted their perceptions of healthy

      masculinity. SOP instilled in men the belief that they must follow orders from higher ranking

      individuals without hesitation or question. Raniere was never questioned. SOP members



      explanations on all matters.

               638.   Raniere and his co-

      which was an arm of SOP aimed at women. This group was also referred to in military terms,

                                                                                ,    pretext used by

      Raniere and others to subject them to ridicule, humiliation and dehumanizing experiences that

      the women were told were necessary to toughen them up and help them overcome inherent

      weaknesses in the female character.

      {00207518 }
                                                     110
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 112 of 190 PageID #:
                                    13517




                                                  One Asian

               639.



      Jane Doe 28, all chosen because, in addition to their leadership potential, and unknown to the



      to the Albany area to meet one-on-one with Raniere, who subsequently offered to help them

      create a new company and be their mentor. They agreed and, ultimately, over one-hundred

      women of Asian heritage were recruited to this                             group, including Jane

      Doe 31 and Jane Doe 39.

               640.   One Asian offered a special curriculum that Raniere tailored to what he

      characterized as women raised w

      to Raniere, this combination of female genetics and masculine attributes, such as discipline

      and self-

      ESP curriculum to maximize the benefit.

               641.   One of the women selected by Raniere to lead One Asian was Jane Doe 28. After

      she agreed to lead One Asian, Jane Doe 28 was frequently summoned to Albany for meetings

      with Raniere. Often, she would have to wait until late at night for Raniere, with their meetings

      not starting until 1 or 2 a.m. and continuing for hours. Raniere began to require Jane Doe 28 to

      call him every day. When she traveled to Albany, Raniere would greet her with kisses on the

      lips and would try to hold her hand during business meetings. Raniere pressured her to move to

      Albany so they could begin a romantic relationship

      pressured Jane Doe 28 to move to Albany to be closer to Raniere. Clare Bronfman took Jane

      {00207518 }
                                                     111
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 113 of 190 PageID #:
                                    13518




                                                                                           iere would

      help her focus on her growth. On one visit, Defendant Loreta Garza delivered orchids to Jane

      Doe 28 from Raniere, a reference to a personal essay Jane Doe 28 had written in tribute to her

      grandmother that, Raniere said, brought him to tears. When Jane Doe 28 traveled to Albany, she

      would frequently stay at the home of Defendant Allison Mack, who on one occasion commented

                                         and

               642.   Eventually, the mounting pressure to move to Albany became overwhelming, and

      Jane Doe 28 decided she could not continue meeting with Raniere and members of his inner

      circle and resigned from One Asian. Approximately six months later, Jane Doe 28 left NXIVM

      altogether. Around the same time, One Asian ceased operations.

                                                   TEN C

               643.   Raniere, along with Defendants Nancy Salzman, Allison Mack and Nicky Clyne,



      college sororities for Raniere. The young women were promised opportunities to build character

      through NXIVM curriculum and programs, and to develop a sisterhood or sorority of women in

      their age group within NXIVM, mentored by Mack, Clyne, and Raniere. The Defendants also

      offered these female students jobs working at a t-shirt company, which was owned by Raniere

      and Clare Bronfman (an offer also made later to persuade at least one DOS recruit to move to

      Albany in order to be closer to Raniere). Privately, with sexual partners, Raniere referred to

                           which stood

      procure young women for Raniere failed. Subsequently, Mack and Clyne created and ran DOS

      with Raniere.

      {00207518 }
                                                     112
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 114 of 190 PageID #:
                                    13519




                               The Conducting of Unlicensed Psychotherapy

               644.   Among other things, the NXIVM curriculum taught that the principal means of

      overcoming dis-integrations was through Exploration of Meaning

      NXIVM code word for individual psychotherapy. Like everything else in NXIVM, EMs were

      expensive, costing hundreds of dollars.

               645.   Persons who conducted EMs were called EM Practitioners, or EMPs, although

      students also gave EMs to each other in order to become EMPs, and to work on their own



               646.                                                   s supposedly a root

      psychological cause of her or his mental, nervous, emotional and behavioral dysfunctions or

      disorders. In an EM session, the subject was asked seemingly open-ended questions and

      encouraged to find the answers through free association.

               647.   Often, the EMP aimed to facilitate the uncovering and disclosure of some past

      trauma and connect it to a contemporaneous emotional experience. Rather than help the subject

      explore and process the trauma, however, the EMP would encourage the subject to disconnect

      the emotion from the trauma.

               648.

      psyche, until identifying an issue. Common issues were fear, pride, and anger.

               649.   Members of the NXIVM community believed these sessions would benefit them,

      but in fact EMs had little to do with mental health and everything to do with rendering

      participants increasingly dependent upon NXIVM and its leadership for all aspects of their lives.

               650.   In the EMs, a subject was taught to always be open and compliant, even if that

      {00207518 }
                                                     113
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 115 of 190 PageID #:
                                    13520




      meant revealing his or her innermost secrets, fears, and shames. All of this was recorded by the

      EMP for use in later sessions, and for use by other high-ranking people in NXIVM for other

      purposes, including persuading people that they needed to take additional intensives lest they be

      hung up on their issue forever.

               651.   EMPs used EMs as a means of control and even punishment. Knowing deeply

                                                                              manipulate the subject

      with devastating effects.

               652.   In true psychotherapy, the relationship between subject and psychotherapist is

      cooperative and based on trust. Over time, a subject might become dependent on a therapist. As

      a result, the psychotherapy profession places a high premium on scrupulous ethics and

      objectivity.

               653.   In contrast, EMPs hold high ranks within NXIVM, and thus the relationship



      unconstrained by ethical obligations to the subject.

               654.   Also, unlike a true psychotherapist, the EMP is an absolute authority figure to his

      subject, and abuse of this power differential was easily and frequently accomplished. In fact,

      abuse of power is a known risk in legitimate psychotherapy and is a reason why licensed

      practitioners must satisfy strict educational and in-service requirements and remain subject to

      stringent ethical rules.

               655.   Because the EM process was designed to steer a subject toward a pre-determined

      conclusion, the subject perceived that conclusion as his or her own discovery. As a result,

      subjects never questioned their diagnoses, and continued to work on their issues.

               656.   Developing a plan to resolve an issue was also required to become a Coach and

      {00207518 }
                                                      114
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 116 of 190 PageID #:
                                    13521




      therefore required to be on the Stripe Path. Because this plan needed to be approved by the

                                       , it was subject to their manipulation.

                657.     For example, a person who questioned authority might be led to conclude that his

       issue was pride, and that he should adopt

                            These behaviors might include resolving not to ask questions anymore,

      punishments, and additional EMs. All of these actions would make him a humbler person,

      in actuality made him more deferential to his superiors in NXIVM/ESP.

                658.     In the same way, a person who voiced concern or complaints about the high cost

      of intensives, perhaps by saying she could not afford them, would be told that her issue was

            . An EMP might tell this individual that the only way to overcome this fear would be to

      face it    by emptying her bank accounts, going deeper into debt, and agreeing to work on an

                       for more curriculum. If the subject questioned the EMP, she was told that her need

      for information was an attachment and part of her issue.

                659.     That a person was working on an issue was not a secret. Unlike the

      confidentiality that is mandated ethically in true psychotherapy, EMPs talked, Coaches talked,

      Proctors talked, and virtually everyone knew what                  issues were.

                660.     This resulted in immense peer pressure, as community members often criticized

      one another for failing to work hard enough on an issue, characterizing such a failure as a

      detriment to the community.

                661.     A person was deemed a failure for experiencing a problem, voicing a concern, or

      even suffering from an illness and that

      issue.

                662.     Despite the promise of success working on issues like fear, pride, and anger,

      {00207518 }
                                                         115
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 117 of 190 PageID #:
                                    13522




      nobody could really succeed. Nobody was healed and nobody got better. The deeper and longer



      fundamental NXIVM-inculcated notion that he or she was broken due to his or her own failings,

      and that all of his or her problems were self-generated.

               663.   Failure exacerbated guilt because failure to work on an issue brought the entire

      community down and jeopardized the whole NXIVM mission. This lowered                           self-

      esteem. The only hope for this a person became complete immersion in the NXIVM system, to

      work on the issue harder, take intensives, join every group, participate in every program, and live

      the NXIVM experience all day every day.

               664.   Nowhere was this complete immersion possible except in the Albany, New York

      area, where NXIVM was based and where hundreds of members resided, including most of high

                                                                              uired for someone to

      progress within NXIVM, because certain events and programs only occurred there, and

      opportunities to interface with Raniere and the other high-ranking members were much more

      likely. Raniere insured that the location was insular and hidden, so that it would be difficult for

      any member to leave.

               665.   Students eventually reached a point along the Stripe Path where their progress

      slowed or stalled, and for those who were determined to succeed, relocating to Albany was the

      next logical step. To someone who had been immersed in the NXIVM system for several years,

      it was

      autonomous persons exercising free-

      bounded and constrained.

                                     The Bronfman Sisters Join NXIVM

      {00207518 }
                                                      116
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 118 of 190 PageID #:
                                    13523




               666.   In 2001, Defendant Sara Bronfman, then 25, the daughter of Canadian billionaire

                                                                                              by a

      family friend. Sara quickly became sold on the program.

               667.   In time, she urged Defendant Clare Bronfman, her younger sister, to become

      involved. Clare attended her first sessions at the NXIVM branch in Monterrey, Mexico in 2004.

      Sara and Clare became committed followers and relocated to upstate New York to work as

      NXIVM trainers.

               668.   The presence of two heiresses in the fold did not escape the notice of Raniere, and



      reportedly giving as much as $150 million. This money was used for bogus experiments on



      former employees, and consultants (as well as federal judges presiding over the many legal

      proceedings spawned by Defendants), and terroristic legal campaigns.

               669.



      Raniere. She spent large sums of money from her fortune to promote and elevate Raniere and

      NXIVM as exemplars of humanitarianism and ethical living, one time spending at least $1

      million to induce the Dalai Lama to speak at a NXIVM event. That event was subsequently used

      to falsely promote Raniere and NXIVM as having been endorsed by the Dalai Lama. Eventually,

      she rose to become a member of the Executive Board of ESP and Director of Humanities,

      Regional Vice President, Professional Coach, and Head Trainer.

               670.   Clare Bronfman rose to become



      {00207518 }
                                                      117
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 119 of 190 PageID #:
                                    13524




                                                                               18
      she was spending upward

               671.                                Q. Did Clare have access to the defendant, Clare

      Bronfman? A. She did. . . She also was she ran the                                             .
                                                                                      19
      She was also

                                The Ethical Science Foundation Unethical
                            and Dangerous Experimentation on Human Subjects

               672.   Facilitating their ascent up the Stripe Path, Sara and Clare Bronfman established

      two non-profits: first, the Ethical Culture Foundation, and subsequently the Ethical Science

      Foundation ( ESF ), an ostensibly charitable vehicle through which the sisters financed the

      Enterprise and various NXIVM ventures.

               673.   For instance, Defendants used ESF to sponsor foreign nationals for educational




      Cultural Garden, operated by Sara Bronfman and Loretta Garza, thereby causing these foreign

      nationals to lose their student immigration status. Sara Bronfman also opened Rainbow

                                                                                                     ra



      methods but under a different brand name.

               674.   These practices placed unsuspecting foreigners in jeopardy of arrest and

      deportation if caught, making them highly dependent on NXIVM for their safety and sustenance.

      In this way, the Bronfmans obtained for NXIVM very low-cost labor with no taxes, because the


      18
           May 9, 2019, pp. 601-02.
      19
           May 9, 2019, p. 760.
      {00207518 }
                                                      118
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 120 of 190 PageID #:
                                    13525




      payments went on the books as scholarships.

               675.   The Bronfmans also used ESF to provide funding for a series of medical

      expe

      longstanding claim that the Rational Inquiry methods could be used to treat certain physical

      maladies. Designed by Raniere and Nancy Salzman, these experiments were conducted and

      overseen by Defendant Brandon Porter, a former medical doctor whose license was revoked by

      New York State.

               676.   Defendants Raniere and Clare Bronfman were advised by a person with

      experience in medical and human research that there were scientific protocols they were required



               677.   On April 24, 2018, the State of New York Department of Health, State Board for

      Professional Medical Conduct filed a Statement of Charges against Porter and subsequently

      con

      an opinion issued on August 16, 2019.

               678.   The Board found, among other things, that:

                        a. Between 2010-2017, as part of ESP, Porter performed human subject
                           research on approximately 200 subjects participating in courses through
                           ESP.

                        b. As part of the research, Porter used an EEG to record the subjects brain
                           activity, galvanic skin resistance (GSR) to measure their physiological
                           responses, and a video recorder to record their facial responses. The

                           emotional responses to the ESP curriculum.

                        c. Between 2012-2017, as part of ESP, Porter performed human subject
                           research on ten subjects diagnosed with Tourett
                           he used EEG, GSR and a video recorder, this time to measure tic responses
                           before and after EM sessions with Nancy Salzman. The claimed purpose of
                           this exercise was to look for improvement after the EM session.

      {00207518 }
                                                     119
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 121 of 190 PageID #:
                                    13526




                       d. Similarly, between 2012-2017, as part of ESP, Porter performed human
                          subject research on two subjects diagnosed with Obsessive-Compulsive
                          Disorder. Once again, he used EEG, GSR and a video recorder, this time to
                          measure severity of OCD symptoms before and after EM sessions with
                          Nancy Salzman.

                       e.

                            on approximately 40 subjects by showing them happy or inspirational and
                            disturbing or graphically violent scenes from commercials, short films and
                            movie clips. These clips included a video depicting the actual murders and
                            dismemberments of five women and movie scenes showing a gang rape and
                            a racially motivated murder of an African American male. Once again,

                            brainwaves, physiological responses and facial expressions.

               679.   The Board concluded that none of these studies followed established scientific or

      medical protocols, none were peer reviewed or published, and voluntary informed consent        the

      sine qua non for medical testing on human subjects was not obtained. There was never an

      official oversight body, even though one is required under the law for every experiment on

      human beings.

               680.   The Board found that, by performing these studies, Porter was morally unfit to

      practice medicine, and they revoked his license to practice in the State of New York.

               681.   Jane Doe 19 was subjected to the Human Fright Experiment, which haunts her

      still today. In response to her screams, all Dr. Porter asked her was how the scenes made her

      feel. Although she was obviously in distress, he had no concern for her well-being, matter-of-

      factly playing scene after scene of escalating violence, traumatizing Jane Doe 19 so severely that

      she could not speak. Then he sent her on her way.

                                     Rainbow Cultural Garden

               682.   Another project operated and financed by the Bronfman sisters as part of the

      Enterprise                                                     school and daycare for children,

      {00207518 }
                                                     120
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 122 of 190 PageID #:
                                    13527




      which was founded in 2006. Like every other NXIVM program, RCG was promoted in



      cultural, linguistic, emotional, physical and problem-

               683.   RCG provided children with seven foreign babysitters, who spoke to the children

      only in their native languages, Spanish, English, Mandarin, Arabic, Hindi, German, and

      Japanese.

               684.   The seven babysitters watched each child alternatively for a total of about 90



               685.   The babysitters were called Multi-Cultural Development Specialists

      RCG did not require them to have any background in teaching or child development, nor were

      they tested to determine their proficiency in their native language. Nor did the Defendants

      provide any training. Most of the MDS were simply foreign recruits, brought to the United States

      under false pretenses and paid minimally for their labor.

               686.   During the twelve or so years that RCG was in operation in the U.S., it was never



      began inquiring into its lack of proper credentials.

               687.   Defendant Loretta Garza                ran RCG. Garza, a Mexican national, had

      entered the U.S. on a visa specifically to work for Defendant ESF. Instead, she became the

      titular head of RCG, responsible for its day-to-day operations, under the direction of Raniere and

      Sara Bronfman. Garza instructed RCG employees to maintain multiple sets of books, which

      served two purposes: to hide the existence of foreign nationals working for RCG without the



               688.                                                               nneled money to RCG

      {00207518 }
                                                      121
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 123 of 190 PageID #:
                                    13528




      through ESF, which ensured that funds would be available to pay MDS workers. At times, these

      funds were falsely                                                        children.



               689.    Defendants repeatedly took advantage of the vulnerabilities of foreign nationals,

      whose entry into and immigration status while in the U.S. was conditioned upon their strict

      adherence to the terms of the visas granting them entry.

               690.    In addition to the false representations made to MDS workers when they were

      recruited and sponsored to enter the U.S., Defendants intentionally compromised other NXIVM



      lost their status.

               691.    For instance, as part of their scheme to entice foreign nationals to come to the

      U.S. to work for RCG, NXIVM offered B, a foreign national, a scholarship to attend school in

      the U.S. Her student visa was sponsored by the non-profit ESF, which had been created and

      funded by Defendants Clare and Sara Bronfman. Once in the U.S., B was told that in order to

      receive the tuition money to attend school, she would have to work as an MDS for RCG, under

      by Defendant Loretta Garza. Although this violated the terms of her visa, B was already in the

      U.S., her child was enrolled in RCG, and she was able to attend college part-time. However, B

      was concerned about violating the terms of her visa, which did not permit her to work, and she

      had believed her scholarship would pay for her to attend school full-time. She discussed this

      with Defendants Garza and Clare Bronfman and expressed her desire to take more classes each

      semester, after which she was informed that she no longer had a job at RCG, and that she would

      no longer be eligible for the scholarship. She was frightened; if she left the community, she

      would have no means to support herself and her child, and she would be at risk of retaliation by

      {00207518 }
                                                       122
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 124 of 190 PageID #:
                                    13529




      Defendants, who could report her to the authorities and cause her arrest and deportation. She

      shared this concern, and Clare Bronfman offered her an alternative: B and her child would live in

      a house owned by Clare Bronfman and B would

      work was menial and the pay barely covered weekly groceries, but so long as she was compliant,

                                                                                                         -



      house and empl

               692.   John Doe 8 was a foreign national who lived and worked in the NXIVM

      community since his teens. Defendants rarely compensated him for the innumerable hours he

      toiled at the various jobs they assigned to him. Eventually he complained that he was unable to

      support himself and could not stay. To convince him otherwise, Raniere offered him an



      P                                    -time girlfriends and financial supporters, owned the

      equipment for a dormant t-shirt company, and they offered John Doe 8 a chance to get the

      company up and running by making and selling t-shirts, in exchange for which he would receive

      a substantial share of the net revenues. John Doe 8 worked tirelessly and built an operating

      business that sold thousands of t-shirts, generating substantial revenues. Although the company

      was profitable, Raniere, Bronfman and Cafritz refused to compensate him (or reimburse him the

      money he had invested). They explained to him that he was like a CEO, and that as CEO he was

      not entitled to any compensation until investors were paid off. There were no investors, and the

      company had no debt, but Defendants knew that John Doe 8 would continue working for them so

      long as he believed he was indebted to the Defendants. As Defendants also knew and intended,

      because John Doe 8 did not have the proper immigration status to be operating the company, he

      {00207518 }
                                                     123
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 125 of 190 PageID #:
                                    13530




      was unable to do anything about their refusal to pay him, since taking any action would put him

      at risk of arrest and deportation. In another instance, John Doe 8 informed Defendants Raniere

      and Clare Bronfman that he was going to return to his home country, wait the requisite period,

      and then apply to renew his visa. Defendants Raniere and Clare Bronfman, along with

      Defendant Padilla, Pamela Cafritz, and others, pressured him into staying, persuading him that

      there was no need to leave the U.S. and reenter because their lawyers could take care of the

      issue. He relied on these assurances and remained in the U.S., working for Defendants, even

      after losing his immigration status. Eventually, Clare Bronfman worked out a plan with the

      owner of a business in Mexico that she assured John Doe 8 was perfectly legal: the owner of the

      Mexican business established a U.S. subsidiary and that subsidiary sponsored a work visa for

      John Doe 8. After that, on the rare occasions when Clare Bronfman wished for John Doe 8 to be

      paid for any work, she would have funds transferred from a NXIVM entity to the U.S. bank



      being paid for services rendered to NXIVM by the U.S. subsidiary. The U.S. subsidiary would

      then pay John Doe 8.

               693.   In other instances, Raniere and Clare Bronfman lured unsuspecting women from

      other countries to enter the U.S. to work with them on developing exo/eso. Defendants assured

      them that they would be gainfully employed. Clare Bronfman sent letters on behalf of NXIVM

      supporting their applications for visas, falsely stating that they would be working for NXIVM as

                                                           set salaries. When these women arrived,

      they realized that this was untrue. They worked around the clock, at the beck and call of Clare

      Bronfman and Raniere, but were not paid what had been promised and at times not paid at all.

      When they complained, they were told in typical NXIVM fashion that it was their fault, that they

      {00207518 }
                                                     124
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 126 of 190 PageID #:
                                    13531




      or paid back supposed debts to Defendants.

               694.                                                                    of failing and

      being separated from the community by pressuring them to enter into fraudulent marriages. For

      example, when Jane Doe 43 found herself this exact circumstance, Defendants forced her to

      seduce a member of the NXIVM community and marry him so that she might obtain a green



      which she would be forever indebted to the Defendants. However, after a visit home, Jane Doe

      43 realized how badly the marriage would complicate her life and, instead of filing an

      application for permanent resident status, ended the marriage and remained in her home country.



               695.   In addition to underwriting the              human experiments, Clare Bronfman

      sponsored individual students (including two Plaintiffs), on the condition that they agreed to be

      subjects in a film that one of her companies produced                         . The film has

      never been released commercially, but it has been shown at several film festivals. Although the

      film was intended as pro-NXIVM propaganda, it was also utilized to advance

      interests in developing bogus cures for medical ailments.

                                      Abusive and Vexatious Litigation

               696.   In support of the Enterprise, and in furtherance of its objectives, Defendants

      grossly misused legal systems in the United States, Canada, and Mexico to conceal their

      wrongdoing, silence critics of NXIVM, punish defectors, and terrorize current NXIVM members

      with the omnipresent threat of defending against frivolous lawsuits and spurious criminal

      complaints if they left the program. Clare Bronfman paid for the lawyers NXIVM hired to wage

      {00207518 }
                                                        125
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 127 of 190 PageID #:
                                    13532




                                                        drafted threatening letters that were supplied to

                                             law firm letterhead and then sent to the targets of the



               697.    Defen

      enforcement authorities, bringing and maintaining baseless civil litigation, vexatious and

      sanctionable litigation tactics, perjury, manufacturing evidence, and witness tampering. The

      message these abuses sent to those inside NXIVM was clear: cross us, and this will happen to

      you.

               698.    In about 2009, Defendant Clare Bronfman began directing the formulation,



      ultimate approval. With her limitless resources, almost anything Raniere wanted could be

      accomplished, and examples of their litigation abuses abound. In the criminal trial of Raniere,
                                                                                                            20



               699.    One tactic they employed was to intervene and interfere in the bankruptcy

      proceedings of members who had exhausted their life savings and become deeply indebted to

      NXIVM, either in pursuit of the Stripe Path or in unsuccessful attempts to open their own

      NXIVM centers, and who then filed for personal bankruptcy in order to discharge their debts.

               700.    In several cases, Defendants asserted baseless fraud claims or objections to the

                                                        he member a discharge. Defendants also

      employed abusive discovery tactics designed to prolong the proceedings and increase the

      expense to the former member, all to prevent the member from receiving a discharge and the

                                            s afford.


      20
           May 9, 2019, p. 592.
      {00207518 }
                                                        126
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 128 of 190 PageID #:
                                    13533




               701.     For example, NXIVM intervened in the bankruptcies of Susan Dones and Kim

      Woodhouse, two former high-ranking members who operated the NXIVM center in Spokane,

      Washington by filing a baseless adversary proceeding to forestall their discharge. Rejecting




               702.

      was attempting to leave NXIV



                      In re Dones, 2011 WL 5079585, at *18 (Bkrtcy. W.D. Wash. 2011).

               703.     In another example, NXIVM brought two adversary proceedings to interfere with

      the bankruptcies of Barbara Bouchey, a former NXIVM leader and executive board member with

      extensive knowledge of NXIVM and its operations.

               704.     NXIVM also tried to have Bouchey, a certified financial advisor, prosecuted in

      New York for extortion and sought regulatory enforcement proceedings against her for

      nonexistent financial crimes. In that action, Defendants hired a private investigator who was

      later charged by New York State regulatory authorities with intimidating witnesses in the case

               705.     NXIVM also

      eight years in an unsuccessful attempt to deny her a bankruptcy discharge. The judge rejected




      hel

               706.     In 2003, Defendants launched a legal crusade against cult deprogrammer Rick

      {00207518 }
                                                       127
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 129 of 190 PageID #:
                                    13534




      Ross and the Ross Institute for publishing highly critical articles about NXIVM technology,

                                                            Over the next fourteen years, the

      Defendants engaged in relentless scorched-earth litigation, bringing parallel proceedings in

      multiple courts to destroy both Ross and the Ross Institute.

               707.                                                                       ntial banking



                                     NXIVM Corp. v. O'Hara, 241 F.R.D. 109, 116 n.29 (N.D.N.Y.

      2007).

               708.   During discovery in the Ross litigation, Raniere directed others in NXIVM to

      conceal evidence by altering videotaped recordings of NXIVM classes, in which Nancy Salzman

      made false statements about the ability of Rational Inquiry to cure physical and mental illness,

      because Raniere knew this was damaging to NXIV

               709.   In Raniere v. Microsoft Corp., Nos. 15-0540 & 15-2298, 2016 WL 4626584

      (N.D. Tex. Sept. 2, 2016), Raniere sued Microsoft Corporation for infringement of a patent that

                                                                      y, Raniere was still unable to

      document his ownership.

               710.



                                     ith to vexatiously multiply these proceedings and avoid early




      an

      a pattern of obfuscation, offering inconsistent theories and arguments and promising to produce

      {00207518 }
                                                     128
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 130 of 190 PageID #:
                                    13535




                                                                            sleading representations to

      Defendants and the Court that resulted in, among other things, prejudice to Defendants in the

                                                                                    -5. The sanctions were

      affirmed on appeal. Raniere v. Microsoft Corp., 887 F. 3d 1298 (Fed. Cir. 2018).

               711.   In the Microsoft litigation, the district court specifically found that Raniere did not

      own any rights to enforce the GTI patent because he did not own any interest in or have any right

      to direct or act on behalf of GTI, the company with sole ownership rights to the patent. In fact,

      as Raniere knew, GTI was majority owned and controlled by his former girlfriend, Toni Natalie,

      who therefore held or controlled all rights to the patent. Nevertheless, Raniere commenced a

      meritless lawsuit against her in the State of Washington, asserting, once again, that he owned the



                                                              -priced lawyers demanded jurisdictional

      discovery, fighting hard to require Natalie to travel across the country to sit for a deposition,

      even after being notified that due to a severe traumatic stress disorder, Natalie had difficulty

      traveling. Appreciating

      near her home in New York State. The lawsuit was dismissed for lack of personal jurisdiction,

      and the court-imposed sanctions on Raniere and his counsel.

               712.   At the time of these events, Raniere was hiding from law enforcement authorities

      in Mexico. Through the attorney who handled all intellectual property matters for Raniere, Clare

      Bronfman, NXIVM, and Raniere offered Natalie a small payment to settle the Washington State

      lawsuit in exchange for all rights to the GTI patent. Unbeknownst to Natalie, Microsoft had



      invalidate the GTI patent. In order to oppose this action by Microsoft, Raniere and his counsel

      {00207518 }
                                                       129
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 131 of 190 PageID #:
                                    13536




                                     represented that Raniere controlled GTI. That attorney did not

      notify Natalie of the pendency of that proceeding and never sought permission from her to

      appear on behalf of GTI, even while he attempted to negotiate a settlement of the Washington

      S

      represented GTI without her permission, it was too late     Natalie was unable to secure qualified

      patent counsel to represent her pro bono (only qualified patent lawyers can practice before the

      PTAB), default was entered and the patent was invalidated.

                      New Companies       The Institutionalization of Sexual Abuse of Women

               713.   In or around 2014, Defendants created yet another set of new programs. Partly as

      a way to keep existing members on the hamster wheel of endless curriculum, and partly to

      induce certain members or new recruits to join supposedly exciting new business ventures,

      Defendants established the Ultima companies       businesses tailored to appeal to a particular

      audience.

               714.   Among the Ultima companies were The Source and exo/eso. The most insidious

      aspect of these two new programs was known only to Raniere and his Inner Circle: that they

      would be used to recruit and groom suitable female candidates for sexual servitude to Raniere.

               715.   Raniere and Clare Bronfman personally oversaw all aspects of the development

                                                                          marketed to athletes, fitness

      enthusiasts, yoga practitioners, and others with an interest in physical health and well-being. To

      staff exo/eso, Raniere selected six people who fit his criteria: female, young, attractive, thin, and

      interested in devoting their time to a career within NXIVM.

               716.   Among these six were Jane Doe 16, Jane Doe 17, and Jane Doe 18. All were

      honored to have been selected by the Vanguard to work closely with him on this program and

      {00207518 }
                                                       130
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 132 of 190 PageID #:
                                    13537




      were excited by the prospect of earning thousands of dollars monthly and substantially more over

      the first few years.

               717.   To work closely with Raniere, exo/eso members had to meet with him when and

      where he commanded. Often this would be in the middle of the night        3 a.m. meetings were not

      unusual which resulted in perpetual sleep-deprivation. Exo/eso participants were, therefore,



               718.   During often hours-long meetings, Raniere would dictate the supposed exo/eso

      curriculum to these women. While there was some physical component, it was not particularly

      challenging or innovative, though the women were told it was a work in progress that Raniere

      would continue to develop, even as students were recruited and the first trainings were held.

               719.   Exo/eso allowed Raniere to captivate and manipulate an audience predisposed to

      searching for meaning in his every word. But he was making the whole thing up as he went

      along.

               720.   Still, members of the NXIVM community signed up, and the prospect of this

      radically new and transformative bodywork system attracted new recruits, who were told that

      once properly trained they would be among the first to go out and open their own exo/eso centers

      around the U.S. and the world.

               721.   In fact, this business was a farce, never intended by Defendants to be a viable

      company. People paid substantial sums for a program that they thought would change their lives

      and careers for the better. To keep the women motivated, Raniere and Clare Bronfman created a

      costly event where

      resort in Fiji for a week-long exo/eso intensive.

               722.   Although, as in all things NXIVM, the women were never paid what they were

      {00207518 }
                                                      131
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 133 of 190 PageID #:
                                    13538




      promised, this event generated revenues that were in part used to compensate the women just

      enough to keep them on the hook, believing better days were just around the corner. Back in

      Albany, the early exo/eso seminars were well-attended, filled with members of the community

      dutifully taking yet another addition to the curriculum.

               723.   Once the initial interest waned, however, the company slowed and then stalled.

      No exo/eso centers were ever opened. Nobody graduated or obtained a certification to own,

      operate, or teach in such centers. No resources were made available to promote and market the

      company and its services.

               724.   Exo/eso was starved of resources, as Defendants through self-dealing caused the

      company to become indebted to

      themselves, including most prominently Clare Bronfman.

               725.   Exo/eso was ultimately a means for Clare Bronfman to assist Raniere with

      recruiting women whom Raniere considered desirable. Clare Bronfman helped Raniere groom

      these women, going so far as to manipulate foreign nationals into positions where their

      immigration status was compromised, they were completely broke, and thus completely

      dependent on Clare Bronfman and Raniere.

               726.   When exo/eso women complained about the lack of compensation, Raniere and

      Clare Bronfman told them that they did not deserve to be paid. Defendant Lauren Salzman also



      they had ethical breaches

      comp

      module, where they were told that they needed to learn how to work for free willingly.

               727.   To generate interest in these programs, Raniere announced that The Source   an

      {00207518 }
                                                      132
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 134 of 190 PageID #:
                                    13539




      Ultima program for actors and other public speakers would also include exo/eso training as an

      integral component. This kept the women trying to build exo/eso busy with more teaching but

      added nothing to their revenues or incomes, because they had no

      revenues.

               728.   Over time, as Raniere worked closely with the women whom he and Clare

                                                                         and Clare Bronfman used his

      position of authority   the tremendous power differential he had built into NXIVM        to identify

      which women would be most susceptible to his grooming methods and sexual advances. The



      developing exo/eso.

               729.   In the case of Jane Doe

      she was threatened, subjected to sleep-deprivation, EMs, and caused to suffer self-blame, self-

      doubt, and the stress of being lured into an illegal immigration status trap. Initially, Clare

      Bronfman had

      know were false pretenses.

               730.   Jane Doe 17 traveled to the U.S. to further her progress within the NXIVM

      system, to have an opportunity to work directly with Raniere, and most importantly, to earn a

      respectable wage providing services described in detail in a letter from Clare Bronfman, written

      to support her visa application.

               731.   None of it was real. To

      consulting work she was promised turned out to be a job in exo/eso and a job providing services

      to Clare Bronfman as a personal assistant.

               732.   When Jane Doe 17 complained or asked questions, she was reprimanded. After

      {00207518 }
                                                       133
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 135 of 190 PageID #:
                                    13540




      several months of persistently reminding Clare Bronfman that she had been promised a certain

      income, Clare Bronfman begrudgingly began to pay her the promised sums. Later, however,

      Clare Bronfman informed Jane Doe 17 that those funds were not salary but a loan, and that she

      was obligated to continue providing services until she paid it back.

               733.   Jane Doe 17 did not feel safe challenging Defendants about her circumstances,

      because she realized that she had been lured into the country on a fraudulent visa, that she had no

      valid immigration status, and that she faced serious trouble if Defendants turned her over to

      authorities.

               734.   Jane Doe 17 was vulnerable and traumatized. Recognizing that her circumstances

      were not going to improve, that exo/eso was not what had been promised, and that working so

      closely with Raniere was discomfiting, Jane Doe 17 left Albany and returned to Canada, hoping

      that distancing herself from NXIVM would allow her to recover and heal.

               735.   Raniere, Clare Bronfman, and the other Individual Defendants refused to accept

                                                      attention to the flaws inherent in exo/eso as both

      a business and a bodywork system.

               736.   Consequently, Clare Bronfman hounded Jane Doe 17 even after she had left,

      demanding that she repay the funds Jane Doe 17 was entitled to as a condition of her visa. When

      Jane Doe 17 informed Defendants that she was seeking employment as a yoga instructor,

      Defendants threatened her with legal action under                      -compete agreement with

      NXIVM, which prohibited her from teaching any form of exercise.

               737.   Her only choice, Defendants argued, was to return to the U.S. and resume her

      duties with NXIVM. Jane Doe 17 did not return, and she still struggles to recover from the

      experience of being trapped in servitude to the NXIVM system.

      {00207518 }
                                                     134
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 136 of 190 PageID #:
                                    13541




               738.   Similarly, Jane Doe 18 was tasked with developing exo/eso and two other Ultima

      projects. She was expected to be on call for Defendants twenty-four hours a day, and she was

      punished if she was not available at times when she was called upon. She was not paid for her

      first nine months of work, and when she finally began receiving some compensation, the

      payments soon stopped. She was told that she had not rightfully earned the payments, needed to

      work on her issues, and needed to pay tribute to Raniere.

               739.   Jane Doe 16 was also a founding member of exo/eso reporting to Clare Bronfman.

      Exo/eso was so demanding that she quit her job. She was not compensated for the first year of

      work, and when she was, the payments soon stopped. Jane Doe 16 was forced into debt. Also

      suffering physical injuries from the job, Jane Doe 16 could not afford health insurance and

      treatment.

                The Knife of Aristotle Drawing the Curtain Between NXIVM and Reality

               740.   Another of the Ultima Companies was the Knife of Aristotle ( The Knife ),

      founded in 2014 as a purported news outlet. The key officers of The Knife included Defendants

      Allison Mack, Rosa Laura Junco and Nicki Clyne.

               741.                                                         e scientific analysis of

      existing media, including fact checking, so that subscribers could cut through abundant fake

      news and get to the truth.

      Knife was just one more way in which Raniere isolated his followers from outside influences.

               742.   It also enabled him to shield members from bad press about NXIVM because

      members of the NXIVM community received their news solely from The Knife. To get news

      from anywhere else meant that one was rebellious and jeopardizing the community.

               743.   Jane Doe 3, Jane Doe 6, Jane Doe 13, Jane Doe 21, Jane Doe 41, Jane Doe 43,

      {00207518 }
                                                     135
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 137 of 190 PageID #:
                                    13542




      Jane Doe 51, Mark Vicente and John Doe 16 worked for the Knife.

                                                  Collateral

               744.   NXIVM used

      considered ethical                                                      was honorable and who

      intended

      good faith.

               745.   However, once someone provided such collateral, he or she would be subject to

      extortive demands and coerced into doing things he or she would not otherwise freely do. As

      Lauren Salzman stated in her testimony in the Raniere T                      should be so
                                                                     21



               746.

      people failed to keep their commitments and achieve their goals because they were weak;

      however, people could train themselves to honor their commitments by undertaking an

      unpleasant task or punishment if they failed.

               747.   For example, a member might set a goal of running one mile a day to achieve her

      weight goals, commit to attending committee meetings on a weekly basis, and promise to take a

      cold shower as punishment if she failed to keep those commitments. The concept was

      analogized to providing collateral on a loan and therefore appeared innocuous.

               748.   Collateral was reinforced by a module that described punishment as the use of

      rational judgment and critical thinking to uphold ethics. Punishment was a method of increasing

      self-esteem                   cause and effect. In fact, NXIVM taught that forgiving someone

      with integrity required that person to submit to the appropriate punishment, or penance.


      21
           May 20, 2019, p. 1654.
      {00207518 }
                                                      136
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 138 of 190 PageID #:
                                    13543




               749.   Penances were applied ruthlessly. If a DOS slave failed a task, the entire pod or

      the master would be required to undertake a penance. In one instance, an entire slave pod was

      filmed being paddled naked as a result of                             failing. With the creation of

      Jness and SOP, the concept evolved as a punishment for failure to meet demands of the program,

      such as responding to readiness drills.

               750.   Most importantly, collateral was the key to gaining admission into DOS: recruits

      were required to provide deeds to property and confidential information about themselves,

      family members, or employers, or were encouraged to lie if the information provided was not



                                                     DOS

               751.

      which, upon information and belief, was an acronym for a Latin phrase concocted by Raniere

        dominus obsequious sororium               translating to lord over the obedient female

      companions

               752.   DOS was based on and utilized NXIVM course materials, created by Raniere and



      being over-emotional or reveling in victimhood, that interfered with their professional

      advancement and pers

      Complete, also taught that women must remain monogamous and subservient to men, while men

      needed and should have multiple sexual partners.

               753.   Like NXIVM, DOS had a pyramid structure with Raniere alone at the top level as

                                                                            First-Line Masters, taking

      direction from Raniere in organizing and operating DOS. All other participants in DOS were

      {00207518 }
                                                      137
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 139 of 190 PageID #:
                                    13544




                754.

      were required to serve not only the women who recruited them, but the masters at higher levels,

      including Raniere. For example, Defendant Mack was a First Line Master within DOS who



      required to recruit their own,

      serve her and comply with her directions. This was true of each First-

      slaves.

                755.   As Lauren Salzman testified in the Raniere trial, describing a message of



                         you] would have weekly time committed to [you] for life. . . Any efforts you
                                                  22



                756.   In addition to Defendants Lauren Salzman and Allison Mack, Defendants Daniela

      Padilla Bergeron, Rosa Laura Junco, Loreta J. Garza Davila, Monica Duran, and Nicki Clyne

      were also First-



      labor pool for Raniere and the First Line Masters, as well as to expand his supply of sexual

      partners.

                757.   DOS members recruited women from the ranks of NXIVM, often focusing on

      prospective recruits who were perceived to be more open to trying new things, in search of a

      stronger identity within the group, in need of female mentors, and/or frustrated with the pace of

      their improvement and advancement within NXIVM.


      22
           May 20, 2019, p. 1787.
      {00207518 }
                                                       138
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 140 of 190 PageID #:
                                    13545




               758.   DOS recruitment was cloaked in extreme secrecy. Initially, women were told

      only they had an opportunity to join a highly exclusive, sec                  which would transform

      their

      to recruit other women were instructed to deny any involvement by Raniere), as were the



               759.   If a recruit expressed interest, she was required to provide collateral as a condition

      of learning more details about the organization. The sole purpose of the collateral was to provide

      the First Line Masters with material that they could use to coerce recruits into obedient service

      and silence about DOS.

               760.   To satisfy the collateral requirement, recruits were required to turn over highly

      sensitive or incriminating information or materials that would devastate the reputations of the

      recruits or persons close to them if publicly exposed. Such collateral included sexually explicit or

      otherwise embarrassing photographs or videos, written or videotaped confessions about the

      recruit or people close to her, or other compromising information.

               761.   If the offered collateral was insufficiently scandalous, the recruit was instructed to

      provide something more damaging, even though her purportedly inadequate collateral was never

      returned in exchange. In some cases, the master and recruit collaborated on ideas for fabricated

                                                                                           s. In other

      cases, recruits were directed to provide assets as collateral, including titles to real and personal

      property and access to bank and credit card accounts.

               762.   Once a recruit supplied initial collateral, her prospective master would disclose

      only general details about DOS     that it was a supposedly woman-centered, woman-only

      organization focused on overcoming the personal weaknesses that, according to NXIVM

      {00207518 }
                                                       139
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 141 of 190 PageID #:
                                    13546




      teachings, were likely to hold women back personally and professionally.

               763.     Upon the submission of additional collateral, recruits were introduced to the

                                                                                        to the expectation

                                                                                        information was



      to their master.

               764.                                              plained away as substitutes for concepts

      like guru-disciple, or sensei-student. If recruits expressed discomfort with the concepts, the

      recruiter would use standard NXIVM techniques to persuade the recruit that their discomfort and

      reticence were manifestations of their weaknesses and fears, which only reinforced the need for

      the DOS program to transform her life.

               765.     Recruits who expressed interest in joining DOS were again required to submit



      to provide more collateral with the understanding that, if they ever attempted to leave DOS,

      disclosed or discussed DOS publicly, or failed to comply with the expectations of them as

                    including the demands for more collateral    the collateral already provided would be

      released and used against them.

               766.     Women experienced the weight of this threat even before formally joining DOS,

      because they submitted their first collateral without knowing anything about the program. By

      the time they found out the truth, they were trapped, because the disclosure of their first

      collateral was already threatened.

               767.

                                                                -Li

      {00207518 }
                                                        140
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 142 of 190 PageID #:
                                    13547




      typically involved mundane chores and errands requested by the master, but also anything a

      master commanded, including that lower-

      services for higher-level masters. Such demands could be and often were required at any time,

      day or night and without notice.

               768.

                                                                                             instructed

                                                                                              -time



      development of a significant labor force over time.

               769.   The personal service system was enforced through a combination of NXIVM

      manipulation techniques and the ever-present threat of releasing collateral.

      also required to perform work for NXIVM, such as reviewing and editing course materials or

      transcribing the numerous videotaped presentations featuring Raniere and other NXIVM leaders.

               770.   DOS leaders rigidly controlled the sex lives of their          by reinforcing



       S                                               from having any sexual activity or gratification at

      all, and some were assigned to seduce and have sex with Raniere.

               771.

      comply with subsistence diets as low as 500 calories, meticulously record their food intake and

      even send photographs of everything they ate to their masters. Failures to rigidly comply with

      these regimens would result in the imposition of penances or consequences, such as reducing

      caloric intake even further or fasting.

               772.

      {00207518 }
                                                      141
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 143 of 190 PageID #:
                                    13548




      expressly recommended and described by Raniere to his First Line Masters. As First Line

      Master Defendant Lauren Salzman testified in the Raniere T

      [should] paddle each other. . . three hard whacks. If you snap the wrist right, it should really
              23



                   773.   First Line Masters directed their

      curry favor with him and obtain other economic and non-economic benefits, including increased

      status both within DOS and NXIVM.

                   774.   First Line Masters also benefitted from receiving continued and expanded

                                               ,                                    usinesses, or

      otherwise participate financially in NXIVM programs. Only women who had such favor with

      Raniere were chosen to serve him as First Line Masters. With time, each First Line Master was

                                                                        arious groups and companies.

                   775.   Raniere often promised similar financial and non-economic benefits within



      groom and have groomed for sex with him.

                   776.   In addition to personal

      subjected to methods of behavioral control that ensured their obedience to Raniere and the First



      had to check in with their masters as soon as they awoke and when they went to bed.

                   777.



                            to immediately respond to text messages and accept assignments within 60


      23
           May 20, 2019, p. 1785.
      {00207518 }
                                                          142
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 144 of 190 PageID #:
                                    13549




      seconds of being sent.

               778.

      rise to heightened stress and fight or        responses/states, which in tur



      endurance, humiliation or self-deprivation as purported character-building exercises, but also as

                                                             with               instructions. All

      requirements were enforced through the threat of releasing collateral.

                                       The Branding of DOS Slaves

               779.                                                              (and that of the

      Enterprise), he required his DOS slaves

      burning a pattern into their skin with a cauterizing instrument.

               780.   The brandings were performed by Defendant Dr. Danielle Roberts, M.D. She is

      currently the subject of an investigation by the St



               781.   The OPMC filed a court case in 2018 against eight people associated with

      NXIVM, including Nancy Salzman and Lauren Salzman. The complaint in that case alleged that




               782.   The brand itself wa                                                   .

      brandi

      which the videos were held as further collateral against the now-                 .

               783.

      rotated 90 degrees in order to conceal the fact that the brand was composed of his initials from

      {00207518 }
                                                      143
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 145 of 190 PageID #:
                                    13550




      DOS members.




               784.   Defection or attempted defection from DOS resulted in swift and severe

      retaliation. Women leaving DOS were shunned and disparaged not only by fellow DOS

      members, but by the entire NXIVM community.

               785.                                                              Q. What happened to

      people who were considered oppositional to NXIVM? A.                       people shunned them,




      have good character or principles, you know, and that the good, moral, noble thing is to uphold

      your word, uphold your commitments and stay committed to this vision and mission, you know,
                                     24



               786.   Desperate requests for return of collateral were denied or ignored. In some cases,

      Defendants Clare Bronfman and Raniere directed the hiring of attorneys to send cease and desist



      threatening them with criminal complaints and vexatious litigation if they failed to remain silent.



      24
           May 21, 2019, p.1875.
      {00207518 }
                                                      144
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 146 of 190 PageID #:
                                    13551




               787.   Raniere and Clare Bronfman filed or directed followers to file baseless criminal

      charges against defectors in Canada and Mexico to punish them and pressure them into silence.



                                          The Beginning of the End

               788.                                                                                -

      standing conspiracy. In or around May 2017, several high-ranking members of the NXIVM

      community defected and spoke out.

               789.   Plaintiff Sarah Edmondson, who had been lured into and trapped in DOS, learned

      to her horror that the scar she bore was not the symbol of the natural elements she had resigned

                                                         Her husband, Plaintiff Anthony Ames,

      immediately confronted Defendant Lauren Salzman in a fruitless effort to extract an admission

      about the true evil of DOS. Edmondson in fear for her safety        quietly fled Albany.

               790.

      executive committee, learned of DOS, confronted Raniere, defected and began to tell people the

      truth to persuade them to escape.

               791.   These high-

      shook the NXIVM community to its core. Many DOS defectors began writing to Defendants,

      including Allison Mack, Lauren Salzman, Nancy Salzman, and Clare Bronfman, pleading for

      their collateral to be returned or destroyed. Lauren Salzman testified at the Raniere trial that she

      would pass such pleas along to Defendant Clare Bronfman. No collateral was ever returned or

      destroyed.

               792.

      speaking out against Defendants, NXIVM and DOS. That collateral had been edited by Lauren

      {00207518 }
                                                      145
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 147 of 190 PageID #:
                                    13552




      Salzman and Allison

      asked to be branded. Indeed, Raniere directed the branding ceremony to include the recitation of

      a statement that Raniere told Defendant Mack would create the appearance that the brandings

      were consensual.

               793.   After the branding of women became public, and news began to emerge about the

      possibility or existence of government investigations, Clare Bronfman tried to pressure people

      including several Plaintiffs   into agreeing to be represented by her counsel of choice. She

      sought to obstruct these investigations by retaining attorneys whom she knew would advise

      NXIVM members not to cooperate the government. Witnesses were informed that

      representation by counsel paid for by Clare Bronfma

      refusal to answer any questions by investigators and in any proceedings. Not having any funds

      to retain independent counsel, at least several witnesses acceded to those demands. In addition,

      Clare Bronfman tried to pressure defectors into disclosing the identities of all persons to whom

      they had disclosed anything relating to NXIVM and the content of those disclosures. This was

                                                                                   including defectors

      who were witnesses to wrongdoing by the Defendants and others.

               794.   In September and October 2017, Raniere, Clare Bronfman (identified by Lauren
                                                                                         25
                                                                                              and certain

      co-conspirators caused false charges to be lodged against a number of DOS defectors and others

      speaking or threatening to speak publicly about DOS in Mexico. Working on behalf of the

      Defendants, two attorneys sent letters to these victim-witnesses, threatening them with legal

      action and arrest on criminal charges if they did not remain silent about what they knew.


      25
           May 20, 2019, p. 1805.
      {00207518 }
                                                      146
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 148 of 190 PageID #:
                                    13553




               795.   Among the recipients of these threatening letters were Plaintiffs Jane Doe 2, Jane

      Doe 3, and Jane Doe 5, all of whom left their residences and went into hiding upon receiving

      these letters. The outspoken mother of Plaintiff Jane Doe 12 also received a letter   a calculated

      move intended to intimidate and silence her daughter, who was still in the grips of Raniere and

      his DOS First-Line Masters. In fact, it was many months before Jane Doe 12 mustered the

      courage necessary to leave.

               796.   Shortly after the wave of threatening letters were delivered, when it became

      known that NXIVM was under investigation by the FBI, Raniere, Clare Bronfman, Lauren

      Salzman, Allison Mack, and several others fled the United States and went into hiding in

      Mexico. In March 2018 the Mexican Federal Police captured Raniere and turned him over to the

      FBI.

               797.   Understanding the potential criminal culpability that the exposure of DOS and



      silence Edmondson and the growing number of defectors by giving false statements concerning

      alleged hacking of computers and theft of NXIVM property to the Vancouver Police

      Department, thereby instigating a criminal investigation of Edmondson and two other people,

      which Clare Bronfman and the other Defendants intended to prevent and obstruct them and other

      defectors from speaking to authorities and others.

               798.

      escaping; the end of the Enterprise was coming.

                                    Criminal Investigation and Charges

               799.   The U.S. Department of Justice conducted a criminal investigation into NXIVM.

               800.   On April 19, 2018, a three-count indictment was unsealed in this District,

      {00207518 }
                                                      147
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 149 of 190 PageID #:
                                    13554




      charging Defendants Raniere and Mack with (i) sex trafficking in violation of 18 U.S.C. §§

      1591(a)(l), 1591(a)(2) and 1591(b)(1), (ii) sex trafficking conspiracy in violation of 18 U.S.C. §§

      1589 (a)(2) and 1589 (a)(4), and (iii) conspiracy to commit forced labor in violation of 18 U.S.C.

      §§ 1589 (a)(2) and 1589 (a)(4).

               801.   On July 23, 2018, a superseding seven-count indictment was unsealed in this

      District, charging Defendants Raniere, Clare Bronfman, Mack, Kathy Russell, Nancy Salzman

      and Lauren Salzman with (i) racketeering conspiracy in violation of 18 U.S.C. § 1962 (c), (ii)

      forced labor conspiracy in violation of 18 U.S.C. § 1589 (a), (iii) wire fraud conspiracy in

      violation of 18 U.S.C. § 1343, (iv) sex trafficking conspiracy in violation of 18 U.S.C. 18 U.S.C.

      §§ 1591(a)(l) and 1591(a)(2), (v) sex trafficking in violation of 18 U.S.C. §§ 1591(a)(l),

      1591(a)(2) and 1591(b)(1), (vi) attempted sex trafficking in violation of 18 U.S.C. §§ 1591(a)(l)

      and 1591(a)(2), and (vii) conspiracy to commit identity theft in violation of 18 U.S.C. §

      1028(a)(7).

               802.   On March 13, Defendant Nancy Salzman pled guilty to one count of racketeering

      conspiracy, admitting to two predicate acts of conspiracy: (i) to commit identity theft, and (ii) to

      alter records for use in an official proceeding.

               803.   At the Plea Hearing, the government explained that if the criminal case were to

      proceed to trial, the DOJ would prove beyond a reasonable doubt that (i) between 2003 and

      March 2018, in this District and elsewhere, an enterprise existed, being an ongoing organization

      created for the common purpose of promoting Keith Raniere and recruiting others into the

      pyramid organizations he created, (ii) the enterprise so created engaged in various types of

      conduct that affected interstate and foreign commerce, (iii) Defendant Nancy Salzman was

      associated with or employed by the enterprise, and (iv) Defendant Nancy Salzman agreed to

      {00207518 }
                                                         148
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 150 of 190 PageID #:
                                    13555




      participate in the enterprise through a pattern of racketeering activity with the knowledge and

      intent that she and the other co-conspirators would commit at least two predicate acts in

      furtherance of the enterprise.

               804.   In making her guilty plea, Nancy Salzman stated:

                      Between 2005 and 2018, I agreed to join an enterprise comprised of people close
                      to Keith Raniere and agreed to participate in its affairs through a pattern of
                      racketeering activity. While doing so I was aware of and participated in some of
                      the criminal objectives of the enterprise which were jointly undertaken by its
                      members, including me, and I agreed that a conspirator would commit at least two
                      acts of racketeering in furtherance of the objectives of the enterprise.

                      Such objectives included agreeing that others would commit improper and, at
                      times, illegal invasions of privacy against perceived critics of NXIVM, the
                      company of which I was president, including computer hacking in their email
                      accounts and other acts of improper prying for the purpose of either trying to
                      achieve success in court litigation against those individuals or trying to stop them
                      from continuing to publicly criticize the organization. Such objectives also
                      included agreeing during discovery proceedings in a District of New Jersey civil
                      case to which NXIVM and I personally were parties, to have others alter
                      videotapes memorializing NXIVM classroom proceedings that we were required
                      to turn over to our adversaries. We agreed together that the recordings would be
                      edited to remove certain sections we did not want to turn over and to do so
                      without revealing our editing plans to such adversaries in knowing violation of the


               805.   On March 13, 2019, a Second Superseding Indictment was unsealed in this District,

      with an attached letter from the U.S. Attorney for this District outlining for the Court how this

      Second Superseding Indictment differed from the prior one. These differences included some

      minor adjustments to the counts and the dismissal of Nancy Salzman as a result of her guilty plea.

               806.   Three differences, however, were quite significant: (i) Defendants Raniere, Clare

      Bronfman, Allison Mack, Kathy Russell, and Lauren Salzman were charged with racketeering

      conspiracy, and Raniere, Clare Bronfman, Mack, and Lauren Salzman were charged with

      racketeering; (ii) four additional predicate racketeering acts were added, including two acts of

      sexual exploitation of a child, in violation of 18 U.S.C. § 2251(a); one act of possession of child
      {00207518 }
                                                      149
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 151 of 190 PageID #:
                                    13556




      pornography, in violation of 18 U.S.C. § 2252(a); and one act of visa fraud, in violation of 18

      U.S.C. § 1546; and (iii) three additional counts were added, including two counts charging sexual

      exploitation of a child, and one count of possession of child pornography.

               807.   On March 25, 2019, Defendant Lauren Salzman pled guilty to Counts 1 and 2 of

      the Second Superseding Indictment, i.e. (i) racketeering conspiracy, and (ii) racketeering. She

      admitted committing racketeering acts 9, 10, and 13 of the Second Superseding Indictment, i.e.,

      (9) trafficking and document servitude; (10) state law extortion; and (13) forced labor.

               808.   In making her guilty plea, Lauren Salzman stated:

                      I committed the following acts.

                      On or about March 2010 through April 2012, I knowingly and intentionally
                      harbored Jane Doe 4, a woman whose identity is known to me, in a room in the
                      home in the Northern District of New York and threatened to deport Jane Doe 4
                      back to Mexico if she did not complete labor requested by myself and others.

                      On or about January 2017 through June 2017, within the Northern District of New
                      York and elsewhere, I was a member of a secret organization developed by
                      Nexium [sic] members that has been identified in the indictment as DOS.

                      Pursuant to my association in DOS, I knowingly and intentionally took and
                      withheld property from Jane Doe 6 and Jane Doe 11, two women who are known
                      to me and who were enrolled as lower-ranking DOS members.

                      This property was refer
                      of material or information that belonged to these lower-ranking DOS members
                      and which such lower-ranking DOS members would not want revealed because it
                      could be personally damaging or ruinous.

                      I induced Jane Doe 6 and Jane Doe 11 to deliver this collateral to me by instilling
                      in them a fear that if the property was not delivered, I could expose this collateral
                      which could have been embarrassing and personally damaging to themselves or
                      others if released.

                      From January 2017 to June 2017, within the Northern District of New York and
                      elsewhere, I knowingly and intentionally obtained the labor and services in the
                      form of acts of care from Jane Doe 6 and Jane Doe 11 who were lower-ranking
                      DOS members.

      {00207518 }
                                                        150
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 152 of 190 PageID #:
                                    13557




                      Acts of care included having these women perform services for me that would
                      have otherwise been compensable. I obtained these labor and services from Jane
                      Doe 6 and Jane Doe 11 by causing them to believe that if they did not perform
                      requested acts of care, then they could suffer serious harm. The serious harm in
                      this case would be the threat of the release of their collateral.

                      From January 2017 to June 2017, within the Eastern District of New York and
                      elsewhere, I knowingly and intentionally worked with others and devised a
                      scheme to make materially false representations and omissions regarding DOS in
                      order to obtain property from lower-ranking DOS members. Specifically, I
                                                 [sic] role as the head of DOS and characterized DOS
                      as                                                     [sic] was the head of this
                      organization.

                      The property obtained which was considered collateral included credit card
                      authorizations, sexually explicit photos and videos, and rights to assets and
                      property. Such property was transmitted in interstate and foreign commerce via
                      e-mail, telephone, text messages and telegram.

               809.   On April 8, 2019, Defendant Allison Mack pled guilty to Counts 1 and 2 of the

      Second Superseding Indictment, i.e. (i) racketeering conspiracy, and (ii) racketeering. She

      admitted committing racketeering acts 10, and 13 of the Second Superseding Indictment, i.e.,

      (10) state law extortion; and (13) forced labor.

               810.   In making her guilty plea, Allison Mack stated:

                      The goal of the enterprise that I joined was to further and promote the objectives
                      of Keith Raniere. Between August 2015 and April 2018, I was aware of and
                      participated in some of the criminal objectives of the enterprise, and I conspired
                      and agreed with others to commit certain racketeering in furtherance of this
                      enterprise.

                      Specifically, from in or about August 2015 through June 2017, within the
                      Northern District of New York, Eastern District New York and elsewhere, I was a
                      member of [a] secret society founded by, developed by, and ultimately led by

                      women to join DOS. As part of my association in DOS, I knowingly and
                      intentionally took and withheld property from Jane Doe 5 and Jane Doe 8, two
                      women who were known to me and who were involved as DOS members.

                      This property was referred to as collateral, which consisted of material or
                      information that belonged to these DOS members and which those DOS members
                      would not want revealed because it would be personally damaging or ruinous.
      {00207518 }
                                                         151
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 153 of 190 PageID #:
                                    13558




                      I encouraged Jane Doe 5 and Jane Doe 8 to deliver this collateral to me, through
                      my participation in a scheme that was designed to instill in them a fear that if the
                      property was not delivered, we would expose collateral previously given to the
                      organization, which could have been embarrassing and personally damaging to
                      themselves or others, if released.

                      From in or about October 2015 to June 2017, within the Northern District of New
                      York, the Eastern District of New York, and elsewhere, I knowingly and
                      intentionally obtained the labor and services in the form of so-called acts of care
                      from Jane Doe 5 and Jane Doe 8.

                      Acts of care included having these women perform services for me. I obtained
                      these labor and services from Jane Doe 5 and Jane Doe 8 through, among other
                      things, being part of a scheme, namely DOS, designed to make them believe that
                      if they did not perform the requested acts of care, they could suffer serious harm.
                      The serious harm in this case would be the specter of the release of their
                      collateral, which they had pledged in order to join the organization.

                      From October 2015 to June 2017, within the Eastern District of New York and
                      elsewhere, I knowingly and intentionally worked with others and devised a
                      scheme to make materially false representations and admissions regarding DOS in
                      order to obtain property from DOS members. Specifically, I concealed Keith

                      organization, knowing that Keith Raniere was the head of the organization.

                      The property obtained, which was considered collateral, included credit card
                      authorizations, false accusations against family members and friends, explicit
                      photos and videos, and rights to    assets and property. The collateral that I just
                      described was transmitted in interstate and foreign commerce via e-mail,
                      telephone text messages, and telegram.

               811.   On April 19, 2019, Defendant Clare Bronfman pleaded guilty to two counts

      contained in an accompanying superseding information, (i) conspiracy to conceal and harbor

      illegal aliens for financial gain, and (ii) fraudulent use of identification.

               812.   In making her guilty plea, Clare Bronfman stated:

                      Between approximately October 2015 and January 2018, along with others, I did
                      harbor an individual who I knew had remained in the United States in violation of
                      the law. I substantially facilitated her to live and work in our country in a way
                      that would be undetected, and I was wrong. She did work for me and businesses I
                      was affiliated with, so her work was a financial benefit to me.

      {00207518 }
                                                        152
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 154 of 190 PageID #:
                                    13559




                      passed away.

                      Between approximately November 2016 and March 2018, I knowingly facilitated


                      than a thousand dollars.

                      My office and I handled the logistics of payment of the credit card bill from the
                      bank account, and the person using the credit card did not intend to pay taxes on
                      the income received in the form of payment for goods purchased on the credit
                      card.

               813.   On April 19, 2019, Defendant Kathy Russell pleaded guilty to one count

      contained in an accompanying superseding information, Visa fraud.

               814.   In making her guilty plea, Kathy Russell stated:

                      On or about February 2014, I knowingly and intentionally presented a document
                      to the United States Consulate in Mexico that contained false statements,
                      specifically in support of a TN visa . . . [f]or Loretta Garza Davila.

                      I submitted the document that I knew contained materially false statements



                      management consultant at NXIVM Corporation and stated she would provide
                      advice on strategic marketing needs of NXIVM.

                      While Miss Garza did perform some of the duties described in the letter, she spent
                      most of her time developing and running a separate company called Rainbow
                      Cultural Gardens.

                                                   *         *     *

                      I knew Miss Garza worked for Rainbow Cultural Gardens, but I submitted a letter
                      on her behalf that intentionally omitted that fact.

                      I also knew that Miss Garza was not keeping the full amount of the salary listed in
                      that letter. The letter that I submitted was required to be filed by the immigration
                      laws.

               815.   The criminal case against Defendant Keith Raniere, the commander-in-chief of

      the Enterprise, began on May 7, 2019. Defendant Sara Bronfman attempted to obstruct or
      {00207518 }
                                                       153
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 155 of 190 PageID #:
                                    13560




      interfere with the trial by employing false pretenses and promises of money to entice a critical

      witness, John Doe 8,

      criminal trial. The witness refused to comply with Sara                  scheme.

               816.     After a six-week trial, on June 19, 2019 the jury delivered its verdict in under five

      hours. It convicted Raniere on all seven counts: (i) racketeering conspiracy, (ii) racketeering,

      (iii) forced labor conspiracy, (iv) wire fraud conspiracy, (v) sex trafficking conspiracy, (vi) sex

      trafficking, and (vii) attempted sex trafficking, all involving actions taken in his capacity as the

      head of NXIVM and its affiliated entities. He faces possible life imprisonment.

               817.     The jury also found that Raniere was guilty of perpetrating the following RICO

      predicate acts:

                        a.     Racketeering Act 1A: Conspiracy to Commit Identity Theft #1

                        b.     Racketeering Act 1B: Conspiracy to Unlawfully Possess Identification
                               Document

                        c.     Racketeering Act 2: Sexual Exploitation of a Child #1

                        d.     Racketeering Act 3: Sexual Exploitation of a Child #2

                        e.     Racketeering Act 4: Possession of Child Pornography

                        f.     Racketeering Act 5A: Conspiracy to Commit Identity Theft #2

                        g.     Racketeering Act 5B: Identity Theft #1

                        h.     Racketeering Act 5C: Identity Theft #2

                        i.     Racketeering Act 6: Conspiracy to Alter Records for Use in an Official
                               Proceeding

                        j.     Racketeering Act 7: Conspiracy to Commit Identity Theft #3

                        k.     Racketeering Act 8A: Trafficking for Labor and Services

                        l.     Racketeering Act 8B: Document Servitude

      {00207518 }
                                                         154
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 156 of 190 PageID #:
                                    13561




                      m.     Racketeering Act 9: Extortion

                      n.     Racketeering Act 10A: Sex Trafficking

                      o.     Racketeering Act 10B: Forced Labor

                      p.     Racketeering Act 11: Conspiracy to Commit Identity Theft #4

               818.   All the defendants in the criminal proceeding are awaiting sentencing.




      {00207518 }
                                                     155
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 157 of 190 PageID #:
                                    13562




                    CLAIMS UNDER THE RACKETEER INFLUENCED AND CORRUPT
                                    ORGANIZATIONS ACT

                                                   COUNT I

          RACKETEER INFLUENCED AND CORRUPT ORGANIZATIONS ACT (RICO) -
            18 U.S.C. § 1962(c) (against all Individual Defendants on behalf of all Plaintiffs)

               819.    Plaintiffs reallege and incorporate by reference each of the foregoing paragraphs

      of this Complaint.

               820.    The Individual Defendants conspired to operate and operated a racketeering

      Enterprise. Through this racketeering Enterprise, they operated a pyramid scheme, physically

      and psychologically abused people, and engaged in, among other criminal acts: (i) mail fraud and

      wire fraud, bilking Plaintiffs and others out of large sums of money, (ii) forced labor and



               821.    Over time, Defendants established dozens of entities and groups through which

      the Enterprise could affect its scheme, achieve its objectives, and engage in the myriad predicate

      racketeering acts and other wrongdoing alleged herein. The Enterprise was separate and apart

      from any one or group of these entities, each of which had a separate legal existence and served

      an independent business purpose.

               822.    Defendants knew they were managing and operating a racketeering Enterprise

      that destroyed hundreds of lives while Defendants enriched and aggrandized themselves,

      maintaining a highly abusive environment that enabled Defendants to manipulate and coerce

      members into doing as Defendants commanded, for both financial and psychological gain.

               823.

      1962(c).

               824.    Each Individual Defendant is a person within the meaning of 18 U.S.C. § 1961(3)

      {00207518 }
                                                       156
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 158 of 190 PageID #:
                                    13563




      who conducted or participated, directly or indirectly, in the conduct, operation, and management



      1962(c).

               825.   The Individual Defendants and their named and unnamed co-conspirators

      constitute an association-in-fact enterprise within the meaning of 18 U.S.C. §§ 1961 (4) and l962

      (c), referred to in the Complaint as the Enterprise or NXIVM. Each of the Individual Defendants

      participated in the operation or management of the Enterprise.

               826.

      monetarily and psychologically) at the expense of Plaintiffs and many other victims. The

      scheme was accomplished through the commission of numerous and continuous acts of

      racketeering activity targeting Plaintiffs and many other people.

               827.   The Individual Defendants committed and conspired to commit multiple, related

      acts of racketeering activity that spanned decades in order to fulfill the purpose of the Enterprise,

      to hold dominion over the members of NXIVM for both financial and psychological gain.

               828.   The Individual Defendants committed and conspired to commit the following

      racketeering activity: (i) conspiring to and subjecting Plaintiffs and other people to a condition of

      peonage in violation of 18 U.S.C. § 1581; (ii) conspiring to and providing and obtaining the

      services of Plaintiffs and other people by means of force, threats of force, physical restraint, and

      threats of physical restraint in violation of 18 U.S.C. § 1589; (iii) conspiring to and recruiting,

      harboring, transporting, providing, or obtaining by various means the labor or services of

      Plaintiffs and other people in violation of 18 U.S.C. § 1589; (iv) conspiring to and recruiting,

      enticing, harboring, transporting, providing, obtaining, maintaining, or soliciting Plaintiffs and

      other people, knowing or in reckless disregard of the fact that force, threats of force, fraud or

      {00207518 }
                                                       157
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 159 of 190 PageID #:
                                    13564




      coercion were used to have them engage in commercial sex acts in violation of 18 U.S.C. § 1591;

      (v) extortion; (vi) tampering with a witness, victim, or an informant in violation of 18 U.S.C. §

      1512; (vii) retaliating against a witness, victim, or an informant in violation of 18 U.S.C. § 1513,

      and (viii) conspiring to and by carrying out an ongoing scheme to defraud or to obtain money or

      property by means of false or fraudulent pretenses, representations or promises through an

      unlawful pyramid scheme in which it was reasonably foreseeable that the mails and wires would

      be used to execute and further the scheme and which were in fact used to further and execute the

      scheme, or would be used incidental to an essential part of the scheme, in violation of 18 U.S.C.

      §§ 1341 and 1343.

               829.   As described in the foregoing paragraphs of this Complaint, the Enterprise was

      operated through the racketeering acts described above and fraud, blackmail and intimidation, to

      (i) obtain tens and even hundreds of thousands of dollars from Plaintiffs and other people for an

      ever-proliferating universe of programs and alleged business or career opportunities as part of a

      high-pressure, unlawful pyramid scheme, (ii) coerce, intimidate, and fraudulently induce

      Plaintiffs and others into performing unpaid labor for NXIVM and/or unpaid personal services

      for the Individual Defendants, including commercial sex acts, and (iii) harass, threaten, extort,

      and blackmail victims in order to prevent the reporting, disclosure, or prosecution of the

      members of the Enterprise and their activities.

               830.   The Individual Defendants and their co-conspirators organized their Enterprise

      into a cohesive group with specific and assigned responsibilities and a command structure,

      operating in the United States, Canada and Mexico, funded primarily from the United States,

      directed mainly from the United States, with proceeds of the racketeering acts directed to and

      paid in the United States. Over the years the Individual Defendants grew their scheme and the

      {00207518 }
                                                        158
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 160 of 190 PageID #:
                                    13565




      Enterprise, recruiting new members to their operation, and expanding the scope and nature of

      their activities. While the organization and scope of the Enterprise has evolved over time, and its

      members may have held different roles at different times, the Enterprise has been structured by

      the Defendants to operate as a unit in order to accomplish the goals of their criminal scheme.

               831.   At all relevant times, the Enterprise was engaged in, and its activities affected

      interstate and foreign commerce within the meaning of 18 U.S.C. § l962(c).

                         Mail and Wire Fraud in Violation of 18 U.S.C. §§ 1341, 1343

               832.   As alleged above, the Individual Defendants engaged in an illegal pyramid

      scheme in order to defraud Plaintiffs and others into paying for programs that were falsely

      represented as being scientific, patent-pending technology that would lead to a more lucrative

      and satisfying c

      serious problems. In fact, unlike what was falsely represented, the programs were not scientific,

      patent-pending technology that would lead to a more lucrative and satisfying career path and

      fulfillment in life and would not

      money obtained from the Plaintiffs and others was intended to and was in fact used for unlawful

      purposes including to illegally enrich the Individual Defendants, the unauthorized practice of

      psychotherapies, dangerous human experiments, and trafficking in persons in violation of U.S.

                                   fraudulent pyramid scheme caused each Plaintiff to suffer economic

      losses in the form of money they paid in exchange for what they were intentionally misled to

      believe was a scientific, patent-pending technology program that would lead to a more lucrative



      serious problems.

               833.   In furtherance of their scheme or artifice to defraud, and as described herein, the

      {00207518 }
                                                       159
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 161 of 190 PageID #:
                                    13566




      Individual Defendants transmitted, or caused to be transmitted, by means of wire communication

      in interstate or foreign commerce, writings, signs, signals, pictures, and sounds, and also caused

      matters and things to be placed in a post office or authorized depository, or deposited or caused

      to be deposited matters or things to be sent or delivered by a private or commercial interstate

      carrier. Individual Defendants either used the mails and wires in furtherance of the scheme or

      artifice to defraud, instructed others to do so, understood that use of the mails and wires would

      follow in the ordinary course of business, or could reasonably foresee that the mails and wires

      would be used. The use of the mails and wires included, but were not limited to, the following:

                      a.     emails and text messages incorporating false and misleading statements

      regarding NXIVM and the programs;

                      b.     wirings and/or mailings between and among the Individual Defendants

      concerning NXIVM;

                      c.     the transfer of money from Plaintiffs and others to, for example, pay for

      programs promoted, operated, or managed by the Enterprise and the Individual Defendants;

                      d.     the transfer of funds between and among the Individual Defendants, with

      the intent that the funds be used to promote the activities of the Enterprise;

                      e.     communications directed toward U.S. state and federal government

      officials and regulators incorporating false and misleading statements; and

                      f.     electronic filing and service of court papers containing false and

      misleading statements.

               834.   The Individual Defendants participated in the scheme or artifice to defraud

      knowingly, willfully, and with the specific intent to deceive and/or defraud Plaintiffs into paying

      for NXIVM programs. The Individual Defendants knowingly and intentionally caused

      {00207518 }
                                                       160
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 162 of 190 PageID #:
                                    13567




      statements that they knew to be false or misleading to be disseminated to the Plaintiffs and others

      who paid for the programs, the general public, to the media, and to multiple state and federal

      agencies and federal courts, with the intent that those statements be believed.

               835.

      violations of 18 U.S.C. § 1962(c). Plaintiffs reasonably relied on false and misleading

      statements regarding the programs in providing money directly or indirectly to the Enterprise and

      the Individual Defendants and in addition false statements have been relied on by U.S. courts and

      U.S. state and federal government agencies that caused monetary injury to Plaintiffs.

                                                   COUNT II

           RACKETEER INFLUENCED AND CORRUPT ORGANIZATIONS ACT (RICO)
                               CONSPIRACY - 18 U.S.C. § 1962(d)
                  (against all Individual Defendants on behalf of all Plaintiffs)

               836.   Plaintiffs reallege and incorporate by reference each of the foregoing paragraphs

      of this Complaint.

               837.   Each of the Individual Defendants agreed to conduct or to participate in the

      conduct of the affairs of the Enterprise and that they or others would commit at least two

      racketeering acts within a ten year period as set forth above, which included: (i) conspiring to

      and subjecting Plaintiffs and other people to a condition of peonage in violation of 18 U.S.C. §

      1581; (ii) conspiring to and providing and obtaining the services of Plaintiffs and other people by

      means of force, threats of force, physical restraint, and threats of physical restraint in violation of

      18 U.S.C. § 1589; (iii) conspiring to and recruiting, harboring, transporting, providing, or

      obtaining by various means the labor or services of Plaintiffs and other people in violation of 18

      U.S.C. § 1589; (iv) recruiting, enticing, harboring, transporting, providing, obtaining,

      maintaining, or soliciting Plaintiffs and other people, knowing or in reckless disregard of the fact

      {00207518 }
                                                       161
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 163 of 190 PageID #:
                                    13568




      that force, threats of force, fraud or coercion were used to have them engage in commercial sex

      acts in violation of 18 U.S.C. § 1591, (v) extortion; (vi) tampering with a witness, victim, or an

      informant in violation of 18 U.S.C. § 1512; (vii) retaliating against a witness, victim, or an

      informant in violation of 18 U.S.C. § 1513, and (viii) conspiring to and by carrying out an

      ongoing scheme to defraud or to obtain money or property by means of false or fraudulent

      pretenses, representations or promises through an unlawful pyramid scheme in which it was

      reasonably foreseeable that the mails and wires would be used to execute and further the scheme

      and which were in fact used to further and execute the scheme, or would be used incidental to an

      essential part of the scheme, in violation of 18 U.S.C. §§ 1341 and 1343.

               838.

      violation of 18 U.S.C. § 1962(d). Plaintiffs reasonably relied on false and misleading statements

      regarding the programs in providing money directly or indirectly to the Enterprise and the

      Individual Defendants and in addition false statements have been relied on by U.S. courts and

      U.S. state and federal government agencies that caused monetary injury to Plaintiffs.




      {00207518 }
                                                      162
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 164 of 190 PageID #:
                                    13569




                                     CLAIMS UNDER 18 U.S.C. § 1595

                                                 COUNT III

                              THE 18 U.S.C. § 1595 VENTURE, INCLUDING:

        (A) SEX TRAFFICKING 18 U.S.C. § 1591, CONSPIRACY TO VIOLATE 18 U.S.C. §
         1591, and 18 U.S.C. § 1593A, BENEFITTING FROM SEX TRAFFICKING (against all
       Defendants on behalf of Plaintiffs Jane Doe 1, Sarah Edmondson, Jane Doe 2, Jane Doe 3,
       Jane Doe 4, Jane Doe 5, Jane Doe 6, Jane Doe 7, Jane Doe 8, Jane Doe 9, Jane Doe 10, Jane
         Doe 11, Jane Doe 12, Jane Doe 13, Jane Doe 15, Jane Doe 16, Jane Doe 17, Jane Doe 18,
        Jane Doe 19, Jane Doe 20, Jane Doe 21, Jane Doe 23, Jane Doe 25, Jane Doe 26, Jane Doe
        27, Jane Doe 28, Jane Doe 29, Jane Doe 30, Jane Doe 31, Jane Doe 32, Jane Doe 33, Jane
         Doe 34, Jane Doe 36, Jane Doe 39, Jane Doe 41, Jane Doe 42, Jane Doe 43, Jane Doe 44,
        Jane Doe 45, Jane Doe 47, Jane Doe 48, Jane Doe 50, Jane Doe 51, Jane Doe 52, Jane Doe
         53, Jane Doe 54, Jane Doe 55, Jane Doe 56, Jane Doe 58, Jane Doe 59 and Jane Doe 60);

       (B) FORCED LABOR 18 U.S.C. § 1589, CONSPIRACY TO VIOLATE 18 U.S.C. § 1589,
                and 18 U.S.C. § 1593A, BENEFITTING FROM FORCED LABOR
                        (against all Defendants on behalf of all Plaintiffs);

              (C) HUMAN TRAFFICKING 18 U.S.C. § 1590, CONSPIRACY TO VIOLATE 18
            U.S.C. § 1590, and 18 U.S.C. § 1593A, BENEFITTING FROM FORCED LABOR
                            (against all Defendants on behalf of all Plaintiffs);

                    (D) PEONAGE 18 U.S.C. § 1581, CONSPIRACY TO VIOLATE 18 U.S.C. §
                      1581, and 18 U.S.C. § 1593A, BENEFITTING FROM PEONAGE
                            (against all Defendants on behalf of all Plaintiffs); and

                    (E) UNLAWFUL CONDUCT WITH RESPECT TO DOCUMENTS IN
       FURTHERANCE OF TRAFFICKING, PEONAGE, OR FORCED LABOR 18 U.S.C. §
             1592, CONSPIRACY TO VIOLATE 18 U.S.C. § 1592, and 18 U.S.C. § 1593A,
       BENEFITTING FROM UNLAWFUL CONDUCT WITH RESPECT TO DOCUMENTS
        (against Defendants Keith Raniere, Clare Bronfman, Lauren Salzman, Nancy Salzman,
                Karen Unterreiner and Kathy Russell on behalf of Plaintiff Jane Doe 1 )

               839.    As set forth in this Complaint, the Individual Defendants, through the NXIVM

      Venture, Enterprise, and conspiracy, perpetrated crimes and other illegal actions against

      Plaintiffs, who suffered injuries and damages as a result. Among the crimes were those for

      which 18 U.S.C. § 1595 provides the victims a private right of action against the perpetrators of

      violations of 18 U.S.C. §§ 1591, 1589, 1590, 1581 and 1592, those who joined with them in the
      {00207518 }
                                                     163
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 165 of 190 PageID #:
                                    13570




      Venture and conspiracy to engage in such violations, and those who, in violation of 18 U.S.C. §

      1593A, participated and knowingly benefitted from the Venture and conspiracy, knowing or in

      reckless disregard of the fact that the V

      commission of these crimes also constitute predicate acts of racketeering in connection with the

      Defendants operation of the RICO Enterprise.


                                            (A)     Sex Trafficking

               840.   Plaintiffs reallege and incorporate by reference each of the foregoing paragraphs

      of this Complaint.

               841.   In connection with the 18 U.S.C. § 1595 conspiracy and Venture/Enterprise, the

      Defendants engaged in, participated in, and conspired with each other and with their unnamed

      co-conspirators, both known and unknown, to engage in violations of 18 U.S.C. §§ 1591 and

      1593A. Each Defendant joined the conspiracy and Venture/Enterprise knowing and agreeing

      that at least one co-conspirator would engage in at least one overt act in furtherance of the

      conspiracy and Venture/Enterprise.

               842.   The Defendants, individually and together, affecting interstate or foreign

      commerce and within the territorial jurisdiction of the United States, conspired to and recruited,

      enticed, harbored, transported, provided, obtained, maintained, and solicited Plaintiffs, knowing

      or in reckless disregard of the fact that force, threats of force, fraud, and/or coercion were used to

      cause Plaintiffs to engage in commercial sex acts.

               843.   Defendants and their co-conspirators engaged in overt acts taken in furtherance of

      the conspiracy and Venture/Enterprise reasonably foreseeable to each Defendant, including:

      causing Plaintiffs to become severely sleep-deprived; imposing severe caloric restrictions on


      {00207518 }
                                                       164
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 166 of 190 PageID #:
                                    13571




      punished if they failed to follow directives; verbal and physical abuse; the collection of

      collateral, the release of which would cause a victim and/or persons close to the victim to

      experience serious shame, embarrassment, humiliation or other harm; falsely and intentionally

                                                                                -only group in which

      Raniere had no role when, in fact, Raniere created and ran DOS; falsely and intentionally

      misrepresenting to the exo/eso Plaintiffs that exo/eso was a bona fide income-generating career

      path when, in fact, it was not and one of the primary purposes of exo/eso was to recruit and

      groom women f



      trafficking.

               844.   The Defendants, individually and together, obstructed and attempted to obstruct,

      and interfered and attempted to interfere, with the enforcement of 18 U.S.C. §

      1591. Specifically, Defendants Raniere, and Clare Bronfman, along with others in the United

      States and Mexico, by false pretenses caused certain law enforcement agencies to open

      investigations on, and caused certain attorneys to send letters to, victims and witnesses including

      Plaintiffs Sarah Edmondson, Jane Doe 2, Jane Doe 3, Jane Doe 4, Jane Doe 5, Jane Doe 19, Jane

      Doe 23, John Doe 2 and Toni Natalie, threatening them with criminal prosecutions and civil

      legal actions in order to silence and intimidate them so that they would not report to or cooperate



               845.   Additionally, Defendant Sara Bronfman attempted to further obstruct or interfere

      with the enforcement of 18 U.S.C. § 1591 by using false pretenses and promises of money to

      entice a critical witness, John Doe 8, to leave and remain outside of the United States during the

      period of the Raniere Trial, in violation of 18 U.S.C. § 1591(d).

      {00207518 }
                                                      165
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 167 of 190 PageID #:
                                    13572




               846.     The Defendants, individually and together, participated in the conspiracy and

      Venture/Enterprise, knowing or in reckless disregard of the fact that the conspiracy and

      Venture/Enterprise was engaged in violations of 18 U.S.C. § 1591, and they benefitted from their

      participation in the conspiracy and Venture/Enterprise financially and by receiving other things

      of value including personal services, enhanced status and power within the community, and they

      further believed that by perpetrating the acts alleged herein that they would achieve greater status

      and power worldwide, and psychologically, from their participation in the conspiracy and

      Venture/Enterprise and their myriad illegal acts in connection with the sex trafficking activity

      alleged herein.

               847.

      and 1593A, Plaintiffs have suffered damages recoverable under 18 U.S.C. § 1595.

                                              (B)     Forced Labor

               848.     Plaintiffs reallege and incorporate by reference each of the foregoing paragraphs

      of this Complaint.

               849.     In connection with the 18 U.S.C. § 1595 Venture, the Defendants engaged in,

      participated in, and conspired with each other and their unnamed co-conspirators, both known

      and unknown, to engage in forced labor in violation of 18 U.S.C. §§ 1589 and 1593A. Each

      Defendant joined the conspiracy and Venture/Enterprise knowing and agreeing that at least one

      co-conspirator would engage in at least one overt act in furtherance of the conspiracy and the

      Venture/Enterprise.

               850.     The Defendants, individually and together, conspired to and knowingly provided

      and obtained the labor and services of Plaintiffs by any one of, or by any combination of, the

      following means: by means of force, threats of force, physical restraint, and threats of physical

      {00207518 }
                                                        166
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 168 of 190 PageID #:
                                    13573




      restraint; by means of serious harm and threats of serious harm, including psychological,

      financial, and reputational harm to Plaintiffs or persons close to Plaintiffs, sufficiently serious to

      coerce Plaintiffs into performing and continuing to perform the labor and services; by means of

      abuse or threatened abuse of law or legal process including the use of, and threats of, fraudulent

      criminal complaints, vexatious civil litigation, and immigration fraud; and by means of a scheme,

      plan, or pattern intended to cause Plaintiffs to believe that, if that Plaintiffs did not perform such

      labor or services, that Plaintiffs or other persons would suffer serious harm or physical restraint.

               851.   The Defendants, individually and together, participated in the conspiracy and

      Venture/Enterprise, knowing or in reckless disregard of the fact that the conspiracy and

      Venture/Enterprise was engaged in violations 18 U.S.C. § 1589, and they benefitted from their

      participation in the conspiracy and Venture/Enterprise financially and by receiving other things

      of value including valuable personal services, enhanced status and power within the community,

      and they further believed that by perpetrating the acts alleged herein that they would achieve

      greater status and power worldwide, and psychologically, from their participation in the

      conspiracy and Venture/Enterprise and their myriad illegal acts in connection with the forced

      labor activity alleged herein.

               852.

      and 1593A, Plaintiffs have suffered damages recoverable under 18 U.S.C. § 1595.

                                          (C)     Human Trafficking

               853.   Plaintiffs reallege and incorporate by reference each of the foregoing paragraphs

      of this Complaint.

               854.   In connection with the 18 U.S.C. § 1595 Venture, the Defendants engaged in,

      participated in, and conspired with each other and their unnamed co-conspirators, both known

      {00207518 }
                                                       167
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 169 of 190 PageID #:
                                    13574




      and unknown, to engage in human trafficking in violation of 18 U.S.C. §§ 1590 and 1593A.

      Each Defendant joined the conspiracy and Venture/Enterprise knowing and agreeing that at least

      one co-conspirator would engage in at least one overt act in furtherance of the conspiracy and

      Venture/Enterprise.

               855.   The Defendants, individually and together, knowingly conspired to and recruited,

      harbored, transported, provided, or obtained by various means, Plaintiffs for labor or services in

      violation of 18 U.S.C. §§ 1581, 1589 and 1595, which is itself a violation of 18 U.S.C. § 1590.

      The Defendants, individually and together, obstructed and attempted to obstruct, and interfered

      and attempted to interfere, with the enforcement of 18 U.S.C. § 1590. Specifically, Defendants

      Raniere and Clare Bronfman, along with others in the United States and Mexico, by false

      pretenses caused certain law enforcement agencies to open investigations on, and caused certain

      attorneys to send letters to, victims and witnesses including Plaintiffs Jane Doe 2, Jane Doe 3,

      Jane Doe 5, Jane Doe 19, Sarah Edmondson and Toni Natalie, threatening them with criminal

      prosecutions and civil legal actions in order to silence and intimidate them so that they would not



               856.   Additionally, Defendant Sara Bronfman attempted to further obstruct or interfere

      with the enforcement of 18 U.S.C. § 1590 by using false pretenses and promises of money to

      entice a critical witness, John Doe 8, to leave and remain outside of the United States during the

      period of the Raniere Trial.

               857.   The Defendants, individually and together, participated in the conspiracy and

      Venture/Enterprise, knowing or in reckless disregard of the fact that the conspiracy and

      Venture/Enterprise was engaged in violations 18 U.S.C. § 1590, and they benefitted from their

      participation in the conspiracy and Venture/Enterprise financially and by receiving other things

      {00207518 }
                                                     168
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 170 of 190 PageID #:
                                    13575




      of value including valuable personal services, and enhanced status and power within the

      community, and they further believed that by perpetrating the acts alleged herein that they would

      achieve greater status and power worldwide, and psychologically, from their participation in the

      conspiracy and Venture/Enterprise and their myriad illegal acts in connection with the human

      trafficking activity alleged herein.

               858.   As a direct and proximate re

      and 1593A, Plaintiffs have suffered damages recoverable under 18 U.S.C. § 1595.

                                               (D)     Peonage

               859.   Plaintiffs reallege and incorporate by reference each of the foregoing paragraphs

      of this Complaint.

               860.   In connection with the 18 U.S.C. § 1595 Venture, the Defendants engaged in,

      participated in, and conspired with each other and their unnamed co-conspirators, both known

      and unknown, to engage in peonage in violation of 18 U.S.C. §§ 1581 and 1593A. Each

      Defendant joined the conspiracy and Venture/Enterprise knowing and agreeing that at least one

      co-conspirator would engage in at least one overt act in furtherance of the conspiracy and

      Venture/Enterprise.

               861.   The Defendants, individually and together, conspired to and held Plaintiffs in a

      condition of peonage in violation of 18 U.S.C. § 1581.

               862.   The Defendants, individually and together, obstructed and attempted to obstruct

      the enforcement of 18 U.S.C. § 1581.

               863.   Additionally, Defendant Sara Bronfman attempted to further obstruct or interfere

      with the enforcement of 18 U.S.C. § 1581 by using false pretenses and promises of money to

      entice a critical witness, John Doe 8, to leave and remain outside of the United States during the

      {00207518 }
                                                      169
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 171 of 190 PageID #:
                                    13576




      period of the Raniere Trial.

                864.   The Defendants, individually and together, participated in the conspiracy and

      Venture/Enterprise, knowing or in reckless disregard of the fact that the Venture/Enterprise was

      engaged in violations 18 U.S.C. § 1591, and they benefitted from their participation in the

      conspiracy and Venture/Enterprise financially and by receiving other things of value including

      valuable personal services and enhanced status and power within the community, and they

      further believed that by perpetrating the acts alleged herein that they would achieve greater status

      and power worldwide, and psychologically, from their participation in the conspiracy and

      Venture/Enterprise and their myriad illegal acts in connection with the peonage activity alleged

      herein.

                865.

      and 1593A, Plaintiffs have suffered damages recoverable under 18 U.S.C. § 1595.

                (E)    Unlawful Conduct With Respect to Documents in Furtherance of
                       Trafficking, Peonage, or Forced Labor

                866.   Plaintiffs reallege and incorporate by reference each of the foregoing paragraphs

      of this Complaint.

                867.   In connection with the 18 U.S.C. § 1595 Venture, the Defendants engaged in,

      participated in, and conspired with each other and their unnamed co-conspirators, both known

      and unknown, to engage in an unlawful conduct with respect to documents in furtherance of the

      trafficking, peonage, and forced labor conspiracy and Venture/Enterprise in violation of 18

      U.S.C. §§ 1582 and 1593A. Each Defendant joined the conspiracy and Venture/Enterprise

      knowing and agreeing that at least one co-conspirator would engage in at least one overt act in

      furtherance of the conspiracy and Venture/Enterprise.

                868.   The Defendants, individually and together, conspired to and knowingly destroyed,
      {00207518 }
                                                       170
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 172 of 190 PageID #:
                                    13577




      concealed, removed, confiscated, or possessed an actual or purported passport or other

      immigration document in the course of a violation 18 U.S.C. §§ 1581, 1589, 1590, or 1591, with

      intent to violate 18 U.S.C. §§ 1581, 1589, 1590, or 1591, or to prevent or restrict or to attempt to



      maintain the labor or services of that person.

               869.   The Defendants, individually and together, obstructed and attempted to obstruct

      the enforcement of 18 U.S.C. § 1581.

               870.

      and 1593A, Plaintiff has suffered damages recoverable under 18 U.S.C. § 1595.

                                           STATE LAW CLAIMS

                                                 COUNT IV

        NEGLIGENCE PER SE - Unauthorized Practice of Counseling Professions/Aiding and
       Abetting the Unauthorized Practice of the Counseling Professions and Conspiracy/Acting
                                              in Concert
                          (against all Defendants on behalf of all Plaintiffs)

               871.   New York State law imposes on all persons a legal duty to obtain a license from

      the State before engaging in the practices of psychology, psychoanalysis and mental health



                                                       8405 [2], 8402 [2]). Engaging in the unauthorized




      (NY Education Law s. 6512). The laws that govern the Licensed Professions were enacted to

      protect the safety and welfare of persons seeking help to overcome psychological and emotional

      difficulties and disorders.

               872.   Prior to 2003, New York law regarding psychology was
      {00207518 }
                                                        171
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 173 of 190 PageID #:
                                    13578




      licensed by the state, but did not address the practice of psychology, thereby implicitly

      permitting persons to practice psychology so long as they did not use the title of psychologist.

      There was also a proliferation of persons engaged in other counseling therapy practices that did

      not neatly fit within traditional definitions of psychology. These raised grave concerns that

      existing laws were failing to protect persons within the State from the safety risks posed by

      untrained, unqualified and unscrupulous counselors and therapists. In 2003, the New York State

      legislature amended the Education Law in two respects relevant to this action: (i) it expanded the

      statute governing psychology to prohibit not only the unauthorized use of the title of

                           also to prohibit any person from engaging in the practice of psychology

      without a license or other authorization, irrespective of what title that person adopted; and (ii) it

      further expanded the scope of the law to cover persons engaged in a wide range of other

      counseling therapy practices, imposing on them a similar duty to refrain from engaging in those

      practices without first receiving the education, training and licensure required by the new statute.

               873.   Thus, starting in 2003, every person engaged in counseling therapy practices,

      including without limitation the practices of psychology, psychoanalysis and mental health

      counseling in New York, must be authorized by the State. Such persons must satisfy rigorous,

      detailed education criteria, complete thousands of hours of training, and pass an official

      examination, among other things. Applicants for licensure must be persons of high moral

      character, and upon award of a license they must register with the State and submit to State

      oversight and regulations, violations of which will lead to disciplinary actions including

      suspension or revocation of their license, thereby losing their privilege to practice counseling

      therapies.

      {00207518 }
                                                       172
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 174 of 190 PageID #:
                                    13579




               874.    This statute thus protects persons seeking help with psychological and emotional

      difficulties by ensuring that they will receive that counseling or therapy from qualified,

      authorized persons. The statute also ensures that no person will unwittingly be subjected to such

      practices, because licensees are prohibited from practicing on any person absent fully informed

      consent, and persons lacking a license are prohibited from engaging in such practices at all. The

      statutes delegate responsibility for protecting the public to three interrelated bodies: the

                                                      , which ensures that only qualified persons engage

      in these practices through administration of examinations to applicants who demonstrate

      satisfaction of educational, training and other criteria prior to awarding licenses; the

                                      Office of the Professions, which promulgates and administers

      regulations governing these practices; and profession-specific boards, composed of persons

      experienced in the Licensed Professions who further oversee practitioners.

               875.    To further protect the public, these statutes extend beyond practitioners, and also

      govern (among others): (i) persons who and entities that provide education for counseling

      therapy; (ii) persons who and entities that provide training in counseling therapy; (iii) persons

      who and entities that supervise or oversee trainees; (iv) persons who and entities that employ

      practitioners or contract for their services; and (v) persons who and entities that offer or provide

      such services.

               876.    While there are exemptions from application of the licensing requirements

      available to certain persons and entities, those exemptions are restricted to persons and entities

      subject to oversight and regulation by other state-recognized bodies that impose duties of care

      similar to those imposed by the Education Laws and the rules and regulations associated with

      those laws. Such exemptions include, for example, licensed medical professionals and qualified

      {00207518 }
                                                       173
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 175 of 190 PageID #:
                                    13580




      pastoral counselors. However, even exempt persons are subject to many of these laws, rules and

      regulations, including prohibitions on training, supervising or overseeing persons learning to

      practice or practicing these professions unless all criteria are met concerning those providing the

      training, supervision or oversight and those receiving such training, supervision and oversight.

               877.   Thus, every person who is engaged in the practice of counseling therapies, or in

      the education, training, supervision, oversight, employment or contracting for services of such

      Licensed Professions, has a statutory duty of care to members of the public.

               878.   Defendants intentionally, knowingly, willingly, wantonly, recklessly, maliciously

      or negligently breached this statutory duty of care, aided and abetted, and acted in concert with

      respect to the breach, because they engaged in the aforementioned practices, and at no time were

      they licensed or otherwise authorized by the State to do so. Defendants, directly and indirectly,

      engaged in the unauthorized practice of psychology, psychoanalysis and/or mental health

      counseling, subjecting thousands of unwitting people, including many Plaintiffs in this action, to

      such practices, knowing or recklessly disregarding the risks of injury such practices presented to

      Plaintiffs and others. Defendants not only directly engaged in the unauthorized practice of

      psychology, psychoanalysis and/or mental health counseling, but they also created and taught a



      supervised, oversaw, facilitated and provided an organizational structure within which unwitting

      NXIVM members practiced psychology, psychoanalysis and/or mental health counseling on

      other unwitting members.

               879.   Defendants disguised the true nature of their undertaking, claiming to prospective

      members and members that they were merely offering a comprehensive system for ethical living

      and proclaiming that the system was scientific, replicable, and that the results were empirically

      {00207518 }
                                                      174
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 176 of 190 PageID #:
                                    13581




      measurable and had been so measured. Defendants knew that none of this was true. Defendants

      intentionally disqualified for NXIVM membership persons who practiced or were trained to

      practice counseling therapy, because such persons would recognize the true nature of

                                                                                             of care, and

      the risks inherent in such violations, and they could report or draw the attention of authorities

      delegated with the responsibility of overseeing and enforcing laws, rules and regulations

      governing such practices.

               880.                         the so-                                           consists of

      observing, evaluating, interpreting and modifying behavior for the purpose of preventing or

      eliminating what Defendants persuade and manipulate NXIVM members into believing to be

      symptomatic, maladaptive



      psychological testing and counseling; psychoanalysis; and psychotherapy. Defendants diagnose

      and purport to treat mental, nervous, emotional, cognitive or behavioral disorders, disabilities,

      ailments or illnesses, disorders of habit or conduct, and the psychological aspects of physical

      illness, accident, injury or disability. Defendants treat NXIVM members through techniques

      including counseling, psychotherapy, psychoanalysis, and other psychological interventions,

      including verbal and behavioral means and methods.

               881.

      includes the observation, description, evaluation and interpretation of dynamic unconscious

      mental processes that contribute to the formation of personality and behavior in order to identify

      and resolve unconscious psychic problems which affect interpersonal relationships and

      emotional development, to facilitate changes in personality and behavior through the use of

      {00207518 }
                                                      175
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 177 of 190 PageID #:
                                    13582




      verbal and nonverbal cognitive and emotional communication.

               882.   D

      treatment, modification or adjustment to disabilities, problems or disorders of behavior,

      character, development, emotion, personality or relationships by the use of verbal or behavioral

      methods with individuals, couples, families or groups in private, group and/or organized settings.

               883.

      behavioral or addictive disorders, and ailments, by the use of both verbal and behavioral methods

      of intervention in interpersonal relationships with the intent of assisting the persons to modify

      attitudes, thinking, affect and behavior which Defendants diagnosed as being intellectually,

      socially and emotionally maladaptive.

               884.   Defendants were required to be licensed by the State of New York in order to

      engage in the above-described practices, and they were required to be authorized by the State of

      New York to train, direct and supervise others who they in fact trained, directed and supervised

      to engage in such practices, despite having no licenses or other State authorization. In so doing,

      Defendants successfully evaded layers of comprehensive protections expressly intended by the

      legislature to increase public safety and welfare. By masquerading as philosophers and ethicists,

      adopting misleading and confusing terminology, employing a range of manipulation tactics,

      binding students with onerous non-disclosure agreements, and enforcing secrecy through

      pressure tactics and destructive abuses of the legal system, Defendants avoided detection for

      years, perversely convincing NXIVM members that their emotional struggles, psychological



      failings and that only by persevering within the NXIVM system       no matter how painful it was

      or how much they suffered     would they ever find relief from their suffering.

      {00207518 }
                                                      176
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 178 of 190 PageID #:
                                    13583




               885.   Far from providing relief, however, Defendants inflicted tremendous suffering on

      Plaintiffs and other NXIVM members. Defendants systematically abused and traumatized

      members, employing manipulative methods intended to prevent members from recognizing that



      system was causing, and not curing, their injuries, including without limitation traumatic stress

      disorders that can   and did take months, years, and even decades, after cessation of the source

      of the trauma to recognize, diagnose and begin to treat.

               886.   Emotional and psychological injuries arising out of traumatic experiences can

      result from single events, experiences in relatively compressed time periods, or more temporally

      diffuse experiences. Therapeutic failures    unsuccessful applications of psychotherapeutic

      modalities can traumatize clients, and one component of the intensive education and training

      prerequisites to licensure prepares counselors and therapists to be vigilant in identifying early

      warning signs because they are obligated to cease applying a method if a client begins to show

      indications of trauma. That therapy-induced trauma can then be addressed before determining if

      another treatment modality is more appropriate, and/or if the client should find another counselor

      or therapist. Therapists have tremendous responsibility in this regard because the process of

      traumatization can be subtle, temporally diffuse, and cumulative, and persons experiencing such

      traumatization cannot recognize that they are being injured while immersed in the experience,

      and often for many years after. The intimacy of the therapist-client relationship results in

      shifting interpersonal dynamics, with clients transferring to their therapists increasing authority

      and power; they place great trust in their therapists and rely on them to guide them through a

      process that can be extremely difficult and painful at times, understanding that they have given

      their consent to a person they believe to be experienced in applying methods that have been

      {00207518 }
                                                      177
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 179 of 190 PageID #:
                                    13584




      carefully explained to them, including truthful information concerning how well-tested, accepted

      and successful such methods are for assessing, evaluating and treating conditions and disorders.

               887.   Clients thus trust their therapists to do them no harm. They trust that no matter

      how painful and difficult the experience, they are being guided by capable hands on a path to

      wellness, enhanced well-being, happiness, healthier interpersonal relationships, improvements in

      problematic behaviors, reductions in self-doubt and unhealthy thoughts and thought patterns,

      increased self-esteem, and perhaps even greater success in life. They trust that even when they

      recall and recount past traumas, the process of which can itself cause re-traumatization, they are

      working within a safe space with a safe person whose only agenda is the careful application of

      tested methods, within the bounds of strict ethical constraints, vigilant to any signs of therapeutic

      failure, to help the clients heal.

               888.   The statutory duty of care imposed on persons who engage in the practice of

      counseling therapies thus includes, among other things, informed consent, application of tested

      methodologies in which the counselor or therapist has been educated, trained and qualified, acute

      sensitivity to shifting power dynamics and the increasing responsibility to be vigilant to signs of

      therapeutic failure, traumatization, re-traumatization, and cascading traumatic injuries, and strict

      adherence to rules designed to constrain potential and actual abuses of these intimate trust

      relations

      established to protect the public from the tremendous risks inherent in failures of practitioners to

      comply with their duties of care.

               889.   Defendants completely failed to comply with these statutory duties, intentionally

      designing and employing a perversely abusive psychotherapeutic system, knowing or

      consciously disregarding the high probability that members subjected to these abuses would be

      {00207518 }
                                                      178
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 180 of 190 PageID #:
                                    13585




      injured as a result. And many members, including Plaintiffs, were so injured, and their injuries




      mi



                                                                                      red from non-



      also were root causes of, exacerbating or impeding the healing of ailments students did recognize

                                                                e Disorder, and even cancer), and that



                                                                           -inflicted, and that therapeutic

      failures were likewise cause

      was necessary to endure their pain and suffering      and even to self-inflict more   in order to

                                                                                                 oods

      calculated to deceive unwitting members into continuing to subject themselves to deeper and

      deeper levels of systematic abuse, Plaintiffs would not have continued on that course, and they

      would have avoided or mitigated their injuries. But for the fact that the traumatic injuries

      suffered by Plaintiffs were of a nature that does not fully manifest in a recognizable and

      diagnosable form for lengthy periods of time after the source of the trauma is removed, Plaintiffs

      would have sooner discovered both their injuries and their cause. But for the fact that



      if they were mere chattel, spurring waves of news reporting and a massive federal criminal

      investigation that finally brought to light the true nature of NXIVM, Plaintiffs would not have

      {00207518 }
                                                      179
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 181 of 190 PageID #:
                                    13586




      understood the true nature of NXIVM, and would not have had reason to investigate whether

                                                                                                 s

      knowingly took advantage of the fact that temporally diffuse traumatic experiences can rarely be

      recognized while in the midst of those experiences in order to subject Plaintiffs and countless

      others unknowingly to a grand and malicious experiment in human psychology, and they

      successfully concealed their true designs for two decades before it all finally came to light.

               890.

                                                             duct.

               891.

      conspiring or acting in concert to violate such duties) constitute negligence per se, for which they



      violations of their statutory duties of care were intentional, knowing, willful, wanton, reckless

      and/or malicious, they are additionally liable to Plaintiffs for punitive damages, in amounts to be

      set by a jury.

                                                   COUNT V

                              MALICIOUS ABUSE OF LEGAL PROCESS
           (against Defendants Raniere, Clare Bronfman, Sara Bronfman, and Nancy Salzman
             on behalf of Plaintiffs Natalie, John Doe 2, Edmondson, Jane Doe 2, Jane Doe 3,
                                               and Jane Doe 5)

               892.    Plaintiffs reallege and incorporate by reference each of the foregoing paragraphs

      of this Complaint.

               893.    Defendants commenced dozens of meritless and frivolous civil actions against

      Plaintiffs. Defendants actions entirely lacked probable cause, and each action was terminated in



               894.    Defendants went so far in some instances as to insert themselves and their co-
      {00207518 }
                                                       180
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 182 of 190 PageID #:
                                    13587




      proceedings, each of which was ultimately dismissed on the merits. Defendants then proceed to

      interfere in a similar manner in Plaintiff

      bankruptcy was brought on because Plaintiff

      deep into debt to



               895.    Defendants also instigated the initiation of criminal investigations and

      proceedings against Plaintiffs by making false or misleading statements to law enforcement

      authorities, knowing and intending that such statements would cause those authorities to open

      investigations into Plaintiffs, and further intending that Plaintiffs be prosecuted by those

      authorities.

               896.    Defendants acted with malice throughout the course of their two decades reign of

      legal terror. Their objective was not to vindicate any legitimate legal interest, but instead to

      silence and destroy witnesses, victims and critics of their ongoing unlawful, tortious and

      injurious activities.

               897.    Defendants Raniere, Clare Bronfman and Nancy Salzman directed these abuses of

      the legal system, including directing and interacting with attorney and private investigators, with

      substantial assistance from a co-conspirator who provided substantial assistance to them in

      perpetrating these abuses and investigations. Defendants Clare Bronfman and Sara Bronfman

      financed these efforts, spending millions of dollars on lawyers, private investigators and to cover

      other related expenses.

               898.                                                                           abuses of

      legal process.

      {00207518 }
                                                       181
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 183 of 190 PageID #:
                                    13588




                                                  COUNT VI

                        BATTERY (against Defendant Danielle Roberts on behalf of
            Plaintiffs Sarah Edmondson, Jane Doe 4, Jane Doe 5, Jane Doe 7 and Jane Doe 12)

               899.   Plaintiffs reallege and incorporate by reference each of the foregoing paragraphs

      of this Complaint.

               900.   Defendant Dr. Danielle Roberts engaged in: (i) bodily contact; (ii) made with

      intent; (iii) that was offensive in nature by branding Sarah Edmondson and Jane Does 4, 5, 7 and

      12

      part of the Enterprise.

               901.   Plaintiffs suffered lasting physical and emotionally injuries as a result of

                                                 their persons.

                                                  COUNT VII

          AIDING AND ABETTING , ACTING IN CONCERT, AND CONSPIRING WITH
               RESPECT TO BATTERY (against Defendants Raniere, Lauren Salzman,
        Allison Mack, Nicky Clyne, Rosa Laura Junco, Loretta J. Garza Davila, Monica Duran,
         and Daniella Padilla Bergeron on behalf of Plaintiffs Sarah Edmondson, Jane Doe 4,
                               Jane Doe 5, Jane Doe 7 and Jane Doe 12)

               902.   Plaintiffs reallege and incorporate by reference each of the foregoing paragraphs

      of this Complaint.

               903.   Defendant Dr. Danielle Roberts engaged in: (i) bodily contact; (ii) made with

      intent; (iii) that was offensive in nature by branding Sarah Edmonson and Jane Does 4, 5, 7 and

      12 with Defendant

      part of the Enterprise.

               904.   Defendants Raniere, Lauren Salzman, Allison Mack, Nicky Clyne, Rosa Laura

      Junco, Loretta J. Garza Davila, Monica Duran, and Daniella Padilla Bergeron aided and abetted

      and acted in concert with respect to the battery described above by either requesting that it be
      {00207518 }
                                                       182
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 184 of 190 PageID #:
                                    13589




      done or by participating in the outrageous ceremony with knowledge and intent that the Plaintiffs

      were, unbeknownst to them at the time, going to branded and were branded with Defendant



               905.   Plaintiffs suffered lasting physical and emotionally injuries as a result of the

      commission of battery upon their persons that Defendants acted in concert with respect to and

      which they aided and abetted.

                                                 COUNT VIII

               NEGLIGENCE PER SE - Unauthorized Human Research (against Defendant
                  Porter on behalf of Plaintiffs Jane Doe 19, Jane Doe 20, Jane Doe 21
                                            and Jane Doe 22)

               906.   Plaintiffs reallege and incorporate by reference each of the foregoing paragraphs

      of this Complaint.

               907.

                                           and medical experiments that included psychological

      investigation, utilized human subjects and involved physical or psychological intervention by the

      researcher upon the body of the subject and was not required for the purposes of obtaining

      information for the diagnosis, prevention, or treatment of disease or the assessment of medical

      condition for                                                         h

      Pub. Health Law § 2441.

               908.   Jane Doe 19, Jane Doe 20, Jane Doe 21 and Jane Doe 22 were exposed to the

      possibility of injury, including physical, psychological or social injury, as a consequence of

      participation as a subject in the research, development, and related activity, which departed from

      the application of those established and accepted methods necessary to meet their needs or which

      increased the ordinary risk of daily life, including the recognized risks inherent in a chosen

      {00207518 }
                                                       183
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 185 of 190 PageID #:
                                    13590




                                                     h

      2441.

               909.   Defendant Porter failed to qualify as a researcher by obtaining a license under

      Title VIII of the Education Law to perform diagnosis, treatment, medical services, prescription

      or therapeutic exercises with regard to or upon human beings, or be deemed appropriately

      competent and qualified by a human research review committee as provided by § 2444 and thus

      his human research on human subjects violated N.Y. Pub. Health Law § 2443.

               910.   Porter also failed to obtain voluntary informed consent subscribed to in writing by

      Jane Doe 19, Jane Doe 20, Jane Doe 21 and Jane Doe 22 in violation of § 2442. Porter did not

      obtain the required legally effective knowing consent of Jane Doe 19, Jane Doe 20, Jane Doe 21

      and Jane Doe 22 while they were able to exercise free power of choice without undue

      inducement or any element of force, fraud, deceit, duress or other form of constraint or coercion.

               911.   Porter also failed to provide Jane Doe 19, Jane Doe 20, Jane Doe 21 and Jane Doe

      22 with the information necessary to such consent including: (i) a fair explanation of the

      procedures to be followed, and their purposes, including identification of any procedures that are

      experimental; (ii) a description of any attendant discomforts and risks reasonably to be expected;

      (iii) a description of any benefits reasonably to be expected; (iv) a disclosure of any appropriate

      alternative procedures that might be advantageous for Jane Doe 19, Jane Doe 20, Jane Doe 21

      and Jane Doe 22; (v) an offer to answer any inquiries by Jane Doe 19, Jane Doe 20, Jane Doe 21

      or Jane Doe 22 concerning the procedures; and (vi) an instruction that Jane Doe 19, Jane Doe 20,

      Jane Doe 21 and Jane Doe 22 were free to withdraw their consent and to discontinue

      participation in the human research at any time without prejudice to them.

               912.   ESP and ESF also failed to establish a human research review committee in

      {00207518 }
                                                         184
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 186 of 190 PageID #:
                                    13591




      violation of N.Y. Pub. Health Law § 2444.

               913.

      Jane Doe 21 and Jane Doe 22 sustained significant injuries.

                                                  COUNT IX

       AIDING AND ABBETING, ACTING IN CONCERT, AND CONSPIRING With Respect
       to Unauthorized Human Research (against Defendants Raniere, Nancy Salzman, Lauren
                            Salzman, Clare Bronfman, and Sara Bronfman
           (on behalf of Plaintiffs Jane Doe 19, Jane Doe 20, Jane Doe 21 and Jane Doe 22)

               914.   Plaintiffs reallege and incorporate by reference each of the foregoing paragraphs

      of this Complaint.

               915.   Defendant Porter failed to qualify as a researcher by obtaining a license under

      Title VIII of the education law to perform diagnosis, treatment, medical services, prescription or

      therapeutic exercises with regard to or upon human beings, or be deemed appropriately

      competent and qualified by a human research review committee as provided by § 2444 and thus

      his human research on a human subject violated N.Y. Pub. Health Law § 2443.

               916.   Defendant Porter also failed to obtain informed voluntary informed consent

      subscribed to in writing by Jane Doe 19, Jane Doe 20, Jane Doe 21 and Jane Doe 22 in violation

      of § 2442. Defendant Porter did not obtain the required legally effective knowing consent of Jane

      Doe 19, Jane Doe 20, Jane Doe 21 and Jane Doe 22, while they were able to exercise free power

      of choice without undue inducement or any element of force, fraud, deceit, duress or other form

      of constraint or coercion. Defendant Porter also failed to provide Jane Doe 19, Jane Doe 20, Jane

      Doe 21 and Jane Doe 22 with the information necessary to such consent including: (i) a fair

      explanation to Jane Doe 19, Jane Doe 20, Jane Doe 21 and Jane Doe 22 of the procedures to be

      followed, and their purposes, including identification of any procedures that are experimental;

      (ii) a description of any attendant discomforts and risks reasonably to be expected; (iii) a
      {00207518 }
                                                      185
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 187 of 190 PageID #:
                                    13592




      description of any benefits reasonably to be expected; (iv) a disclosure of any appropriate

      alternative procedures that might be advantageous for Jane Doe 19, Jane Doe 20, Jane Doe 21

      and Jane Doe 22; (v) an offer to answer any inquiries by Jane Doe 19, Jane Doe 20, Jane Doe 21

      or Jane Doe 22 concerning the procedures; and (vi) an instruction that Jane Doe 19, Jane Doe 20,

      Jane Doe 21 and Jane Doe 22 were free to withdraw their consent and to discontinue

      participation in the human research at any time without prejudice to them.

               917.   Defendants had actual knowledge that Porter was conducting unauthorized human

      research on human subjects in violation of N.Y. Pub. Health Laws §§ 2442 and 2443.

               918.   Defendant Raniere conceived the study protocol that was used to conduct the

      unauthorized human research on Jane Doe 19, Jane Doe 20, Jane Doe 21 and Jane Doe 22,

      substantially assisting Defendant Porter.

               919.   Nancy Salzman identified and recruited subjects for the unauthorized human

      research, substantially assisting Defendant Porter.

               920.   Defendants Clare Bronfman and Sara Bronfman provided the funds for the rent of

      the premises and the purchase of the equipment used in the unauthorized human research through

      ESF, substantially assisting Porter.

               921.   By providing substantial assistance to Defendant Porter, each of the Defendants

      aided and abetted and acted in concert with Porter in unauthorized human research on Jane Doe

      19, Jane Doe 20, Jane Doe 21 and Jane Doe 22.

               922.   As a direct and proximate result of

      Defendant Porter performed unauthorized human research on Jane Doe 19, Jane Doe 20, Jane

      Doe 21 and Jane Doe 22, which caused Jane Doe 19, Jane Doe 20, Jane Doe 21 and Jane Doe 22

      to sustain significant injuries.

      {00207518 }
                                                      186
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 188 of 190 PageID #:
                                    13593




                                                  COUNT X

          GROSS NEGLIGENCE and RECKLESSNESS (against Defendants Raniere, Porter,
                Nancy Salzman, Clare Bronfman and Sara Bronfman on behalf of
                     Plaintiffs Jane Doe 20, Jane Doe 21 and Jane Doe 22)

               923.   Raniere assumed a duty of care to Jane Doe 20, Jane Doe 21 and Jane Doe 22

      when he directed Porter and Nancy Salzman to use ESP curriculum and EMs to treat Jane Doe

      20, 21 and 22 OCD and

      Bronfman to fund ESF and finance the treatment. Raniere breached this duty of care by causing

      Jane Doe 20, Jane Doe 21 and Jane Doe 22 to suffer i) post-traumatic stress disorder, ii) physical

      pain, iii) mental anguish, iv) additional medical bills, and v) lost work and lost earning capacity.

               924.   As a Medical Doctor, Porter had a duty to uphold the accepted standard of care in

      his treatment of Jane Doe 20, Jane Doe 21 and Jane Doe 22. Porter breached this duty by failing

      to provide a standard of care that a reasonably prudent and careful doctor would provide under

      similar circumstances, which caused Jane Doe 20, Jane Doe 21 and Jane Doe 22 to suffer injury.

               925.   As a Registered Nurse, Nancy Salzman had a duty to uphold the accepted

      standard of care in her treatment of Jane Doe 20, Jane Doe 21 and Jane Doe 22. Nancy Salzman

      breached this duty by failing to provide a standard of care that a reasonably prudent and careful

      registered nurse would provide under similar circumstances and her use of psychotherapy as a

                                                             Jane Doe 20, Jane Doe 21 and Jane Doe 22

      to suffer to suffer injury.

               926.   That as sponsors of Jane Doe 20, Jane Doe 21 and Jane Doe 22                  Clare

      Bronfman and Sara Bronfman had a duty of care to supervise Defendants Porter and Nancy

                                Jane Doe 20, Jane Doe 21 and Jane Doe 22. They breached this duty by

      failing to ensure that the treatment provided met the standard of care that a reasonable doctor and

      {00207518 }
                                                      187
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 189 of 190 PageID #:
                                    13594




      registered nurse would provide in similar circumstances, causing injury to the Plaintiffs.

               927.



      that the danger to the subject was either known to Defendants or so obvious that Defendants

      must have been aware of it , and each Defendant deliberately proceeded to act, or failed to act, in

      conscious disregard or indifference to that risk.

               928.

      Jane Doe 21, and Jane Doe 22 sustained significant injuries.




      {00207518 }
                                                      188
Case 1:18-cr-00204-NGG-VMS Document 852-3 Filed 03/09/20 Page 190 of 190 PageID #:
                                    13595




                                           PRAYER FOR RELIEF

               WHEREFORE, Plaintiffs pray that the Court find the Defendants liable on all Counts of

      the Complaint applicable to them and that judgment be entered on                behalf for amounts

      to be determined.

                                        DEMAND FOR JURY TRIAL

               Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiffs demand a trial by jury of all

      issues so triable.



       Dated: January 28, 2020
                                                        /s/ Neil L. Glazer
                                                        Neil L. Glazer
                                                        William E. Hoese
                                                        Steven M. Steingard
                                                        Stephen H. Schwartz
                                                        Craig W. Hillwig
                                                        Zahra R. Dean
                                                        Aarthi Manohar
                                                        KOHN, SWIFT & GRAF, P.C.
                                                        1600 Market Street, Suite 2500
                                                        Philadelphia, PA 19103
                                                        (215) 238-1700


                                                        Aitan D. Goelman
                                                        ZUCKERMAN SPAEDER
                                                        1800 M Street NW, Suite 1000
                                                        Washington, DC 20036
                                                        (202) 778-1800




      {00207518 }
                                                      189
